         Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 1 of 224




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                            )
In re:                                                      ) Chapter 11
                                                            )
OASIS PETROLEUM INC., et al., 1                             ) Case No. 20-34771 (MI)
                                                            )
                           Reorganized Debtors.             ) (Jointly Administered)
                                                            )

                  SUMMARY COVER SHEET TO THE FIRST
           AND FINAL FEE APPLICATION OF KIRKLAND & ELLIS LLP
          AND KIRKLAND & ELLIS INTERNATIONAL LLP, ATTORNEYS
       FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
     FROM SEPTEMBER 30, 2020 THROUGH AND INCLUDING NOVEMBER 10, 2020

         In accordance with the Bankruptcy Local Rules for the Southern District of Texas
 (the “Bankruptcy Local Rules”), Kirkland & Ellis LLP and Kirkland & Ellis International LLP
 (together, “K&E”), attorneys for the above-captioned debtors and debtors in possession
 (collectively, the “Debtors”), submit this summary (this “Summary”) of fees and expenses
 sought as actual, reasonable, and necessary in the fee application to which this Summary is
 attached (the “Fee Application”) for the period from September 30, 2020 through and including
 November 10, 2020 (the “Fee Period”).

         K&E submits the Fee Application as the first and final fee application in accordance with
 the Joint Prepackaged Chapter 11 Plan of Reorganization of Oasis Petroleum Inc. and its
 Debtor Affiliates (Technical Modifications) [Docket No. 279] (the “Plan”), 2 which requires final
 fee applications to be filed no later than 45 days after the Effective Date, 3 and the Order
 Approving the Debtors’ Disclosure Statement for, and Confirming, the Debtors’ Joint
 Prepackaged Chapter 11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor
 Affiliates [Docket No. 317] (the “Confirmation Order”). 4


 1
     Due to the large number of debtor entities in these chapter 11 cases, for which joint administration has been
     granted, a complete list of the debtor entities and the last four digits of their federal tax identification numbers
     are not provided herein. A complete list of such information may be obtained on the website of the Debtors’
     claims and noticing agent at www.kccllc.net/oasis. The location of the Debtors’ service address for purposes of
     these chapter 11 cases is: 1001 Fannin Street, Suite 1500, Houston, Texas 77002.
 2
     Capitalized terms used but not otherwise defined in this Summary shall have the meanings ascribed to such
     terms in the Fee Application or Plan, as applicable.
 3
     Paragraph 38 of the Confirmation Order provides that: “[a]ll requests for payment of Professional Claims for
     services rendered and reimbursement of expenses incurred prior to the Confirmation Date must be Filed no later
     than 45 days after the Effective Date. The Bankruptcy Court shall determine the Allowed amounts of such
     Professional Claims after notice and a hearing in accordance with the procedures established by the Bankruptcy
     Court.”
 4
     The Court entered an Amended Order Approving the Debtors’ Disclosure Statement for, and Confirming, the
     Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor


 KE 72377053
        Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 2 of 224




                                                            Kirkland & Ellis LLP and
Name of Applicant
                                                            Kirkland & Ellis International LLP

Applicant’s professional role in case                       Counsel to the Debtors

Indicate whether this is an application for
                                                            Pre-confirmation services
pre- or post- confirmation services

Effective date of order approving professional’s            November 10, 2020, effective as to September 30,
retention                                                   2020 [Docket No. 305]

                              Beginning of Period           Ending of Period

Time period covered in
                              September 30, 2020            November 10, 2020
this Application

Time periods covered by
                              Not Applicable                Not Applicable
any prior applications

Total amounts awarded in all prior applications             Not Applicable

Total fees applied for in this application and in all
prior applications (including any retainer amounts          $1,774,343.00
applied or to be applied)

Total professional fees requested in this application       $1,732,011.00

Total actual professional hours covered by this
                                                            1,722.20
application

Average hourly rate for professionals                       $1,005.70

Total paraprofessional fees requested in this
                                                            $42,332.00
application

Total actual paraprofessional hours covered by this
                                                            104.10
application

Average hourly rate for paraprofessionals                   $406.65

Reimbursable expenses sought in this application            $74,706.24

Voluntary fee waiver and expense reduction in this
                                                            $10,456.00
Fee Period

Total to be paid to priority unsecured creditors under
                                                            100%
the Plan




    Affiliates [Docket No. 335] on November 13, 2020, approving minor technical modifications to the
    Confirmation Order.


                                                        2
       Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 3 of 224




                                                            Kirkland & Ellis LLP and
Name of Applicant
                                                            Kirkland & Ellis International LLP
                                                            100%
Percentage dividend to priority unsecured creditors
under the Plan


                                                            Each holder of an Allowed General Unsecured
Total to be paid to general unsecured creditors under
                                                            Claim shall receive (a) payment in full in Cash; or
the Plan
                                                            (b) Reinstatement. See Plan Art. III.B.5.

Percentage dividend to general unsecured creditors
                                                            Class 5 GUC: 100%
under the Plan

Date of Confirmation Hearing                                November 10, 2020

Indicate whether Plan has been confirmed                    Yes [Docket No. 319]




                                                        3
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 4 of 224




Houston, Texas
December 23, 2020
                                         Respectfully Submitted,

                                         /s/ Chad J. Husnick
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL
                                         LLP
                                         Brian Schartz, P.C. (TX Bar No. 24099361)
                                         609 Main Street
                                         Houston, Texas 77002
                                         Telephone:      (713) 836-3600
                                         Facsimile:      (713) 836-3601
                                         Email:          brian.schartz@kirkland.com

                                         -and-

                                         Chad J. Husnick, P.C. (admitted pro hac vice)
                                         David L. Eaton (admitted pro hac vice)
                                         John Luze (admitted pro hac vice)
                                         300 North LaSalle Street
                                         Chicago, Illinois 60654
                                         Telephone:       (312) 862-2000
                                         Facsimile:       (312) 862-2200
                                         Email:           chad.husnick@kirkland.com
                                                          david.eaton@kirkland.com
                                                          john.luze@kirkland.com

                                         -and-

                                         AnnElyse Scarlett Gains (admitted pro hac vice)
                                         1301 N. Pennsylvania Ave., N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5000
                                         Facsimile: (202) 389-5200
                                         Email:      annelyse.gains@kirkland.com

                                         Co-Counsel for the Reorganized Debtors
                                         and Debtors in Possession




                                     4
         Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 5 of 224




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                            )
In re:                                                      ) Chapter 11
                                                            )
OASIS PETROLEUM INC., et al., 1                             ) Case No. 20-34771 (MI)
                                                            )
                           Reorganized Debtors.             ) (Jointly Administered)
                                                            )

        FIRST AND FINAL FEE APPLICATION OF KIRKLAND & ELLIS LLP
        AND KIRKLAND & ELLIS INTERNATIONAL LLP, ATTORNEYS FOR
         THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
     FROM SEPTEMBER 30, 2020 THROUGH AND INCLUDING NOVEMBER 10, 2020

         THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
         THE APPLICATION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
         RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
         A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
         RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
         MUST STATE WHY THE APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
         TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
         YOU OPPOSE THE APPLICATION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
         ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
         CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE APPLICATION AT THE
         HEARING.
         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


         Kirkland & Ellis LLP and Kirkland & Ellis International LLP (together, “K&E”),

 attorneys for the above-captioned debtors and debtors in possession (collectively, the “Debtors”),

 hereby submits its first and final fee application (the “Fee Application”) for allowance of

 compensation for professional services provided in the amount of $1,774,343.00 and

 reimbursement of actual and necessary expenses in the amount of $74,706.24 that K&E incurred

 for the period from September 30, 2020 through November 10, 2020 (the “Fee Period”). In

 support of this Fee Application, K&E submits the declaration of Chad J. Husnick, a partner of


 1
     Due to the large number of debtor entities in these chapter 11 cases, for which joint administration has been
     granted, a complete list of the debtor entities and the last four digits of their federal tax identification numbers
     are not provided herein. A complete list of such information may be obtained on the website of the Debtors’
     claims and noticing agent at www.kccllc.net/oasis. The location of the Debtors’ service address for purposes of
     these chapter 11 cases is: 1001 Fannin Street, Suite 1500, Houston, Texas 77002.
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 6 of 224




K&E (the “Husnick Declaration”), which is attached hereto as Exhibit A and incorporated by

reference. In further support of this Fee Application, K&E respectfully states as follows.

                                           Jurisdiction

       1.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Southern District of Texas

(the “Bankruptcy Local Rules”).

                                           Background

       4.      Oasis Petroleum Inc., together with its Debtor affiliates (collectively, “Oasis”) is a

leading independent oil and gas company that focuses primarily on exploration and production

(“E&P”) in the North Dakota and Montana regions of the Williston Basin and the Texas region

of the Delaware Basin. Headquartered in Houston, Texas, Oasis employs approximately 445

people and produces approximately 80,066 barrels of oil equivalent per day in the Williston and

Delaware Basins. In addition to its E&P business, Oasis operates a midstream business through

its Debtor affiliate Oasis Midstream Services LLC (“OMS”) and non-Debtor affiliate Oasis

Midstream Partners LP (“OMP”), which is a publicly traded master limited partnership that, is

engaged in operating high-growth and strategically located energy infrastructure.          In 2019,

Oasis’s operations generated approximately $1.93 billion in revenue and approximately $988.0

million of Adjusted EBITDA. The Debtors commenced these chapter 11 cases to facilitate an

orderly restructuring of their outstanding debt obligations, address near-term liquidity issues, and


                                                 2
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 7 of 224




provide sufficient long-term de-leveraging such that Oasis will be able to execute on its go-

forward business strategy and maximize stakeholder value in the current oil and gas climate.

       5.     On September 30, 2020 (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code.        On September 30, 2020, the Court entered an order

[Docket No. 41] authorizing the joint administration and procedural consolidation of these

chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No request for the appointment of a

trustee or examiner has been made in these chapter 11 cases, and no official committees have

been appointed or designated.

       6.     A description of the Debtors’ businesses, the reasons for commencing the

chapter 11 cases, and the relief sought from the Court to allow for a smooth transition into

chapter 11 are set forth in the Declaration of Michael Lou, Chief Financial Officer of Oasis

Petroleum, Inc. In Support of Chapter 11 Petitions filed on September 30, 2020 [Docket No. 26],

incorporated herein by reference.

       7.     On September 30, 2020, the Debtors filed the Joint Prepackaged Chapter 11 Plan

of Reorganization of Oasis Petroleum Inc. and its Debtor Affiliates [Docket No. 24] (as may be

amended, modified, or supplemented) (the “Plan”), and the Disclosure Statement for the Joint

Prepackaged Chapter 11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor

Affiliates [Docket No. 25] (the “Disclosure Statement”). The Court entered the Order Approving

the Debtors’ Disclosure Statement for, and Confirming, the Debtors’ Joint Prepackaged Chapter

11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor Affiliates [Docket No. 317]




                                               3
       Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 8 of 224




(the “Confirmation Order”) 2 confirming the Plan 3 and approving the Disclosure Statement

[Docket No. 25] of the Debtors.

        8.      On November 19, 2020, the Debtors filed the Notice of (i) Entry of an Order

Approving the Debtors’ Disclosure Statement for, and Confirming, the Debtors’ Joint

Prepackaged Chapter 11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor

Affiliates and (ii) Occurrence of Effective Date [Docket No. 359] (the “Effective Date Notice”).

The Plan went effective on November 19, 2020 (the “Effective Date”).

        9.      Because of the prepackaged nature of these chapter 11 cases, the Debtors did not

seek entry of an interim compensation order. Thus, K&E seeks approval of all fees and expenses

incurred during the Fee Period on a final basis in this Fee Application.

                                        Preliminary Statement

        10.     During the Fee Period, K&E represented the Debtors professionally and

diligently, advising them on a variety of complex matters and issues, as a result of which the

Debtors took action to maximize the value of their estates for the benefit of all parties in interest.

        11.     In the months leading up to the Petition Date, K&E helped build consensus

around a go-forward business plan with the Debtors’ existing lenders. K&E attorneys assisted

the Debtors with negotiating a restructuring support agreement that enjoyed broad consensus

throughout the capital structure (the “Restructuring Support Agreement”). 4 The Restructuring

Support Agreement was signed by holders of approximately 100% of in principal of the Debtors’

RBL Claims, and holders of approximately 59% in principal of the Notes Claims.                        K&E


2
    The Court entered an Amended Order Approving the Debtors’ Disclosure Statement for, and Confirming, the
    Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization of Oasis Petroleum Inc. and its Debtor
    Affiliates [Docket No. 335] on November 13, 2020, approving minor technical modifications to the
    Confirmation Order.
3
    The capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan.



                                                     4
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 9 of 224




attorneys assisted the Debtors for months in arm’s-length, multi-party negotiations to reach a

comprehensive, value-maximizing prepackaged chapter 11 plan of reorganization that was

solicited prior to the chapter 11 filing. Contemplated and implemented in the Plan was an

agreement between the Debtors and Mirada Energy, LLC, Mirada Wild Basin Holding

Company, LLC and Mirada Energy Fund I, LLC (collectively, “Mirada”), which resolved years

of litigation and claims for damages in excess of $100 million (the “Mirada Settlement”).

Additionally, K&E attorneys assisted the Debtors with eliminating approximately $1.8 billion in

prepetition debt obligations, while maintaining access to ample liquidity to fund the Reorganized

Debtors with a new, fully committed reserve-based revolving exit facility in an aggregate amount

up to $1.5 billion (the “Exit Facility”) and an initial borrowing base of approximately

$575 million, the proceeds of which were used to refinance amounts outstanding under the DIP

Facility and any remaining prepetition RBL Claims outstanding on the Effective Date.

       12.     During the Fee Period, K&E assisted the Debtors in, among other things, filing

for chapter 11, obtaining critical operational relief through the approval of numerous “first day”

and “second day” motions, successfully transitioning into chapter 11 with minimal effect on their

operations, and confirming of the Debtors’ fully-consensual Plan (and resolving all formal and

informal objections thereto).

       13.     Due in large part to hard-fought negotiations in the months leading up to the Fee

Period, the Debtors’ in-court restructuring was completed in 41 days. Every class of claims

eligible to vote on the Plan approved the Plan, including holders of Interests of Oasis.

       14.     K&E and the Debtors then quickly turned towards the emergence process,

finalizing the new organizational documents, the Exit Facility Documentation, and the other

documents necessary to consummate the Plan. Ultimately, the Debtors consummated the Plan,




                                                 5
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 10 of 224




which deleveraged their balance sheet by more than $1.8 billion, and emerged from chapter 11

on November 19, 2020.

       15.    Through all stages of their engagement, K&E represented the Debtors

professionally and diligently, advising on a variety of complex matters and issues with the

ultimate goal of maximizing value for all stakeholders. Given the Debtors accomplishments in

these chapter 11 cases, K&E submits that the compensation and expense reimbursement sought

herein for the necessary and beneficial professional services K&E provided to the Debtors during

the Fee Period are reasonable, appropriate, and commensurate with the scale, nature, and

complexity of these chapter 11 cases and should be approved.

                               The Debtors’ Retention of K&E

       16.    On November 11, 2020, the Court entered the Order Authorizing the Retention

and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys

for the Debtors and Debtors in Possession Effective as of September 30, 2020 [Docket No. 305]

(the “Retention Order”), attached hereto as Exhibit B and incorporated by reference.

The Retention Order authorizes the Debtors to compensate and reimburse K&E in accordance

with the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local Rules.              The

Retention Order also authorizes the Debtors to compensate K&E at K&E’s hourly rates charged

for services of this type and to reimburse K&E for K&E’s actual and necessary out-of-pocket

expenses incurred, subject to application to this Court.       The particular terms of K&E’s

engagement are detailed in the engagement letter by and between K&E and the Debtors,

effective as of April 6, 2020, and attached hereto as Exhibit C (the “Engagement Letter”).

       17.    The Retention Order authorizes K&E to provide the following services consistent

with and in furtherance of the services enumerated above:




                                               6
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 11 of 224




               a.     advising the Debtors with respect to their powers and duties as
                      debtors-in-possession in the continued management and operation of their
                      business and properties;

               b.     preparing pleadings, including motions, applications, answers, orders,
                      reports, and papers necessary or otherwise beneficial to the administration
                      of the Debtors’ estates and consistent with the services identified in the
                      Retention Order;

               c.     appearing before the Court and any appellate courts to represent the
                      interests of the Debtors’ estates; and

               d.     performing all other legal services reasonably necessary or otherwise
                      beneficial for the Debtors in connection with these chapter 11 cases.

                                   Disinterestedness of K&E

       18.     To the best of the Debtors’ knowledge and as disclosed in the Declaration of

Chad J. Husnick in Support of the Debtors’ Application for Entry of an Order Authorizing the

Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as

Attorneys for the Debtors and Debtors in Possession Effective as of September 30, 2020

[Docket No. 205-1] (the “K&E Declaration”) and the First Supplemental Declaration of

Chad J. Husnick in Support of the Debtors’ Application for Entry of an Order Authorizing the

Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as

Attorneys for the Debtors and Debtors in Possession Effective as of September 30, 2020 to be

filed in connection herewith (the “Supplemental K&E Declaration,” and together with the K&E

Declaration, the “K&E Declarations”), filed contemporaneously herewith, (a) K&E is a

“disinterested person” within the meaning of section 101(14) of the Bankruptcy Code, as

required by section 327(a) of the Bankruptcy Code, and does not hold or represent an interest

adverse to the Debtors’ estates and (b) K&E has no connection to the Debtors, their creditors, or

other parties in interest, except as may be disclosed in the K&E Declarations.




                                                7
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 12 of 224




        19.     K&E may have in the past represented, may currently represent, and likely in the

future will represent parties in interest in connection with matters unrelated to the Debtors in

these chapter 11 cases. In the K&E Declarations, K&E disclosed its connections to parties in

interest that it has been able to ascertain using its reasonable efforts.

        20.     K&E performed the services for which it is seeking compensation on behalf of the

Debtors and their estates, and not on behalf of any committee, creditor, or other entity.

        21.     Except to the extent of the advance payments paid to K&E that K&E previously

disclosed to this Court in the K&E Declarations, K&E has received no payment and no promises

for payment from any source other than the Debtors for services provided or to be provided in

any capacity whatsoever in connection with these chapter 11 cases.

        22.     Pursuant to Bankruptcy Rule 2016(b), K&E has not shared, nor has K&E agreed

to share (a) any compensation it has received or may receive with another party or person other

than with the partners, counsel, and associates of K&E or (b) any compensation another person

or party has received or may receive.

                       Fees and Expenses Incurred During the Fee Period

A.      Customary Billing Disclosures.

        23.     K&E’s hourly rates are set at a level designed to compensate K&E fairly for the

work of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly

rates and corresponding rate structure utilized by K&E in these chapter 11 cases are equivalent to

the hourly rates and corresponding rate structure used by K&E for other restructuring matters, as

well as similar complex corporate, securities, and litigation matters whether in court or

otherwise, regardless of whether a fee application is required. The rates and rate structure reflect

that such restructuring and other complex matters typically are national in scope and typically

involve great complexity, high stakes, and severe time pressures. For the convenience of the


                                                   8
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 13 of 224




Court and all parties in interest, attached hereto as Exhibit D is K&E’s budget and staffing plan

for this Fee Period and attached hereto as Exhibit E is a summary of blended hourly rates for

timekeepers who billed to non-bankruptcy matters and blended hourly rates for timekeepers who

billed to the Debtors during the Fee Period.

B.     Fees Incurred During Fee Period.

       24.     In the ordinary course of K&E’s practice, K&E maintains computerized records

of the time expended to render the professional services required by the Debtors and their estates.

For the convenience of the Court and all parties in interest, attached hereto as Exhibit F is a

summary of fees incurred and hours expended during the Fee Period, setting forth the following

information:

       •       the name of each attorney and paraprofessional for whose work on these chapter
               11 cases compensation is sought;

       •       each attorney’s year of bar admission and area of practice concentration;

       •       the aggregate time expended and fees billed by each attorney and each
               paraprofessional during the Fee Period;

       •       the hourly billing rate for each attorney and each paraprofessional at K&E’s
               current billing rates;

       •       the hourly billing rate for each attorney and each paraprofessional as disclosed in
               the final application;

       •       the number of rate increases since the inception of the case; and

       •       a calculation of total compensation requested using the rates disclosed in the
               Debtors’ Application for Entry of an Order Authorizing the Retention and
               Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as
               Attorneys for the Debtors and Debtors in Possession Effective as of
               September 30, 2020 [Docket No. 205] (the “Retention Application”).




                                                9
       Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 14 of 224




C.       Expenses Incurred During Fee Period.

         25.     In the ordinary course of K&E’s practice, K&E maintains a record of expenses

incurred in the rendition of the professional services required by the Debtors and their estates and

for which reimbursement is sought.              K&E currently charges $0.16 per page for standard

duplication in its offices in the United States. K&E does not charge its clients for incoming

facsimile transmissions.

         26.     For the convenience of the Court and all parties in interest, attached hereto as

Exhibit G is a summary for the Fee Period, setting forth the total amount of reimbursement

sought with respect to each category of expenses for which K&E is seeking reimbursement.

                   Summary of Legal Services Rendered During the Fee Period

         27.     As discussed above, during the Fee Period, K&E provided extensive and

important professional services to the Debtors in connection with these chapter 11 cases. These

services were often performed under severe time constraints and were necessary to address a

multitude of critical issues both unique to these chapter 11 cases and typically faced by large

corporate debtors in similar cases of this magnitude and complexity.

         28.     To provide a meaningful summary of K&E’s services provided on behalf of the

Debtors and their estates, K&E has established, in accordance with its internal billing

procedures, certain subject matters categories (each, a “Matter Category”) in connection with

these chapter 11 cases. The following is a summary of the fees and hours billed for each Matter

Category in the Fee Period: 5




5
     In certain instances K&E may have billed the same amount of fees, but different amount of hours to different
     matter categories. This difference is the result of different staffing of each such matter category.


                                                       10
         Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 15 of 224




Matter          Project Category                     Hours                         Total Compensation
Number            Description            Budgeted            Billed            Budgeted                 Billed
            Chapter 11 Filing & First
   2                                     432 - 540               78.60    $385,000 - $481,000           $65,440.00
            Day Prep.
   4        Automatic Stay Matters       195 - 244               12.60    $175,000 - $219,000        $12,188.00
   5        Business Operations          326 - 408               63.30    $297,500 - $372,000        $69,725.50
   6        Case Administration          206 - 258               72.80    $175,000 - $219,000        $55,706.50
   7        DIP and Cash Collateral     907 - 1,134             513.70   $840,000 - $1,050,000      $523,226.50
            Corporate Gov. &
   9                                     418 - 523              495.00    $385,000 - $481,000       $502,525.00
            Securities Matters
            Vendor and Creditor
   10                                    492 - 615                8.60    $385,000 - $481,000            $6,529.50
            Communications
            Disclosure Statement,
   11                                   1,910 - 2,388           357.40   $1,750,000 - $2,188,000    $328,568.50
            Plan, Confirmation
   12       Employee Matters             248 - 310               26.00    $210,000 - $263,000           $32,025.50
            Executory Contracts and
   13                                    309 - 386               47.70    $280,000 - $350,000           $46,968.00
            Unexpired Leases
   14       Hearings                     369 - 461               72.80    $350,000 - $438,000           $61,026.00
            Insurance and Surety
   15                                    176 - 220                5.30    $157,500 - $197,000            $5,911.50
            Matters
            Retention & Fee
   16                                    596 - 745               51.00    $490,000 - $613,000           $42,940.50
            Application
   17       Tax Matters                  168 - 210               13.20    $157,500 - $197,000           $14,973.50
            U.S. Trustee
   19                                    235 - 294                0.90    $210,000 - $263,000            $1,021.50
            Communications
            Use, Sale, and
   20                                    201 - 251                4.90    $175,000 - $219,000            $3,106.50
            Disposition of Property
   21       Utilities                     188 - 235               2.50    $157,500 - $197,000            $2,460.50
   22       Expenses                          -                   N/A               -                   $74,706.24
Totals                                  7,862 - 9,828         1,826.30   $7,000,000 - $8,754,000   $1,849,049.24

          29.    The following is a summary, by Matter Category, of the most significant

professional services provided by K&E during the Fee Period. This summary is organized in

accordance with K&E’s internal system of matter numbers.                      The detailed descriptions

demonstrate that K&E was heavily involved in performing services for the Debtors on a daily

basis, often including night and weekend work, to meet the needs of the Debtors’ estates in these

chapter 11 cases. A schedule setting forth a description of the Matter Categories utilized in this

case, the number of hours expended by K&E partners, associates and paraprofessionals by

matter, and the aggregate fees associated with each matter is attached hereto as Exhibit H.


                                                        11
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 16 of 224




       30.     In addition, K&E’s computerized records of time expended providing

professional services to the Debtors and their estates are attached hereto as Exhibit I, and K&E’s

records of expenses incurred during the Fee Period in the rendition of professional services to the

Debtors and their estates are attached as Exhibit J.

               (a)     Chapter 11 Filing and First Day Preparation [Matter No. 2]

                       Total Fees:  $65,440.00
                       Total Hours: 78.60

       31.     This   Matter    Category    includes    time   spent   by   K&E     attorneys   and

paraprofessionals providing services relating to the filing of the Debtors’ chapter 11 petitions and

various “first day” pleadings and related notices during the initial days of these chapter 11 cases,

including, without limitation, (a) reviewing and revising the Debtors’ petitions and “first day”

motions, proposed orders, affidavits, and notices, and (b) preparing for the “first day” hearing,

including drafting hearing notes and related materials and preparing potential witnesses in

connection with certain of the first day motions.

       32.     Specifically, the Debtors filed several motions seeking orders authorizing

the Debtors to pay various prepetition claims.         Entry of these orders eased the strain on

the Debtors’ relationships with employees, vendors, customers, and taxing authorities as a

consequence of the commencement of these chapter 11 cases. Among other things, these orders

authorized the Debtors to: (a) pay certain prepetition lien or trade claims and mineral interest

holders; (b) pay certain prepetition employee wages and benefits; (c) maintain cash management

systems and use prepetition bank accounts, checks, and other business forms; (d) make tax

payments to federal, local, and state taxing authorities; (e) prohibit utility companies from

discontinuing services; and (f) maintain prepetition insurance policies and enter into new

insurance policies.



                                                12
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 17 of 224




               (b)    Automatic Stay Matters [Matter No. 4]

                      Total Fees:  $12,188.00
                      Total Hours: 12.60

       33.     This   Matter    Category    includes   time   spent   by   K&E     attorneys   and

paraprofessionals providing services relating to the imposition of the automatic stay, including

analyzing issues and drafting stipulations related thereto and filing suggestions of bankruptcy.

               (c)    Business Operations [Matter No. 5]

                      Total Fees:  $69,725.50
                      Total Hours: 63.30

       34.     It is important that the Debtors and their advisors create and implement an

all-encompassing and cohesive strategy for maintaining business operations with minimal

disruptions during the course of the Debtors’ chapter 11 cases.               K&E attorneys and

paraprofessionals spent time developing a strategy with the Debtors to ensure a smooth transition

into chapter 11 and to ensure that going forward the business operations continue without

interruption. Specifically, K&E attorneys and paraprofessionals spent time:

                      (i)      conferencing with the Debtors and their various advisors regarding
                               regular business matters and workstreams;

                      (ii)     advising on post-filing business operations and preparing
                               compliance materials for Debtors’ management; and

                      (iii)    conferencing with the Debtors regarding their post-petition
                               compliance and reporting obligations.




                                                13
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 18 of 224




              (d)     Case Administration [Matter No. 6]

                      Total Fees:  $55,706.50
                      Total Hours: 72.80

       35.    This Matter Category includes time spent on a variety of tasks that were necessary

to ensure the efficient and smooth administration of legal services related to the Debtors’

chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time:

                      (i)      providing services related to the filing of the Debtors’ chapter 11
                               petitions and various “first day” pleadings;

                      (ii)     coordinating, conferencing, managing, and administering these
                               chapter 11 cases on a daily basis, including monitoring critical
                               dates and maintaining a case calendar, task lists, and work-in-
                               progress reports;

                      (iii)    ensuring compliance with the service and notice requirements of
                               the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy
                               Local Rules, including coordinating service of pleadings and other
                               related notices with the Debtors’ local counsel, Jackson Walker
                               LLP, and Kurtzman Carson Consultants (“KCC”), the claims,
                               noticing, and solicitation agent retained in these chapter 11 cases;

                      (iv)     facilitating compliance with all of the other applicable
                               requirements of the Bankruptcy Code, the Bankruptcy Rules,
                               the Bankruptcy Local Rules, and orders or procedures issued by
                               the Court;

                      (v)      monitoring the case docket and reviewing docket entries as they
                               are filed to apprise the Debtors of developments in these
                               chapter 11 cases;

                      (vi)     drafting, revising, and filing certain administrative motions,
                               including motions for admission pro hac vice for K&E attorneys;

                      (vii)    preparing notices of motions, proposed orders, exhibits, and
                               schedules, and coordinating the delivery of such pleadings to the
                               Court and to the United States Trustee for the Southern District of
                               Texas (the “U.S. Trustee”); and

                      (viii)   managing case management tasks among K&E personnel and other
                               retained professionals.




                                                14
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 19 of 224




       36.     Time billed to this Matter Category also includes work and meetings related to

multiple matters such that the time cannot be easily allocated to one of the other matters.

               (e)     DIP and Cash Collateral [Matter No. 7]

                       Total Fees:  $523,226.50
                       Total Hours: 513.70

       37.      This Matter Category includes time K&E attorneys and paraprofessionals spent

on matters related to negotiating and obtaining court approval for the Debtors’ consensual use of

cash collateral and negotiating, documenting and closing on the Debtors’ DIP financing facility.

Specifically, K&E attorneys and paraprofessionals spent time:

                       (i)       negotiating, drafting, and finalizing documentation and interim and
                                 final orders approving the DIP Facility and use of Cash Collateral,
                                 including various provisions addressing concerns of parties in
                                 interest in these chapter 11 cases;

                       (ii)      preparing for closing of the DIP Facility, including finalizing
                                 closing documentation, as well as negotiating and preparing
                                 amendment, consent, security, and applicable compliance
                                 documentation;

                       (iii)     analyzing and discussing cash management and financing issues
                                 with the Debtors, the Debtors’ other professionals, and various
                                 stakeholders in these chapter 11 cases;

                       (iv)      preparing for closing of the Exit Facility, including finalizing
                                 closing documentation, as well as conferencing and corresponding
                                 with the Debtors, the Debtors’ other professionals, and various
                                 stakeholder regarding the closing of the Exit Facility; and

                       (v)       analyzing and confirming diligence issues related to general debt
                                 finance subject matters.

       38.     K&E’s efforts were critical in securing the consensual use of cash collateral and

negotiating, documenting and closing on a $450 million DIP financing facility on favorable

terms that provided the Debtors with the necessary liquidity to fund the Debtors’ operations

during these chapter 11 cases.




                                                  15
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 20 of 224




              (f)     Corporate Governance and Securities Matters [Matter No. 9]

                      Total Fees:  $502,525.00
                      Total Hours: 495.00

       39.    This   Matter      Category    includes   time   spent   by   K&E    attorneys   and

paraprofessionals advising the Debtors and the Board of Directors (the “Board”) and senior

management regarding corporate governance issues related to the Debtors’ restructuring.

Specifically, K&E attorneys and paraprofessionals spent time:

                      (i)       conducting various tasks to implement the Debtors’ corporate
                                restructuring;

                      (ii)      drafting, revising, and negotiating deal documentation associated
                                with implementation of the Plan, including new organizational
                                documents, warrant documents, and other general corporate
                                documents; and

                      (iii)     providing updates to the Debtors and their advisors regarding the
                                foregoing activities, including updates presented at Board meetings
                                and telephone conferences.

              (g)     Vendor and Creditor Communications [Matter No. 10]

                      Total Fees:  $6,529.50
                      Total Hours: 8.60

       40.    This   Matter      Category    includes   time   spent   by   K&E    attorneys   and

paraprofessionals advising the Debtors on vendor and supplier issues, including with respect to

first day relief and postpetition business activities.         Specifically, K&E attorneys and

paraprofessionals spent time:

                      (i)       researching and analyzing issues raised by various vendors and
                                creditors and coordinating with the Debtors’ advisors with respect
                                to the same; and

                      (ii)      corresponding with various vendors and creditors with respect to
                                their inquiries.




                                                 16
        Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 21 of 224




               (h)    Disclosure Statement, Plan, Confirmation [Matter No. 11]

                      Total Fees:  $328,568.50
                      Total Hours: 357.40

         41.   This   Matter    Category    includes   time   spent    by   K&E    attorneys   and

paraprofessionals providing services related to analyzing, revising, and implementing a

disclosure statement, a plan of reorganization, drafting and negotiation the plan supplement, the

confirmation order, and providing services related to obtaining confirmation of the Plan in

connection with these chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent

time:

                      (i)      researching and analyzing complex bankruptcy, corporate, and tax
                               issues related to the Debtors’ Plan;

                      (ii)     drafting, negotiating, revising, compiling, and filing the Plan, the
                               Disclosure Statement, and all amended filings relating to the same;

                      (iii)    drafting, negotiating, revising, compiling, and filing the Plan
                               Supplements [Docket No. 263, 291, 300, 357 and 362];

                      (iv)      researching, drafting, negotiating, revising, and filing a
                               confirmation order for the Plan, the accompanying memorandum
                               of law, and other documents related thereto;

                      (v)      engaging with creditors’ counsel relating to comments to the Plan
                               and Plan Supplement exhibits;

                      (vi)     analyzing voting and solicitation issues;

                      (vii)    obtaining approval of the Disclosure Statement and confirmation
                               of the Plan at the confirmation hearing; and

                      (viii)   providing updates to the Debtors and their advisors regarding the
                               foregoing activities.




                                                17
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 22 of 224




              (i)     Employee Matters [Matter No. _12]

                      Total Fees:  $32,025.50
                      Total Hours: 26.00

       42.    The Debtors and K&E believe that a successful reorganization depends on

retaining the workforce, thereby ensuring continuity of the Debtors’ business. As a result, this

Matter Category includes time spent by K&E attorneys and paraprofessionals addressing the

following employee compensation issues:

                      (i)     researching and analyzing employee matters related to the
                              postpetition continuation of the Debtors’ wages and benefits
                              programs;

                      (ii)    drafting and negotiating the MIP and MIP-related documents,
                              including tax structure documents; and

                      (iii)   providing updates to the Debtors and their advisors regarding the
                              foregoing activities.

              (j)     Executory Contracts and Unexpired Leases [Matter No. 13]

                      Total Fees:  $46,968.00
                      Total Hours: 47.70

       43.    This Matter Category includes time spent by K&E attorneys examining issues

related to the Debtors’ executory contracts and unexpired leases. K&E attorneys spent time

researching, analyzing, renegotiating, or rejecting the Debtors’ obligations under their various

executory contracts. Specifically, K&E attorneys spent time:

                      (i)     coordinating with the Debtors’ other advisors to identify and
                              analyze contracts and leases for potential assumption or rejection,
                              and conducting diligence and research related to the same;

                      (ii)    reviewing, revising, and preparing for the service of cure notices;

                      (iii)   corresponding with contract counterparties regarding cure notices;
                              and

                      (iv)    corresponding and conferencing with executory contract and
                              unexpired lease counterparties regarding treatment of the same
                              during these chapter 11 cases.


                                               18
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 23 of 224




              (k)     Hearings [Matter No. 14]

                      Total Fees:  $61,026.00
                      Total Hours: 72.80
       44.    This   Matter      Category   includes   time   spent   by   K&E    attorneys   and

paraprofessionals providing services related to preparing for and virtually attending several

hearings during the Fee Period (each a “Hearing” and, collectively, the “Hearings”), including

preparing agendas, and orders related to Hearings, settling orders before and after Hearings, and

corresponding with various parties in preparation for, and after, the Hearings. These services

also included conferences to discuss multiple matters scheduled for a specific Hearing and

coordinating Hearing logistics. During the Fee Period, K&E attorneys and paraprofessionals

spent considerable time preparing for and attending Hearings including:

                      (i)       the “first day” hearing on Wednesday, September 30, 2020;

                      (ii)      the “second day” hearing on Thursday, October 15, 2020; and

                      (iii)     the confirmation hearing on Tuesday, November 10, 2020.

              (l)     Insurance and Surety Matters [Matter No. 15]

                      Total Fees:  $5,911.50
                      Total Hours: 5.30

       45.    This   Matter      Category   includes   time   spent   by   K&E    attorneys   and

paraprofessionals providing services related to ensuring that Debtors’ insurance policies and

surety matters were maintained during these chapter 11 cases. Specifically, K&E attorneys and

paraprofessionals spent time:

                      (i)       reviewing, revising, analyzing, and preparing documentation
                                relating to maintaining Debtor’s insurance and surety bond
                                coverage; and

                      (ii)      reviewing, revising, analyzing, and preparing surety bond release
                                letters and surety bond release order.




                                                19
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 24 of 224




              (m)     Retention & Fee Applications [Matter No. 16]

                      Total Fees:  $42,940.50
                      Total Hours: 51.00
       46.    This   Matter        Category   includes   time   spent   by   K&E     attorneys   and

paraprofessionals providing services related to the retention of K&E as the Debtors’ counsel and

ensuring retention of the Debtors other professionals in these chapter 11 cases. Specifically,

K&E attorneys and paraprofessionals spent time:

                      (i)     preparing pleadings and a comprehensive conflict analysis
                              necessary to obtain the order of the Court approving the
                              employment of K&E to represent the Debtors;

                      (ii)    implementing internally established procedures which require the
                              continuous analysis of potential new conflicts;

                      (iii)   preparing updated professional disclosures for filing with the
                              Court;

                      (iv)    reviewing all time entries to ensure compliance with applicable
                              provisions of the Bankruptcy Code, and to make necessary
                              redactions to preserve the confidentiality of the work performed
                              for the Debtors.

                      (v)     assisting the Debtors’ other advisors regarding their respective
                              retention applications and order, including:

                              i.        AlixPartners, LLP, as restructuring advisor to the Debtors;

                              ii.       PricewaterhouseCoopers, LLP, as audit services and tax
                                        compliance and tax consulting services provider to the
                                        Debtors;

                              iii.      Perella Weinberg Partners LP, as financial advisor and
                                        investment banker to the Debtors;

                              iv.       Deloitte & Touche LLP as the risk and financial advisor;
                                        and

                              v.        Deloitte Tax LLP as tax services provider.

                      (vi)    engaging with the U.S. Trustee and the Debtors’ other advisors
                              regarding both informal comments and objections provided by the




                                                  20
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 25 of 224




                               U.S. Trustee, with respect to the Debtors’ advisors retention
                               applications and related retention orders;

                      (vii)    drafting and revising the Debtors’ Motion for Entry of an Order
                               (I) Authorizing the Retention and Compensation of Certain
                               Professionals Utilized In the Ordinary Course of Business and
                               (II) Granting Related Relief [Docket No. 202]; and

                      (viii)   coordinating with the Debtors and their other advisors with respect to
                               ordinary course professional retentions and complying with the
                               related disclosure requirements of applicable provisions of the
                               Bankruptcy Code.

               (n)    Tax Matters [Matter No. 17]

                      Total Fees:  $14,973.50
                      Total Hours: 13.20
       47.     This   Matter    Category    includes    time   spent   by   K&E     attorneys   and

paraprofessionals conducting legal research, preparing correspondence and pleadings, and

generally advising the Debtors on tax issues relating to or arising during the chapter 11 cases.

During the Fee Period, K&E attorneys were responsible for researching and analyzing certain tax

issues arising in connection with the Debtors’ business operations, including the following:

                      (i)      researching and analyzing taxation-related issues related to the
                               Debtors’ restructuring and implementation of the Plan; and

                      (ii)     coordinating and communicating with the Debtors, the Debtors’
                               advisors, and relevant stakeholders regarding the foregoing
                               activities.

               (o)    U.S. Trustee Communications [Matter No. 19]

                      Total Fees:  $1,021.50
                      Total Hours: 0.90

       48.     This   Matter    Category    includes    time   spent   by   K&E     attorneys   and

paraprofessionals providing services corresponding with the U.S. Trustee with respect to the

following issues:

                      (i)      preparing for the initial debtor interview; and



                                                 21
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 26 of 224




                       (ii)    correspondence with the U.S. Trustee regarding reporting
                               requirements under the first day orders.

               (p)     Use, Sale, and Disposition of Property [Matter No. 20]

                       Total Fees:  $3,106.50
                       Total Hours: 4.90

       49.     This   Matter    Category    includes   time   spent    by   K&E     attorneys   and

paraprofessionals providing services relating to the disposition of the Debtors’ assets.

               (q)     Utilities [Matter No. 21]

                       Total Fees:  $2,460.50
                       Total Hours: 2.50
       50.     This   Matter    Category    includes   time   spent    by   K&E     attorneys   and

paraprofessionals providing services relating to utility issues arising in connection with filing

these chapter 11 cases.        Specifically, K&E attorneys and paraprofessionals spent time

researching issues surrounding adequate assurance and negotiating resolutions with various

utility providers regarding adequate protection related to the Order (I) Approving the Debtors’

Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility

Providers from Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors’

Proposed Procedures for Resolving Additional Assurance Requests, and (IV) Granting Related

Relief [Docket No. 56].

                      Actual and Necessary Expenses Incurred by K&E

       51.     As set forth in Exhibit I attached hereto, and as summarized in Exhibit G

attached hereto, K&E has incurred a total of $74,706.24 in expenses on behalf of the Debtors

during the Fee Period. These charges are intended to reimburse K&E’s direct operating costs,

which are not incorporated into the K&E hourly billing rates. K&E charges external copying

and computer research at the provider’s cost without markup. Only clients who actually use

services of the types set forth in Exhibit I of this Fee Application are separately charged for such


                                                22
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 27 of 224




services. The effect of including such expenses as part of the hourly billing rates would impose

that cost upon clients who do not require extensive photocopying and other facilities and

services.

                    Reasonable and Necessary Services Provided by K&E

A.     Reasonable and Necessary Fees Incurred in Providing Services to the Debtors.

       52.     The foregoing professional services provided by K&E on behalf of the Debtors

during the Fee Period were reasonable, necessary, and appropriate to the administration of these

chapter 11 cases and related matters.

       53.     Many of the services performed by partners and associates of K&E were provided

by K&E’s Restructuring Group. K&E has a prominent practice in this area and enjoys a national

and international reputation for its expertise in financial reorganizations and restructurings of

troubled companies, with over 150 attorneys focusing on this area of the law. The attorneys at

K&E have represented either the debtor or the creditors’ committee or have acted as special

counsel in many large chapter 11 cases.

       54.     In addition, due to the facts and circumstances of these chapter 11 cases, attorneys

from K&E’s litigation, corporate and tax groups were heavily involved with K&E’s

representation of the Debtors. These practice groups also enjoy a national and international

reputation for their expertise. Overall, K&E brings to these chapter 11 cases a particularly high

level of skill and knowledge, which inured to the benefit of the Debtors and all stakeholders.

B.     Reasonable and Necessary Expenses Incurred in Providing Services to the Debtors.

       55.     The time constraints imposed by the circumstances of these chapter 11 cases

required K&E attorneys and other employees to devote substantial time during the evenings and

on weekends to perform services on behalf of the Debtors. These services were essential to meet

deadlines, respond to daily inquiries from various creditors and other parties in interest on a


                                                23
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 28 of 224




timely basis, and satisfy the demands of the Debtors’ businesses and ensure the orderly

administration of their estates. Consistent with firm policy, and as further disclosed in the

Retention Application, K&E attorneys and other K&E employees who worked late in the

evenings or on weekends were reimbursed for their reasonable meal and transportation costs.

K&E’s regular practice is not to include components for those charges in overhead when

establishing billing rates, but rather to charge its clients for these and all other out-of-pocket

disbursements incurred during the regular course of the rendition of legal services.

       56.     In addition, due to the location of the Debtors’ businesses, co-counsel, creditors,

and other parties in interest in relation to K&E’s offices, frequent multi-party telephone

conferences involving numerous parties were required. On many occasions, the exigencies and

circumstances of these chapter 11 cases required overnight delivery of documents and other

materials. The disbursements for such services are not included in K&E’s overhead for the

purpose of setting billing rates and K&E has made every effort to minimize its disbursements in

these chapter 11 cases. The actual expenses incurred in providing professional services were

necessary, reasonable, and justified under the circumstances to serve the needs of the Debtors in

these chapter 11 cases.

       57.     Among other things, K&E makes sure that all overtime meals, travel meals, hotel

rates, and airfares are reasonable and appropriate expenses for which to seek reimbursement.

Specifically, K&E regularly reviews its bills to ensure that the Debtors are only billed for

services that were actual and necessary and, where appropriate, prorates expenses. In that

regard, K&E will waive certain fees and reduce its expenses if necessary. In the Fee Period,

K&E voluntarily reduced its fees by $10,456.00. Consequently, K&E does not seek payment of

such fees or reimbursement of such expenses in the Fee Application.




                                                24
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 29 of 224




         K&E’s Requested Compensation and Reimbursement Should be Allowed

       58.    Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

to govern the Court’s award of such compensation.          Section 330 of the Bankruptcy Code

provides that a court may award a professional employed under section 327 of the Bankruptcy

Code “reasonable compensation for actual necessary services rendered . . . and reimbursement

for actual, necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets forth the criteria

for the award of such compensation and reimbursement:

              In determining the amount of reasonable compensation to be awarded, the
              court should consider the nature, extent, and the value of such services,
              taking into account all relevant factors, including—

                         (a)   the time spent on such services;
                         (b)   the rates charged for such services;
                         (c)   whether the services were necessary to the
                               administration of, or beneficial at the time at which
                               the service was rendered toward the completion of,
                               a case under this title;
                         (d)   whether the services were performed within a
                               reasonable amount of time commensurate with the
                               complexity, importance, and nature of the problem,
                               issue, or task addressed; and
                         (e)   whether the compensation is reasonable based on
                               the customary compensation charged by
                               comparably skilled practitioners in cases other than
                               cases under this title.
11 U.S.C. § 330(a)(3).

       59.    K&E respectfully submits that the services for which it seeks compensation in this

Fee Application were, at the time rendered, necessary for and beneficial to the Debtors and their

estates and were rendered to protect and preserve the Debtors’ estates. K&E further believes that

it performed the services for the Debtors economically, effectively, and efficiently, and the

results obtained benefited not only the Debtors, but also the Debtors’ estates and the Debtors’


                                                25
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 30 of 224




constituents. K&E further submits that the compensation requested herein is reasonable in light

of the nature, extent, and value of such services to the Debtors, their estates, and all parties in

interest.

        60.    During the Fee Period, K&E’s hourly billing rates for attorneys ranged from

$610.00 to $1,595.00. The hourly rates and corresponding rate structure utilized by K&E in

these chapter 11 cases are equivalent to the hourly rates and corresponding rate structure used by

K&E for restructuring, workout, bankruptcy, insolvency, and comparable matters, and similar

complex corporate, securities, and litigation matters, whether in court or otherwise, regardless of

whether a fee application is required. K&E strives to be efficient in the staffing of matters.

These rates and the rate structure reflect that such matters are typically national in scope and

involve great complexity, high stakes, and severe time pressures—all of which were present in

these chapter 11 cases.

        61.    Moreover, K&E’s hourly rates are set at a level designed to compensate K&E

fairly for the work of its attorneys and paraprofessionals and to cover certain fixed and routine

overhead expenses. Hourly rates vary with the experience and seniority of the individuals

assigned. These hourly rates are subject to periodic adjustments to reflect economic and other

conditions and are consistent with the rates charged elsewhere.

        62.    In sum, K&E respectfully submits that the professional services provided by K&E

on behalf of the Debtors and their estates during these chapter 11 cases were necessary and

appropriate given the complexity of these chapter 11 cases, the time expended by K&E, the

nature and extent of K&E’s services provided, the value of K&E’s services, and the cost of

comparable services outside of bankruptcy, all of which are relevant factors set forth in




                                                26
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 31 of 224




section 330 of the Bankruptcy Code. Accordingly, K&E respectfully submits that approval of

the compensation sought herein is warranted and should be approved.

       63.     No previous application for the relief sought herein has been made to this or any

other Court.

                                Reservation of Rights and Notice

       64.     It is possible that some professional time expended or expenses incurred during

the Fee Period are not reflected in the Fee Application. K&E reserves the right to include such

amounts in future fee applications. In addition, the Debtors have provided notice of this Fee

Application to: (a) the U.S. Trustee for the Southern District of Texas; (b) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the administrative

agent, and counsel thereto, under the Debtors’ prepetition revolving credit facility; (d) the

indenture trustee for the Debtors’ senior notes; (e) counsel to the ad hoc group of senior

noteholders; (f) the United States Attorney’s Office for the Southern District of Texas; (g) the

Internal Revenue Service; (h) the United States Securities and Exchange Commission; (i) the

Environmental Protection Agency and similar state environmental agencies for states in which

the Debtors conduct business; (j) the state attorneys general for states in which the Debtors

conduct business; and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested, no other or further notice need be given.




                                                  27
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 32 of 224




       WHEREFORE, K&E respectfully requests that the Court enter an order (a) awarding

K&E compensation for professional and paraprofessional services provided during the Fee

Period in the amount of $1,774,343.00, and reimbursement of actual, reasonable and necessary

expenses incurred in the Fee Period in the amount of $74,706.24; (b) authorizing and directing

the Debtors to remit payment to K&E for such fees and expenses; and (c) granting such other

relief as is appropriate under the circumstances.

Houston, Texas                                      Respectfully Submitted,
December 23, 2020
                                                    /s/ Chad J. Husnick
                                                    KIRKLAND & ELLIS LLP
                                                    KIRKLAND & ELLIS INTERNATIONAL
                                                    LLP
                                                    Brian Schartz, P.C. (TX Bar No. 24099361)
                                                    609 Main Street
                                                    Houston, Texas 77002
                                                    Telephone:      (713) 836-3600
                                                    Facsimile:      (713) 836-3601
                                                    Email:          brian.schartz@kirkland.com

                                                    -and-

                                                    Chad J. Husnick, P.C. (admitted pro hac vice)
                                                    David L. Eaton (admitted pro hac vice)
                                                    John Luze (admitted pro hac vice)
                                                    300 North LaSalle Street
                                                    Chicago, Illinois 60654
                                                    Telephone:       (312) 862-2000
                                                    Facsimile:       (312) 862-2200
                                                    Email:           chad.husnick@kirkland.com
                                                                     david.eaton@kirkland.com
                                                                     john.luze@kirkland.com

                                                    -and-

                                                    AnnElyse Scarlett Gains (admitted pro hac vice)
                                                    1301 N. Pennsylvania Ave., N.W.
                                                    Washington, D.C. 20004
                                                    Telephone: (202) 389-5000
                                                    Facsimile: (202) 389-5200
                                                    Email:      annelyse.gains@kirkland.com

                                                    Co-Counsel for the Reorganized Debtors
                                                    and Debtors in Possession
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 33 of 224




                                  Certificate of Service

       I certify that on December 23, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                  /s/ Matthew Cavenaugh
                                                  Matthew D. Cavenaugh
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 34 of 224




                             Exhibit A

                        Husnick Declaration
         Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 35 of 224




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                            )
In re:                                                      ) Chapter 11
                                                            )
OASIS PETROLEUM INC., et al., 1                             ) Case No. 20-34771 (MI)
                                                            )
                           Reorganized Debtors.             ) (Jointly Administered)
                                                            )

              DECLARATION OF CHAD J. HUSNICK IN SUPPORT OF THE
           FIRST AND FINAL FEE APPLICATION OF KIRKLAND & ELLIS LLP
           AND KIRKLAND & ELLIS INTERNATIONAL LLP ATTORNEYS FOR
          THE DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD OF
         SEPTEMBER 30, 2020 THROUGH AND INCLUDING NOVEMBER 10, 2020

          I, Chad J. Husnick, being duly sworn, state the following under penalty of perjury:

          1.      I am the president of Chad J. Husnick, P.C., a partner of the law firm of Kirkland

 & Ellis LLP, located at 300 North LaSalle, Chicago, IL 60654, and a partner of Kirkland & Ellis

 International, LLP (together with Kirkland & Ellis LLP, collectively, “K&E”). 2 I am one of the

 lead attorneys from K&E working on the above-captioned chapter 11 cases. I am a member in

 good standing of the Bar of the States of Illinois and New York, and I have been admitted to

 practice in the United States District Court for the Northern District of Illinois and the United

 States District Court for the Southern District of New York. I have been admitted pro hac vice

 in the Southern District of Texas. There are no disciplinary proceedings pending against me.

          2.      I have read the foregoing first and final fee application of K&E, attorneys for the

 Debtors, for the Fee Period (the “Fee Application”). To the best of my knowledge, information



 1
     Due to the large number of debtor entities in these chapter 11 cases, for which joint administration has been
     granted, a complete list of the debtor entities and the last four digits of their federal tax identification numbers
     are not provided herein. A complete list of such information may be obtained on the website of the Debtors’
     claims and noticing agent at www.kccllc.net/oasis. The location of the Debtors’ service address for purposes of
     these chapter 11 cases is: 1001 Fannin Street, Suite 1500, Houston, Texas 77002.
 2
     Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Application.
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 36 of 224




and belief, the statements contained in the Fee Application are true and correct. In addition, I

believe that the Fee Application complies with Bankruptcy Local Rule 2016-1.

        3.       In connection therewith, I hereby certify that:

                 a)       to the best of my knowledge, information, and belief, formed after
                          reasonable inquiry, the fees and disbursements sought in the Fee
                          Application are permissible under the relevant rules, court orders, and
                          Bankruptcy Code provisions, except as specifically set forth herein;

                 b)       except to the extent disclosed in the Fee Application, the fees and
                          disbursements sought in the Fee Application are billed at rates customarily
                          employed by K&E and generally accepted by K&E’s clients. In addition,
                          none of the professionals seeking compensation varied their hourly rate
                          based on the geographic location of the Debtors’ case;

                 c)       K&E did not increase hourly rates from those disclosed in the Retention
                          Application during the Fee Period;

                 d)       K&E is seeking compensation with respect to the approximately 6.0 hours
                          and $4,374.50 in fees spent reviewing or revising time records and
                          preparing, reviewing, and revising invoices. 3 K&E concurrently revised
                          invoices for privileged and confidential information and accordingly did
                          not spend any additional time reviewing time records to redact such
                          privileged or confidential information;

                 e)       in providing a reimbursable expense, K&E does not make a profit on that
                          expense, whether the service is performed by K&E in-house or through a
                          third party;

                 f)       in accordance with Rule 2016(a) of the Federal Rules of Bankruptcy
                          Procedure and 11 U.S.C. § 504, no agreement or understanding exists
                          between K&E and any other person for the sharing of compensation to be
                          received in connection with the above cases except as authorized pursuant
                          to the Bankruptcy Code, Bankruptcy Rules, and Bankruptcy Local Rules;
                          and

                 g)       all services for which compensation is sought were professional services
                          on behalf of the Debtors and not on behalf of any other person.




3
    This is limited to work involved in preparing and editing billing records that would not be compensable outside
    of bankruptcy and does not include reasonable fees for preparing a fee application.


                                                        2
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 37 of 224




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.


Dated: December 23, 2020                       Respectfully submitted,

                                                /s/ Chad J. Husnick
                                               Chad J. Husnick
                                               as President of Chad J. Husnick, P.C., as Partner
                                               of Kirkland & Ellis LLP; and as Partner of
                                               Kirkland & Ellis International LLP




                                                3
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 38 of 224




                             Exhibit B

                          Retention Order
         Case
          Case20-34771
               20-34771 Document
                         Document423
                                  231 Filed
                                  305  FiledininTXSB
                                                 TXSBon
                                                      on12/23/20
                                                         10/28/20 Page
                                                         11/10/20  Page39
                                                                        1 of 22
                                                                             224
                                                                                       Docket #0231 Date Filed: 10/28/2020




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                               ENTERED
                                                                                                                  11/10/2020
                                                            )
In re:                                                      )   Chapter 11
                                                            )
OASIS PETROLEUM INC.,                                       )   Case No. 20-34771 (MI)
et al.,1                                                    )
                                                            )   (Jointly Administered)
                                    Debtors.                )
                                                            )   Re: Docket No. 205

             ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
                OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
            INTERNATIONAL LLP AS ATTORNEYS FOR THE DEBTORS AND
           DEBTORS IN POSSESSION EFFECTIVE AS OF SEPTEMBER 30, 2020

          Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for the entry of an order (this “Order”) authorizing the

Debtors to retain and employ Kirkland & Ellis LLP and Kirkland & Ellis International LLP

(collectively, “Kirkland”) as their attorneys effective as of the Petition Date, pursuant to

sections 327(a) and 330 of title 11 of the United States Code (the “Bankruptcy Code”),

rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and rules 2014-1 and 2016-1 of the Bankruptcy Local Rules for the Southern District of Texas (the

“Bankruptcy Local Rules”); and the Court having reviewed the Application, the Declaration of

Chad J. Husnick, the president of Chad J. Husnick, P.C., a partner of Kirkland & Ellis LLP, and a

partner of Kirkland & Ellis International LLP (the “Husnick Declaration”), and the declaration of



1   Due to the large number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint
    administration, a complete list of the debtor entities and the last four digits of their federal tax identification
    numbers are not provided herein. A complete list of such information may be obtained on the website of the
    Debtors’ proposed claims and noticing agent at www.kccllc.net/oasis. The location of the Debtors’ service
    address for purposes of these chapter 11 cases is: 1001 Fannin Street, Suite 1500, Houston, Texas 77002.
2   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.



                                                                             ¨2¤#Og4*<                  !_«
                                                                                 2034771201028000000000001
      Case
       Case20-34771
            20-34771 Document
                      Document423
                               231 Filed
                               305  FiledininTXSB
                                              TXSBon
                                                   on12/23/20
                                                      10/28/20 Page
                                                      11/10/20  Page40
                                                                     2 of 22
                                                                          224




Nickolas      Lorentzatos       the     General      Counsel       of     Oasis      Petroleum,      Inc.

(the “Lorentzatos Declaration”); and the Court having found that the Court has jurisdiction over

this matter pursuant to 28 U.S.C. § 1334; and the Court having found that the Application is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and the Court having found based on the representations made in the Application and in the

Husnick Declaration that (a) Kirkland does not hold or represent an interest adverse to the Debtors’

estates and (b) Kirkland is a “disinterested person” as defined in section 101(14) of the Bankruptcy

Code and as required by section 327(a) of the Bankruptcy Code; and the Court having found that

the relief requested in the Application is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest; and the Court having found that the Debtors provided adequate and

appropriate notice of the Application under the circumstances and that no other or further notice

is required; and the Court having reviewed the Application; and the Court having determined

that the legal and factual bases set forth in the Application establish just cause for the relief

granted herein; and after due deliberation, it is ORDERED THAT:




        1.      The Debtors are authorized to retain and employ Kirkland as their attorneys

effective as of the Petition Date in accordance with the terms and conditions set forth in the

Application and in the Engagement Letter attached hereto as Exhibit 1, as modified by this Order.




                                                    2
     Case
      Case20-34771
           20-34771 Document
                     Document423
                              231 Filed
                              305  FiledininTXSB
                                             TXSBon
                                                  on12/23/20
                                                     10/28/20 Page
                                                     11/10/20  Page41
                                                                    3 of 22
                                                                         224




       2.      Kirkland is authorized to provide the Debtors with the professional services as

described in the Application and the Engagement Letter. Specifically, but without limitation,

Kirkland will render the following legal services:

               a.     advising the Debtors with respect to their powers and duties as debtors in
                      possession in the continued management and operation of their businesses
                      and properties;

               b.     advising and consulting on their conduct during these chapter 11 cases,
                      including all of the legal and administrative requirements of operating in
                      chapter 11;

               c.     attending meetings and negotiating with representatives of creditors and
                      other parties in interest;

               d.     taking all necessary actions to protect and preserve the Debtors’ estates,
                      including prosecuting actions on the Debtors’ behalf, defending any action
                      commenced against the Debtors, and representing the Debtors in
                      negotiations concerning litigation in which the Debtors are involved,
                      including objections to claims filed against the Debtors’ estates;

               e.     preparing pleadings in connection with these chapter 11 cases, including
                      motions, applications, answers, orders, reports, and papers necessary or
                      otherwise beneficial to the administration of the Debtors’ estates;

               f.     representing the Debtors in connection with obtaining authority to continue
                      using cash collateral and postpetition financing;

               g.     advising the Debtors in connection with any potential sale of assets;

               h.     appearing before the Court and any appellate courts to represent the interests
                      of the Debtors’ estates;

               i.     advising the Debtors regarding tax matters;

               j.     taking any necessary action on behalf of the Debtors to negotiate, prepare,
                      and obtain approval of a disclosure statement and confirmation of a
                      chapter 11 plan and all documents related thereto; and

               k.     performing all other necessary legal services for the Debtors in connection
                      with the prosecution of these chapter 11 cases, including: (i) analyzing the
                      Debtors’ leases and contracts and the assumption and assignment or
                      rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                      (iii) advising the Debtors on corporate and litigation matters.



                                                 3
      Case
       Case20-34771
            20-34771 Document
                      Document423
                               231 Filed
                               305  FiledininTXSB
                                              TXSBon
                                                   on12/23/20
                                                      10/28/20 Page
                                                      11/10/20  Page42
                                                                     4 of 22
                                                                          224




          3.   Kirkland shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Bankruptcy Local Rules, and any other applicable procedures and orders of the

Court. Kirkland also intends to make a reasonable effort to comply with the U.S. Trustee’s

requests for information and additional disclosures as set forth in the Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013 (the “Revised UST

Guidelines”), both in connection with the Application and the interim and final fee applications to

be filed by Kirkland in these chapter 11 cases.

          4.   Kirkland is authorized without further order of the Court to apply amounts from the

prepetition advance payment retainer to compensate and reimburse Kirkland for fees or expenses

incurred on or prior to the Petition Date consistent with its ordinary course billing practice. At the

conclusion of Kirkland’s engagement by the Debtors, if the amount of any advance payment

retainer held by Kirkland is in excess of the amount of Kirkland’s outstanding and estimated fees,

expenses, and costs, Kirkland will pay to the Debtors the amount by which any advance payment

retainer exceeds such fees, expenses, and costs, in each case in accordance with the Engagement

Letter.

          5.   Notwithstanding anything to the contrary in the Application, the Engagement

Letter, or the Declarations attached to the Application, the reimbursement provisions allowing the

reimbursement of fees and expenses incurred in connection with participating in, preparing for, or

responding to any action, claim, suit, or proceeding brought by or against any party that relates to

the legal services provided under the Engagement Letter and fees for defending any objection to


                                                  4
      Case
       Case20-34771
            20-34771 Document
                      Document423
                               231 Filed
                               305  FiledininTXSB
                                              TXSBon
                                                   on12/23/20
                                                      10/28/20 Page
                                                      11/10/20  Page43
                                                                     5 of 22
                                                                          224




Kirkland’s fee applications under the Bankruptcy Code are not approved pending further order of

the Court.

       6.      Notwithstanding anything to the contrary in the Application, the Engagement

Letter, or the Declarations attached in the Applications, the “Client Waiver” of the right to object

to fees and expenses once paid is not effective while the Client is a debtor-in-possession. The

Client Waiver shall not be construed to limit, restrict, or impair, while Client is a debtor-in-

possession, Client’s responsibility to protect and conserve estate assets by reviewing and objecting

to the allowance of professional fees in accordance with 11 U.S.C. §§ 330, 331, and 1106(a)(1)

(incorporating sections 704(a)(5) and 704(a)(2)).

       7.      Kirkland shall not charge a markup to the Debtors with respect to fees billed by

contract attorneys who are hired by Kirkland to provide services to the Debtors and shall ensure

that any such contract attorneys are subject to conflict checks and disclosures in accordance with

the requirements of the Bankruptcy Code and Bankruptcy Rules.

       8.      Kirkland shall provide ten-business-days’ notice to the Debtors, the U.S. Trustee,

and any official committee before any increases in the rates set forth in the Application or the

Engagement Letter are implemented and shall file such notice with the Court. The U.S. Trustee

retains all rights to object to any rate increase on all grounds, including the reasonableness standard

set forth in section 330 of the Bankruptcy Code, and the Court retains the right to review any rate

increase pursuant to section 330 of the Bankruptcy Code.

       9.      Kirkland shall use reasonable efforts to avoid any duplication of services provided

by any of the Debtors’ other retained professionals in these chapter 11 cases.

       10.     The Debtors and Kirkland are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Application.


                                                  5
      Case
       Case20-34771
            20-34771 Document
                      Document423
                               231 Filed
                               305  FiledininTXSB
                                              TXSBon
                                                   on12/23/20
                                                      10/28/20 Page
                                                      11/10/20  Page44
                                                                     6 of 22
                                                                          224




       11.     Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Bankruptcy Local Rules are satisfied by

the contents of the Application.

       12.     To the extent the Application, the Husnick Declaration, the Lorentzatos

Declaration, or the Engagement Letter is inconsistent with this Order, the terms of this Order shall

govern.

       13.     The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

       14.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.


  Signed: Texas
 Houston, November
          October 17,10, 2020
                      2018
 Dated: ___________, 2020
                                                        ____________________________________
                                                                      Marvin Isgur JUDGE
                                                     UNITED STATES BANKRUPTCY
                                                            United States Bankruptcy Judge




                                                 6
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 45 of 224




                             Exhibit C

                         Engagement Letter
                    Case
                    Case 20-34771
                         20-34771 Document
                                  Document 423
                                           205-1Filed
                                                   Filed
                                                       in in
                                                          TXSB
                                                             TXSB
                                                                onon
                                                                   12/23/20
                                                                     10/16/20Page
                                                                               Page
                                                                                  468ofof224
                                                                                          22




                                                                      609 Main Street
                                                                     Houston, TX 77002
           Matthew R. Pacey, P.C.                                      United States
           To Call Writer Directly:                                                                                                   Facsimile:
              +1 713 836 3786                                         +1 713 836 3600                                              +1 713 836 3601
          matt.pacey@kirkland.com
                                                                     www.kirkland.com



                                                                     April 6, 2020

          Mr. Nickolas Lorentzatos
          Oasis Petroleum Inc.
          1001 Fannin Street, Suite 1500
          Houston, Texas 77002

                                Re:        Retention to Provide Legal Services

          Dear Niko:

                  We are very pleased that you have asked us to represent Oasis Petroleum Inc. and only
          those wholly or partially owned subsidiaries listed in an addendum or supplement to this letter
          (collectively, “Client”) in connection with a potential restructuring. Please note, the Firm’s
          representation is only of Client; the Firm does not and will not represent any direct or indirect
          shareholder, director, officer, partner, employee, affiliate, or joint venturer of Client or of any other
          entity.

                  General Terms. This retention letter (this “Agreement”) sets forth the terms of Client’s
          retention of Kirkland & Ellis LLP (and its affiliated entity Kirkland & Ellis International LLP
          (collectively, the “Firm”)) to provide legal services and constitutes an agreement between the Firm
          and Client (the “Parties”). This Agreement sets forth the Parties’ entire agreement for rendering
          professional services for the current matter, as well as for all other existing or future matters
          (collectively, the “Engagement”), except where the Parties otherwise agree in writing.

                 Fees. The Firm will bill Client for fees incurred at its regular hourly rates and in quarterly
          increments of an hour (or in smaller time increments as otherwise required by a court). The Firm
          reserves the right to adjust the Firm’s billing rates from time to time in the ordinary course of the
          Firm’s representation of Client. The Firm will undertake commercially reasonable efforts to
          promptly notify the Client of any changes to billing rates.

                 Although the Firm will attempt to estimate fees to assist Client in Client’s planning if
          requested, such estimates are subject to change and are not binding unless otherwise expressly and
          unequivocally stated in writing.

                  Expenses. Expenses related to providing services shall be included in the Firm’s
          statements as disbursements advanced by the Firm on Client’s behalf. Such expenses include
          photocopying, printing, scanning, witness fees, travel expenses, filing and recording fees, certain
          secretarial overtime, and other overtime expenses, postage, express mail, and messenger charges,

Beijing    Boston    Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
      Case
      Case 20-34771
           20-34771 Document
                    Document 423
                             205-1Filed
                                     Filed
                                         in in
                                            TXSB
                                               TXSB
                                                  onon
                                                     12/23/20
                                                       10/16/20Page
                                                                 Page
                                                                    479ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 2


deposition costs, computerized legal research charges, and other computer services, and
miscellaneous other charges. Client shall pay directly (and is solely responsible for) certain larger
costs, such as consultant or expert witness fees and expenses, and outside suppliers’ or contractors’
charges, unless otherwise agreed by the Parties. By executing this Agreement below, Client agrees
to pay for all charges in accordance with the Firm’s schedule of charges, a copy of which is
attached hereto at Schedule 1, as revised from time to time.

       Billing Procedures. Client may have the statement in any reasonable format it chooses,
but the Firm will select an initial format for the statement unless Client otherwise requests in
writing. Depending on the circumstances, however, estimated or summary statements may be
provided, with time and expense details to follow thereafter.

        Retainer. Client agrees to provide to the Firm an “advance payment retainer,” as defined
in Rule 1.15(c) of the Illinois Rules of Professional Conduct, Dowling v. Chicago Options Assoc.,
Inc., 875 N.E.2d 1012, 1018 (Ill. 2007), and In re Caesars Entm’t Operating Co., Inc.,
No. 15-01145 (ABG) (Bankr. N.D. Ill. May 28, 2015) (and cases cited therein), in an amount to
be agreed. In addition, Client agrees to provide one or more additional advance payment retainers
upon request by the Firm so that the amount of any advance payment retainers remains at or above
the Firm’s estimated fees and expenses. The Firm may apply the advance payment retainers to
any outstanding fees as services are rendered and to expenses as they are incurred. Client
understands and acknowledges that any advance payment retainers are earned by the Firm upon
receipt, any advance payment retainers become the property of the Firm upon receipt, Client no
longer has a property interest in any advance payment retainers upon the Firm’s receipt, any
advance payment retainers will be placed in the Firm’s general account and will not be held in a
client trust account, and Client will not earn any interest on any advance payment retainers;
provided, however, that solely to the extent required under applicable law, at the conclusion of the
Engagement, if the amount of any advance payment retainers held by the Firm is in excess of the
amount of the Firm’s outstanding and estimated fees, expenses, and costs, the Firm will pay to
Client the amount by which any advance payment retainers exceed such fees, expenses, and
costs. Client further understands and acknowledges that the use of advance payment retainers is
an integral condition of the Engagement, and is necessary to ensure that: Client continues to have
access to the Firm’s services; the Firm is compensated for its representation of Client; the Firm is
not a pre-petition creditor in the event of a Restructuring Case; and that in light of the foregoing,
the provision of the advance payment retainers is in Client’s best interests. The fact that Client
has provided the Firm with an advance payment retainer does not affect Client’s right to terminate
the client-lawyer relationship.

        Please be advised that there is another type of retainer known as a “security retainer,” as
defined in Dowling v. Chicago Options Assoc., 875 N.E.2d at 1018, and In re Caesars Entm’t
Operating Co., Inc., No. 15-01145 (ABG) (Bankr. N.D. Ill. May 28, 2015) (and cases cited
therein). A security retainer remains the property of the client until the lawyer applies it to charges
for services that are actually rendered and expenses that are incurred. Any unearned funds are then
returned to the client. In other circumstances not present here, the Firm would consider a security
retainer and Client’s funds would be held in the Firm’s segregated client trust account until applied
to pay fees and expenses. Funds in a security retainer, however, can be subject to claims of Client’s
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page4810ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 3


creditors and, if taken by creditors, may leave Client unable to pay for ongoing legal services,
which may result in the Firm being unable to continue the Engagement. Moreover, a security
retainer creates clawback risks for the Firm in the event of an insolvency proceeding. The choice
of the type of retainer to be used is Client’s choice alone, but for the Engagement and for the
reasons set forth above, the Firm is unwilling to represent Client in the Engagement without using
the advance payment retainer.

        Termination. The Engagement may be terminated by either Party at any time by written
notice by or to Client. The Engagement will end at the earliest of (a) Client’s termination of the
Engagement, (b) the Firm’s withdrawal, and (c) the substantial completion of the Firm’s
substantive work. If permission for withdrawal is required by a court, the Firm shall apply
promptly for such permission, and termination shall coincide with the court order for withdrawal.
If this Agreement or the Firm’s services are terminated for any reason, such termination shall be
effective only to terminate the Firm’s services prospectively and all the other terms of this
Agreement shall survive any such termination.

        Upon cessation of the Firm’s active involvement in a particular matter (even if the Firm
continues active involvement in other matters on Client’s behalf), the Firm will have no further
duty to inform Client of future developments or changes in law as may be relevant to such matter.
Further, unless the Parties mutually agree in writing to the contrary, the Firm will have no
obligation to monitor renewal or notice dates or similar deadlines that may arise from the matters
for which the Firm had been retained.

        Cell Phone and E-Mail Communication. The Firm hereby informs Client and Client
hereby acknowledges that the Firm’s attorneys sometimes communicate with their clients and their
clients’ professionals and agents by cell telephone, that such communications are capable of being
intercepted by others and therefore may be deemed no longer protected by the attorney-client
privilege, and that Client must inform the Firm if Client does not wish the Firm to discuss
privileged matters on cell telephones with Client or Client’s professionals or agents.

        The Firm hereby informs Client and Client hereby acknowledges that the Firm’s attorneys
sometimes communicate with their clients and their clients’ professionals and agents by
unencrypted e-mail, that such communications are capable of being intercepted by others and
therefore may be deemed no longer protected by the attorney-client privilege, and that Client must
inform the Firm if Client wishes to institute a system to encode all e-mail between the Firm and
Client or Client’s professionals or agents.

        File Retention. All records and files will be retained and disposed of in compliance with
the Firm’s policy in effect from time to time. Subject to future changes, it is the Firm’s current
policy generally not to retain records relating to a matter for more than five years. Upon Client’s
prior written request, the Firm will return client records that are Client’s property to Client prior
to their destruction. It is not administratively feasible for the Firm to advise Client of the closing
of a matter or the disposal of records. The Firm recommends, therefore, that Client maintain
Client’s own files for reference or submit a written request for Client’s client files promptly upon
conclusion of a matter. Notwithstanding anything to the contrary herein, Client acknowledges and
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page4911ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 4


agrees that any applicable privilege of Client (including any attorney-client and work product
privilege or any duty of confidentiality) (collectively, the “Privileges”) belongs to Client alone and
not to any successor entity (including without limitation the Client after a change in control or
other similar restructuring or non-restructuring transaction (including without limitation a
reorganized Client after the effective date of a plan of reorganization), whether through merger,
asset or equity sale, business combination, or otherwise, irrespective of whether such transaction
occurs in a Restructuring Case or on an out-of-court basis (in each case, a “Transaction”)). Client
hereby waives any right, title, and interest of such successor entity to all information, data,
documents, or communications in any format covered by the Privileges that is in the possession of
the Firm (“Firm Materials”), to the extent that such successor entity had any right, title, and interest
to such Firm Materials. For the avoidance of doubt, Client agrees and acknowledges that after a
Transaction, such successor entity shall have no right to claim or waive the Privileges or request
the return of any such Firm Materials; instead, such Firm Materials shall remain in the Firm’s sole
possession and control for its exclusive use, and the Firm will (a) not waive any Privileges or
disclose the Firm Materials, (b) take all reasonable steps to ensure that the Privileges survive and
remain in full force and effect, and (c) assert the Privileges to prevent disclosure of any Firm
Materials.

       Data Protection. You further agree that, if you provide us with personal data, you have
complied with applicable data protection legislation and that we may process such personal data
in accordance with our Data Transfer and Privacy Policy at www.kirkland.com. We process your
personal data in order to (i) carry out work for you; (ii) share the data with third parties such as
expert witnesses and other professional advisers if our work requires; (iii) comply with applicable
laws and regulations and (iv) provide you with information relating to our Firm and its services.

        Conflicts of Interest. As is customary for a law firm of the Firm’s size, there are numerous
business entities, with which Client currently has relationships, that the Firm has represented or
currently represents in matters unrelated to Client.

         Further, in undertaking the representation of Client, the Firm wants to be fair not only to
Client’s interests but also to those of the Firm’s other clients. Because Client is engaged in
activities (and may in the future engage in additional activities) in which its interests may diverge
from those of the Firm’s other clients, the possibility exists that one of the Firm’s current or future
clients may take positions adverse to Client (including litigation or other dispute resolution
mechanisms) in a matter in which such other client may have retained the Firm or one of Client’s
adversaries may retain the Firm in a matter adverse to another entity or person.

        In the event a present conflict of interest exists between Client and the Firm’s other clients
or in the event one arises in the future, Client agrees to waive any such conflict of interest or other
objection that would preclude the Firm’s representation of another client (a) in other current or
future matters substantially unrelated to the Engagement or (b) other than during a Restructuring
Case (as defined below), in other matters related to Client (such representation an “Allowed
Adverse Representation”); provided, however, that, without the prior written consent of the Client,
the Firm may not use confidential information of the Client in any representation of another client,
whether or not the representation is an Allowed Adverse Representation. By way of example,
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5012ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 5


such Allowed Adverse Representations might take the form of, among other contexts: litigation
(including arbitration, mediation and other forms of dispute resolution); transactional work
(including consensual and non-consensual merger, acquisition, and takeover situations, financings,
and commercial agreements); counseling (including advising direct adversaries and competitors);
and restructuring (including bankruptcy, insolvency, financial distress, recapitalization, equity and
debt workouts, and other transactions or adversarial adjudicative proceedings related to any of the
foregoing and similar matters).

        Client also agrees that it will not, for itself or any other entity or person, assert that either
(i) the Firm’s representation of Client or any of Client’s affiliates in any past, present, or future
matter or (ii) the Firm’s actual or possible possession of confidential information belonging to
Client or any of Client’s affiliates is a basis to disqualify the Firm from representing another entity
or person in any Allowed Adverse Representation. Client further agrees that any Allowed Adverse
Representation does not breach any duty that the Firm owes to Client or any of Client’s affiliates.
Client also agrees that the Firm’s representation in the Engagement is solely of Client and that no
member or other entity or person related to it (such as a shareholder, parent, subsidiary, affiliate,
director, officer, partner, employee, or joint venturer) has the status of a client for conflict of
interest purposes.

        In addition, if a waiver of a conflict of interest necessary to allow the Firm to represent
another client in a matter that is not substantially related to the Engagement is not effective for any
reason, Client agrees that the Firm may withdraw from the Engagement. Should that occur, Client
will not, for itself or any other entity or person, seek to preclude such termination of services or
assert that either (a) the Firm’s representation of Client or any of Client’s affiliates in any past,
present, or future matter or (b) the Firm’s actual or possible possession of confidential information
belonging to Client or any of Client’s affiliates is a basis to disqualify the Firm from representing
such other client or acting on such adverse matter.

       It is important that you review this letter carefully and consider all of the advantages and
disadvantages of waiving certain conflicts of interests that would otherwise bar the Firm from
representing parties with interests adverse to you during the time in which the Firm is representing
you. You also understand that because this waiver includes future issues and future clients that
are unknown and unknowable at this time, it is impossible to provide you with any more details
about those prospective clients and matters. Thus, in choosing to execute this waiver, you have
recognized the inherent uncertainty about the array of potential matters and clients the Firm might
take on in matters that are adverse to you but have nonetheless decided it is in your interest to
waive conflicts of interest regarding the Allowed Adverse Representations and waive rights to
prohibit the Firm’s potential withdrawal should a conflict waiver prove ineffectual.

        The Firm informs Client that certain entities owned by current or former Firm attorneys
and senior staff (“attorney investment entities”) have investments in funds or companies that may,
directly or indirectly, be affiliated with Client, hold investments in Client’s debt or equity
securities, may be adverse to Client, or conduct commercial transactions with Client (each, a
“Passive Holding”). The attorney investment entities are passive and have no management or
other control rights in such funds or companies. The Firm notes that other persons may in the
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5113ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 6


future assert that a Passive Holding creates, in certain circumstances, a conflict between the Firm’s
exercise of its independent professional judgment in rendering advice to Client and the financial
interest of Firm attorneys participating in the attorney investment entities, and such other persons
might seek to limit Client’s ability to use the Firm to advise Client on a particular matter. While
the Firm cannot control what a person might assert or seek, the Firm believes that the Firm’s
judgment will not be compromised by virtue of any Passive Holding. Please let us know if Client
has any questions or concerns regarding the Passive Holdings. By executing this letter, Client
acknowledges the Firm’s disclosure of the foregoing.

        Restructuring Cases. If it becomes necessary for Client to commence a restructuring case
under chapter 11 of the U.S. Bankruptcy Code (a “Restructuring Case”), the Firm’s ongoing
employment by Client will be subject to the approval of the court with jurisdiction over the
petition. If necessary, the Firm will take steps necessary to prepare the disclosure materials
required in connection with the Firm’s retention as lead restructuring counsel. In the near term,
the Firm will begin conflicts checks on potentially interested parties as provided by Client.

        If necessary, the Firm will prepare a preliminary draft of a schedule describing the Firm’s
relationships with certain interested parties (the “Disclosure Schedule”). The Firm will give Client
a draft of the Disclosure Schedule once it is available. Although the Firm believes that these
relationships do not constitute actual conflicts of interest, these relationships must be described
and disclosed in Client’s application to the court to retain the Firm.

        If in the Firm’s determination a conflict of interest arises in Client’s Restructuring Case
requiring separate conflicts counsel, then Client will be required to use separate conflicts counsel
in those matters.

        No Guarantee of Success. It is impossible to provide any promise or guarantee about the
outcome of Client’s matters. Nothing in this Agreement or any statement by Firm staff or attorneys
constitutes a promise or guarantee. Any comments about the outcome of Client’s matter are simply
expressions of judgment and are not binding on the Firm.

        Consent to Use of Information. In connection with future materials that, for marketing
purposes, describe facets of the Firm’s law practice and recite examples of matters the Firm
handles on behalf of clients, Client agrees that, if those materials avoid disclosing Client’s
confidences and secrets as defined by applicable ethical rules, they may identify Client as a client
only with Client’s prior written consent, may contain factual synopses of Client’s matters, and may
indicate generally the results achieved.

         Reimbursement of Fees and Expenses. Client agrees to promptly reimburse the Firm for
all internal or external fees and expenses, including the amount of the Firm’s attorney and paralegal
time at normal billing rates, as incurred by the Firm in connection with participating in, preparing
for, or responding to any action, claim, objection, suit, or proceeding brought by or against any
third-party that relates to the legal services provided by the Firm under this Agreement. Without
limiting the scope of the foregoing, and by way of example only, this paragraph extends to all such
fees and expenses incurred by the Firm: in responding to document subpoenas, and preparing for
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5214ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 7


and testifying at depositions and trials; and with respect to the filing, preparation, prosecution or
defense of any applications by the Firm for approval of fees and expenses in a judicial, arbitral, or
similar proceeding. Further, Client understands, acknowledges, and agrees that in connection with
a Restructuring Case, if Client has not objected to the payment of a Firm invoice or to a Firm fee
and expense application, has in fact paid such invoice, or has approved such fee and expense
application, then Client waives its right (and the right of any successor entity as a result of a
Transaction or otherwise) to subsequently object to the payment of fees and expenses covered by
such invoice or fee application.

         LLP. Kirkland & Ellis LLP is a limited liability partnership organized under the laws of
Illinois, and Kirkland & Ellis International LLP is a limited liability partnership organized under
the laws of Delaware. Pursuant to those statutory provisions, an obligation incurred by a limited
liability partnership, whether arising in tort, contract or otherwise, is solely the obligation of the
limited liability partnership, and partners are not personally liable, directly or indirectly, by way
of indemnification, contribution, assessment or otherwise, for such obligation solely by reason of
being or so acting as a partner.

       Governing Law. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Illinois, without giving effect to the conflicts of law principles thereof.

        Miscellaneous. This Agreement sets forth the Parties’ entire agreement for rendering
professional services. It can be amended or modified only in writing and not orally or by course
of conduct. Each Party signing below is jointly and severally responsible for all obligations due
to the Firm and represents that each has full authority to execute this Agreement so that it is
binding. This Agreement may be signed in one or more counterparts and binds each Party
countersigning below, whether or not any other proposed signatory ever executes it. If any
provision of this Agreement or the application thereof is held invalid or unenforceable, the
invalidity or unenforceability shall not affect other provisions or applications of this Agreement
which can be given effect without such provisions or application, and to this end the provisions of
this Agreement are declared to be severable. Any agreement or waiver contained herein by Client
extends to any assignee or successor in interest to Client, including without limitation the
reorganized Client upon and after the effective date of a plan of reorganization in a Restructuring
Case.

        This Agreement is the product of arm’s-length negotiations between sophisticated parties,
and Client acknowledges that it is experienced with respect to the retention of legal counsel.
Therefore, the Parties acknowledge and agree that any otherwise applicable rule of contract
construction or interpretation which provides that ambiguities shall be construed against the drafter
(and all similar rules of contract construction or interpretation) shall not apply to this Agreement.
The Parties further acknowledge that the Firm is not advising Client with respect to this Agreement
because the Firm would have a conflict of interest in doing so, and that Client has consulted (or
had the opportunity to consult) with legal counsel of its own choosing. Client further
acknowledges that Client has entered into this Agreement and agreed to all of its terms and
conditions voluntarily and fully-informed, based on adequate information and Client’s own
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5315ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 8


independent judgment. The Parties further acknowledge that they intend for this Agreement to be
effective and fully enforceable upon its execution and to be relied upon by the Parties.

                                             ***
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5416ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 9


       Please confirm your agreement with the arrangements described in this letter by signing
the enclosed copy of this letter in the space provided below and returning it to us. Please
understand that, if we do not receive a signed copy of this letter within twenty-one days, we will
withdraw from representing you in this Engagement.

                                                Very truly yours,

                                                KIRKLAND & ELLIS LLP



                                                By:
                                                      Printed Name: Matthew R. Pacey, P.C.
                                                      Title: Partner

        Agreed and accepted this _________ of March, 2020

                                                OASIS PETROLEUM INC.

                                                By:
                                                Name:
                                                Title:
Case
Case 20-34771
     20-34771 Document
              Document 205-1
                       423 Filed
                             FiledininTXSB
                                       TXSBonon12/23/20
                                                10/16/20 Page
                                                          Page5517ofof224
                                                                       22
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5618ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 1


KIRKLAND & ELLIS LLP

CLIENT-REIMBURSABLE EXPENSES AND OTHER CHARGES

Effective 01/01/2020

The following outlines Kirkland & Ellis LLP’s (“K&E LLP”) policies and standard charges for
various services performed by K&E LLP and/or by other third parties on behalf of the client which
are often ancillary to our legal services. Services provided by in-house K&E LLP personnel are
for the convenience of our clients. Given that these services are often ancillary to our legal
services, in certain instances it may be appropriate and/or more cost efficient for these services to
be outsourced to a third-party vendor. If services are provided beyond those outlined below,
pricing will be based on K&E LLP’s approximate cost and/or comparable market pricing.

              Duplicating, Reprographics and Printing: Clients are not charged for
               photocopying, printing, and scanning done in the ordinary course of the Firm’s
               representation of Client. The following list details K&E LLP’s charges for
               duplicating, reprographics and printing services requested by Client:

                      Black and White Copy or Print (all sizes of paper):
                           $0.16 per impression for all U.S. offices
                           €0.10 per impression in Munich
                           £0.15 per impression in London
                           HK$1.50 per impression in Hong Kong
                           RMB1.00 per impression in Beijing and Shanghai
                      Color Copy or Print (all sizes of paper):
                           $0.55 per impression
                      Scanned Images:
                           $0.16 per page for black and white or color scans
                      Other Services:
                           CD/DVD Duplicating or Mastering - $7/$10 per CD/DVD
                           Binding - $0.70 per binding
                           Large or specialized binders - $13/$27
                           Tabs - $0.13 per item
                           OCR/File Conversion - $0.03 per page
                           Large Format Printing - $1.00 per sq. ft.

              Secretarial and Word Processing: Clients are not charged for secretarial and
               word processing activities incurred on their matters during standard business hours.

              Overtime Charges: Clients will be charged for overtime costs for secretarial and
               document services work if either (i) the client has specifically requested the after-
               hours work or (ii) the nature of the work being done for the client necessitates out-
               of-hours overtime and such work could not have been done during normal working

                                                 1
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5719ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 2


              hours. If these conditions are satisfied, costs for related overtime meals and
              transportation also will be charged.

             Travel Expenses: We charge clients our out-of-pocket costs for travel expenses
              including associated travel agency fees. We charge coach fares (business class for
              international flights) unless the client has approved business-class, first-class or an
              upgrade. K&E LLP personnel are instructed to incur only reasonable airfare, hotel
              and meal expenses. K&E LLP negotiates, uses, and passes along volume discount
              hotel and air rates whenever practicable. However, certain retrospective rebates
              may not be passed along.

             Catering Charges: Clients will be charged for any in-house catering service
              provided in connection with client matters.

             Communication Expenses: We do not charge clients for telephone calls or faxes
              made from K&E LLP’s offices with the exception of third-party conference calls
              and videoconferences.

              Charges incurred for conference calls, videoconferences, cellular telephones, and
              calls made from other third-party locations will be charged to the client at the
              actual cost incurred. Further, other telecommunication expenses incurred at third-
              party locations (e.g., phone lines at trial sites, Internet access, etc.) will be charged
              to the client at the actual cost incurred.

             Overnight Delivery/Postage: We charge clients for the actual cost of overnight
              and special delivery (e.g., Express Mail, FedEx, and DHL), and U.S. postage for
              materials mailed on the client’s behalf. K&E LLP negotiates, uses, and passes
              along volume discount rates whenever practicable.

             Messengers:     We charge clients for the actual cost of a third party vendor
              messenger.

             Library Research Services: Library Research staff provides research and
              document retrieval services at the request of attorneys, and clients are charged per
              hour for these services. Any expenses incurred in connection with the request, such
              as outside retrieval service or online research charges, are passed on to the client at
              cost, including any applicable discounts.

             Online Research Charges: K&E LLP charges for costs incurred in using third-
              party online research services in connection with a client matter. K&E LLP
              negotiates and uses discounts or special rates for online research services whenever
              possible and practicable and passes through the full benefit of any savings to the
              client based on actual usage.



                                                 2
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5820ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 3


             Inter-Library Loan Services: Our standard client charge for inter-library loan
              services when a K&E LLP library employee borrows a book from an outside source
              is $25 per title. There is no client charge for borrowing books from K&E LLP
              libraries in other cities or from outside collections when the title is part of the K&E
              LLP collection but unavailable.

             Off-Site Legal Files Storage: Clients are not charged for off-site storage of files
              unless the storage charge is approved in advance.

             Electronic Data Storage: K&E LLP will not charge clients for costs to store
              electronic data and files on K&E LLP’s systems if the data stored does not exceed
              100 gigabytes (GB). If the data stored for a specific client exceeds 100GB, K&E
              LLP will charge clients $4.00 per month/per GB for all network data stored until
              the data is either returned to the client or properly disposed of. For e-discovery data
              on the Relativity platform, K&E LLP will also charge clients $4.00 per month/per
              GB until the data is either returned to the client or properly disposed of.

             Calendar Court Services: Our standard charge is $25 for a court filing and other
              court services or transactions.

             Supplies: There is no client charge for standard office supplies. Clients are
              charged for special items (e.g., a minute book, exhibit tabs/indexes/dividers,
              binding, etc.) and then at K&E LLP’s actual cost.

             Contract Attorneys and Contract Non-Attorney Billers: If there is a need to
              utilize a contract attorney or contract non-attorney on a client engagement, clients
              will be charged a standard hourly rate for these billers unless other specific billing
              arrangements are agreed between K&E LLP and client.

             Expert Witnesses, Experts of Other Types, and Other Third Party
              Consultants: If there is a need to utilize an expert witness, expert of other type, or
              other third party consultant such as accountants, investment bankers, academicians,
              other attorneys, etc. on a client engagement, clients will be requested to retain or
              pay these individuals directly unless specific billing arrangements are agreed
              between K&E LLP and client.

             Third Party Expenditures: Third party expenditures (e.g., corporate document
              and lien searches, lease of office space at Trial location, IT equipment rental, SEC
              and regulatory filings, etc.) incurred on behalf of a client, will be passed through to
              the client at actual cost. If the invoice exceeds $50,000, it is K&E LLP’s policy
              that wherever possible such charges will be directly billed to the client. In those
              circumstances where this is not possible, K&E LLP will seek reimbursement from
              our client prior to paying the vendor.



                                                3
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page5921ofof224
                                                                            22

Nickolas Lorentzatos
April 6, 2020
Page No. 4


Unless otherwise noted, charges billed in foreign currencies are determined annually based on
current U.S. charges at an appropriate exchange rate.




                                             4
     Case
     Case 20-34771
          20-34771 Document
                   Document 205-1
                            423 Filed
                                  FiledininTXSB
                                            TXSBonon12/23/20
                                                     10/16/20 Page
                                                               Page6022ofof224
                                                                            22




                          Addendum 1: List of Client Subsidiaries

Oasis Petroleum LLC

Oasis Petroleum North America LLC

Oasis Petroleum Permian LLC

Oasis Petroleum Marketing LLC

Oasis Well Services LLC

OMS Holdings LLC

OMP GP LLC

Oasis Midstream Services LLC

Oasis Midstream Partners LP

OMP Operating LLC

Panther DevCo LLC

Bighorn DevCo LLC

Bobcat DevCo LLC

Beartooth DevCo LLC
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 61 of 224




                             Exhibit D

                      Budget and Staffing Plan
       Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 62 of 224




                                     Budget and Staffing Plan

                    (For Matter Categories for the Period Beginning on
                  September 30, 2020 and Ending on November 30, 2020)

Budget

Matter                                                                           Total Compensation
                    Project Category Description            Hours Budgeted
Number                                                                                Budgeted
   2          Chapter 11 Filing & First Day Preparation          432 - 540       $385,000 - $481,000
   3            Adversary Proc. & Contested Matters              234 - 293       $210,000 - $263,000
   4                   Automatic Stay Matters                    195 - 244       $175,000 - $219,000
   5                     Business Operations                     326 - 408       $297,500 - $372,000
   6                     Case Administration                     206 - 258       $175,000 - $219,000
   7                   DIP and Cash Collateral                  907 - 1,134     $840,000 - $1,050,000
   8                      Cash Management                        252 - 315       $210,000 - $263,000
   9         Corporate Governance and Securities Matters         418 - 523       $385,000 - $481,000
  10            Vendor and Creditor Communications               492 - 615       $385,000 - $481,000
  11           Disclosure Statement, Plan, Confirmation         1,910 - 2,388   $1,750,000 - $2,188,000
  12                      Employee Matters                       248 - 310       $210,000 - $263,000
  13          Executory Contracts and Unexpired Leases           309 - 386       $280,000 - $350,000
  14                          Hearings                           369 - 461       $350,000 - $438,000
  15                Insurance and Surety Matters                 176 - 220       $157,500 - $197,000
  16                 Retention & Fee Application                 596 - 745       $490,000 - $613,000
  17                         Tax Matters                         168 - 210       $157,500 - $197,000
  18                    Non-Working Travel                            -                    -
  19                U.S. Trustee Communications                  235 - 294       $210,000 - $263,000
  20            Use, Sale, and Disposition of Property           201 - 251       $175,000 - $219,000
  21                           Utilities                         188 - 235       $157,500 - $197,000
  22                          Expenses                                -                    -
   Total                                                        7,862 - 9,828   $7,000,000 - $8,754,000
        Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 63 of 224




Staffing Plan

                                                          Number of Timekeepers
                                                            Expected to Work on                        Average
          Category of Timekeeper
                                                           the Matter Categories                     Hourly Rate 1
                                                          During the Budget Period
      Partner                                                        13                                  $1,405
      Associate                                                      21                                   $933
      Legal Assistant                                                 2                                   $393
      Project Assistant                                               2                                   $248
    Total                                                            38                                   $890




1
      The Average Hourly Rate is a weighted average based on the individual hourly rate of, and projected number of
      hours worked by, each timekeeper over the course of the chapter 11 cases.


                                                         4
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 64 of 224




                              Exhibit E

                      Voluntary Rate Disclosures
      Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 65 of 224




•   The blended hourly rate for all K&E domestic timekeepers (including both professionals and
    paraprofessionals) who billed to non-bankruptcy matters (collectively, the “Non-Bankruptcy
    Matters”) 1 during the 12-month period beginning on November 2019 and ending on October
    2020 (the “Comparable Period”) was, in the aggregate, approximately $971.96 per hour (the
    “Non-Bankruptcy Blended Hourly Rate”). 2

•   The blended hourly rate for all K&E timekeepers (including both professionals and
    paraprofessionals) who billed to the Debtors during the Fee Period was
    approximately $971.55 per hour (the “Debtor Blended Hourly Rate”). 3

•   A detailed comparison of these rates is as follows:

                                          Debtor Blended Hourly Rate                 Non-Bankruptcy
Position at K&E
                                            for This Fee Application               Blended Hourly Rate
Partners                                            1,243.24                             1,323.87
Of Counsel                                              -                                1,046.32
Contract Attorney                                    820.18                               823.26
Visiting Attorney                                       -                                    -
Law Clerk                                               -                                 601.58
Associates                                              -                                 340.74
Paralegal                                            389.07                               383.82
Junior Paralegal                                     275.00                               251.72
Support Staff                                        444.42                               324.71
Attorneys & Paraprofessionals                        971.55                               971.96




1
    It is the nature of K&E’s practice that certain non-bankruptcy engagements require the advice and counsel of
    professionals and paraprofessionals who work primarily within K&E’s Restructuring Group. Accordingly,
    “Non-Bankruptcy Matters” consist of matters for which K&E domestic timekeepers represented a client in a
    matter other than an in-court bankruptcy proceeding. Moreover, the Non-Bankruptcy Matters include time
    billed by K&E domestic timekeepers who work primarily within K&E’s Restructuring Group.
2
    K&E calculated the blended rate for Non-Bankruptcy Matters by dividing the total dollar amount billed by
    K&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period by the total number
    of hours billed by K&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period.
3
    K&E calculated the blended rate for timekeepers who billed to the Debtors by dividing the total dollar amount
    billed by such timekeepers during the Fee Period by the total number of hours billed by such timekeepers
    during the Fee Period.
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 66 of 224




                                Exhibit F

  Summary of Total Fees Incurred and Hours Billed During the Fee Period
                             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 67 of 224




                                                                                                                                    Hourly Rate Billed
                                                                                                                                                              Fees Billed
                                                                                                    Hours Billed   Number of
                                                                   Date of       Fees Billed                                                                    In this
       Attorney Name        Position         Department                                               In this        Rate                                     Application
                                                                  Admission   In this Application                                In this         In this
                                                                                                    Application    Increases   Application     Application


                                       Corporate - M&A/Private
Douglas E. Bacon, P.C.      Partner                                 2002             $11,960.00             8.00     N/A        $1,495.00         $1,495.00     $11,960.00
                                                Equity
Will W. Bos, P.C.           Partner    Corporate - Debt Finance     2003             $17,922.00            11.60     N/A        $1,545.00         $1,545.00     $17,922.00
Mark Dundon, P.C.           Partner            Taxation             2008                $,248.00            6.80     N/A        $1,360.00         $1,360.00      $9,248.00
Jeremy A. Fielding, P.C.    Partner      Litigation - General       2003             $21,626.50            16.70     N/A        $1,295.00         $1,295.00     $21,626.50
Rob Fowler, P.C.            Partner    Executive Compensation       1996            $ 21,819.50            15.10     N/A        $1,445.00         $1,445.00     $21,819.50
Chad J. Husnick, P.C.       Partner         Restructuring           2004             $31,102.50            19.50     N/A        $1,595.00         $1,595.00     $31,102.50
                                       Corporate - M&A/Private
Shaun J. Mathew, P.C.       Partner                                 2008             $20,655.00            17.00     N/A        $1,215.00         $1,215.00     $20,655.00
                                                Equity
                                          Corporate - Capital
Matt Pacey, P.C.            Partner                                 2002             $70,452.00            45.60     N/A        $1,545.00         $1,545.00     $70,452.00
                                              Markets
Anna G. Rotman, P.C.        Partner      Litigation - General       2004                $997.50             0.70     N/A        $1,425.00         $1,425.00        $997.50
Brian Schartz, P.C.         Partner         Restructuring           2008                $697.50             0.50     N/A        $1,395.00         $1,395.00        $697.50
                                       Corporate - M&A/Private
Rahul D. Vashi, P.C.        Partner                                 2010              $9,487.50             7.50     N/A        $1,265.00         $1,265.00      $9,487.50
                                                Equity
                                       Corporate - M&A/Private
Benjamin J. Adelson         Partner                                 2016             $15,145.00            13.00     N/A        $1,165.00         $1,165.00     $15,145.00
                                                Equity
Robert S. Fleishman         Partner       Energy Regulatory         1980              $2,252.50             1.70     N/A        $1,325.00         $1,325.00      $2,252.50
AnnElyse Scarlett Gains     Partner         Restructuring           2014            $199,760.00           176.00     N/A        $1,135.00         $1,135.00    $199,760.00
Susan D. Golden             Partner         Restructuring           1988              $2,115.00             1.80     N/A        $1,175.00         $1,175.00      $2,115.00
Melissa Renae Grim          Partner       Employee Benefits         2006                 871.50             0.70     N/A        $1,245.00         $1,245.00        $871.50
                                          Corporate - Capital
Lance Kurtis Hancock        Partner                                 2015            $142,896.50           125.90     N/A        $1,135.00         $1,135.00    $142,896.50
                                              Markets
                                            Environment -
Jonathan E. Kidwell         Partner                                 2009                $617.50             0.50     N/A        $1,235.00         $1,235.00        $617.50
                                            Transactional
R.D. Kohut                  Partner     Labor & Employment          2004              $3,877.50             3.30     N/A        $1,175.00         $1,175.00      $3,877.50
John R. Luze                Partner         Restructuring           2013             $72,413.00            63.80     N/A        $1,135.00         $1,135.00     $72,413.00
Kimberly Perdue             Partner    Corporate - Debt Finance     2006            $209,862.00           157.20     N/A        $1,335.00         $1,335.00    $209,862.00
                                          Corporate - Capital
Michael Wayne Rigdon        Partner                                 2011             $56,517.50            48.10     N/A        $1,175.00         $1,175.00     $56,517.50
                                              Markets
                                            Environment -
Carleigh Trappe Rodriguez   Partner                                 2013              $2,497.00             2.20     N/A        $1,135.00         $1,135.00      $2,497.00
                                            Transactional
Drue A. Santora             Partner     Corporate - Derivatives     2012             $14,100.00            12.00     N/A        $1,175.00         $1,175.00     $14,100.00
                             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 68 of 224




                                                                                                                                       Hourly Rate Billed
                                                                                                                                                                 Fees Billed
                                                                                                       Hours Billed   Number of
                                                                      Date of       Fees Billed                                                                    In this
       Attorney Name        Position         Department                                                  In this        Rate                                     Application
                                                                     Admission   In this Application                                In this         In this
                                                                                                       Application    Increases   Application     Application


Michael K. Bassi            Associate     Corporate - General          2019             $77,626.00           104.90     N/A          $740.00           $740.00     $77,626.00
                                        Corporate - M&A/Private
Isaac Bate                  Associate                                  2018              $7,943.00             9.40     N/A          $845.00           $845.00      $7,943.00
                                                 Equity
                                             Environment -
Tyler Burgess               Associate                                  2014              $2,450.50             2.90     N/A          $845.00           $845.00      $2,450.50
                                             Transactional
Spencer Caldwell-McMillan   Associate        Restructuring             2019             $49,517.00            58.60     N/A          $845.00           $845.00     $49,517.00
Kate Deming Cavanaugh       Associate   Corporate - Debt Finance       2017             $84,823.50            87.90     N/A          $965.00           $965.00     $84,823.50
Victoria Chang              Associate          Taxation                2019             $13,266.50            16.90     N/A          $785.00           $785.00     $13,266.50
Austin J. Del Priore        Associate     Litigation - General         2020              $2,379.00             3.90     N/A          $610.00           $610.00      $2,379.00
Carmen Dingman              Associate        Restructuring            Pending           $20,374.00            33.40     N/A          $610.00           $610.00     $20,374.00
                                          Corporate - Capital
Austin S. Elliott           Associate                                  2018             $29,406.00            34.80     N/A          $845.00           $845.00     $29,406.00
                                              Markets
Brandon Conrad Elliott      Associate   Corporate - Debt Finance       2015             $58,590.00            54.00     N/A        $1,085.00         $1,085.00     $58,590.00
Brian Guerinot              Associate     Corporate - General          2019              $5,180.00             7.00     N/A          $740.00           $740.00      $5,180.00
                                          Corporate - Capital
Lance Kurtis Hancock        Associate                                  2015              $4,767.00             4.20     N/A        $1,135.00         $1,135.00      $4,767.00
                                              Markets
Alex Hevia                  Associate        Restructuring             2017             $86,190.00           102.00     N/A          $845.00           $845.00     $86,190.00
Ed Hossain                  Associate     Corporate - General          2020              $5,994.00             8.10     N/A          $740.00           $740.00      $5,994.00
Elizabeth Helen Jones       Associate        Restructuring             2018             $75,480.00           102.00     N/A          $740.00           $740.00     $75,480.00
Ammaar Joya                 Associate      Energy Regulatory           2016              $2,664.00             3.60     N/A          $740.00           $740.00      $2,664.00
John Kleinjan               Associate   Executive Compensation         2017             $10,557.00            10.20     N/A        $1,035.00         $1,035.00     $10,557.00
John R. Luze                Associate        Restructuring             2013              $9,874.50             8.70     N/A        $1,135.00         $1,135.00      $9,874.50
Rebecca J. Marston          Associate        Restructuring            Pending           $29,341.00            48.10     N/A          $610.00           $610.00     $29,341.00
Ryan D. McNamara            Associate     Corporate - General          2019             $10,508.00            14.20     N/A          $740.00           $740.00     $10,508.00
                                        Corporate - M&A/Private
Danny Nappier               Associate                                  2015             $33,418.00            30.80     N/A        $1,085.00         $1,085.00     $33,418.00
                                                 Equity
Sara Phipps                 Associate     Corporate - General         Pending           $17,934.00            29.40     N/A          $610.00           $610.00     $17,934.00
Ashley Pincock              Associate     Corporate - General          2020             $28,487.00            46.70     N/A          $610.00           $610.00     $28,487.00
Michael Schlinkert          Associate   Corporate - Debt Finance       2018             $38,194.00            45.20     N/A          $845.00           $845.00     $38,194.00
Jaclyn Schruhl              Associate    Labor & Employment            2017              $2,619.00             2.70     N/A          $970.00           $970.00      $2,619.00
Joe Tobias                  Associate          Taxation                2015             $11,766.50            10.10     N/A        $1,165.00         $1,165.00     $11,766.50
Cem Uyar                    Associate   Corporate - Debt Finance       2019             $73,768.50            87.30     N/A          $845.00           $845.00     $73,768.50
Total for Attorneys                                                                  $1,732,011.00         1,722.20



                                                                 9
                                 Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 69 of 224




                                                                                                                                    Hourly Rate Billed
                                                                                                                                                              Fees Billed
                                                                                       Fees Billed    Hours Billed    Number of
                                                                            Date of                                                                             In this
Paraprofessional Name              Position            Department                        In this        In this         Rate                                  Application
                                                                           Admission                                                In this       In this
                                                                                       Application    Application     Increases
                                                                                                                                  Application   Application


Joanna Aybar                      Paralegal            Restructuring         N/A        $12,478.00           36.70      N/A          $340.00      $340.00       $12,478.00
Robert Orren                      Paralegal            Restructuring         N/A        $14,106.50           31.70      N/A          $445.00      $445.00       $14,106.50
                                                      Corporate - Debt
Henry Rosas                       Paralegal                                  N/A           $222.50             0.50     N/A          $445.00      $445.00          $222.50
                                                          Finance
Leo Rosenberg                  Junior Paralegal        Restructuring         N/A           $192.50             0.70     N/A          $275.00      $275.00          $192.50
                                                    Administrative Mgt -
Library Factual Research      Research Specialist                            N/A           $937.50             2.50     N/A          $375.00      $375.00          $937.50
                                                          Office
Michael Y. Chan               Conflicts Analyst      Conflicts Analysis      N/A           $397.50             1.50     N/A          $265.00      $265.00          $397.50
                                                      Corporate -
Bryan Musick                   Landman, Corp                                 N/A        $13,537.50           28.50      N/A          $475.00      $475.00       $13,537.50
                                                    M&A/Private Equity
Arissa Scott                  Conflicts Analyst      Conflicts Analysis      N/A           $460.00             2.00     N/A          $230.00      $230.00          $460.00
Total for Paraprofessionals                                                             $42,332.00          104.10
Grand Total of Fees                                                                    1,774,343.00        1,826.30




                                                            10
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 70 of 224




                               Exhibit G

       Summary of Actual and Necessary Expenses for the Fee Period
     Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 71 of 224




             Summary of Actual and Necessary Expenses for the Fee Period

                                                                  Unit Cost
         Expense                     Vendor (if any)                             Amount
                                                               (if applicable)
Third Party Telephone        Intrado Enterprise
                                                                                   $691.51
Charges                      Collaboration Inc.
Standard Copies or Prints    Internal (Kirkland & Ellis LLP)                        $131.36
Color Copies or Prints       Internal (Kirkland & Ellis LLP)                        $143.00
Outside Messenger Services   Special Delivery Service, Inc.                          $22.28
Filing Fees                                                                      $69,197.43
Catering Expenses            Flik                                                    $11.00
Outside Retrieval Service    CSC                                                  $3,062.93
Computer Database
                             Chapter 11 Dockets                                    $283.00
Research
                             Thomson Reuters - West
Westlaw Research                                                                   $410.04
                             Publishing Corp.
Overtime Transportation                                                              $7.70
Overtime Meals - Attorney    Seamless                                               $77.84
Document Services
                             Internal (Kirkland & Ellis LLP)                       $624.35
Overtime
Overnight Delivery - Hard    Federal Express                                        $33.30
Computer Database
                             Pacer                                                  $10.50
Research - Soft
Totals                                                                           $74,706.24
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 72 of 224




                               Exhibit H

        Summary of Fees and Expenses by Matter for the Fee Period
         Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 73 of 224




Matter         Project Category                Hours                        Total Compensation
Number           Description          Budgeted         Billed           Budgeted                 Billed
   2        Chapter 11 Filing and
                                         432 - 540         78.60      $385,000 - $481,000        $65,440.00
            First Day Preparation
   4        Automatic Stay Matters      195 - 244          12.60     $175,000 - $219,000       $12,188.00
   5        Business Operations         326 - 408          63.30     $297,500 - $372,000       $69,725.50
   6        Case Administration         206 - 258          72.80     $175,000 - $219,000       $55,706.50
   7        DIP and Cash Collateral    907 - 1,134        513.70    $840,000 - $1,050,000     $523,226.50
   9        Corporate Governance
                                         418 - 523        495.00      $385,000 - $481,000     $502,525.00
            and Securities Matters
   10       Vendor and Creditor
                                         492 - 615          8.60      $385,000 - $481,000         $6,529.50
            Communications
   11       Disclosure Statement,
                                      1,910 - 2,388       357.40   $1,750,000 - $2,188,000    $328,568.50
            Plan, Confirmation
   12       Employee Matters             248 - 310         26.00      $210,000 - $263,000        $32,025.50
   13       Executory Contracts and
                                         309 - 386         47.70      $280,000 - $350,000        $46,968.00
            Unexpired Leases
   14       Hearings                     369 - 461         72.80      $350,000 - $438,000        $61,026.00
   15       Insurance and Surety
                                         176 - 220          5.30      $157,500 - $197,000         $5,911.50
            Matters
   16       Retention & Fee
                                         596 - 745         51.00      $490,000 - $613,000        $42,940.50
            Application
   17       Tax Matters                  168 - 210         13.20      $157,500 - $197,000        $14,973.50
   19       U.S. Trustee
                                         235 - 294          0.90      $210,000 - $263,000         $1,021.50
            Communications
   20       Use, Sale, and
                                         201 - 251          4.90      $175,000 - $219,000         $3,106.50
            Disposition of Property
   21       Utilities                    188 - 235          2.50      $157,500 - $197,000         $2,460.50
   22       Expenses                              -            -                         -                -
Totals                                7,862 - 9,828     1,826.30   $7,000,000 - $8,754,000   $1,774,343.00
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 74 of 224




                                Exhibit I

                Detailed Description of Services Provided
               Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 75 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037454
                                                                              Client Matter: 48745-2

In the Matter of Chapter 11 Filing & First Day Preparation




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 65,440.00
Total legal services rendered                                                                                 $ 65,440.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 76 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037454
Oasis Petroleum Inc.                                        Matter Number:      48745-2
Chapter 11 Filing & First Day Preparation




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Benjamin J. Adelson                                        1.00   1,165.00     1,165.00
Joanna Aybar                                               5.80     340.00     1,972.00
Michael K. Bassi                                           0.20     740.00       148.00
Spencer Caldwell-McMillan                                 16.20     845.00    13,689.00
AnnElyse Scarlett Gains                                   15.30   1,135.00    17,365.50
Susan D. Golden                                            0.50   1,175.00       587.50
Brian Guerinot                                             1.00     740.00       740.00
Alex Hevia                                                 9.10     845.00     7,689.50
Ed Hossain                                                 0.50     740.00       370.00
Chad J. Husnick, P.C.                                      1.90   1,595.00     3,030.50
Elizabeth Helen Jones                                     12.50     740.00     9,250.00
John R. Luze                                               2.40   1,135.00     2,724.00
Danny Nappier                                              2.00   1,085.00     2,170.00
Robert Orren                                              10.20     445.00     4,539.00

TOTALS                                                   78.60               $ 65,440.00




                                                    2
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 77 of 224
Legal Services for the Period Ending November 10, 2020        Invoice Number:            1050037454
Oasis Petroleum Inc.                                           Matter Number:               48745-2
Chapter 11 Filing & First Day Preparation


                                      Description of Legal Services

Date     Name                                Hours Description
09/30/20 Benjamin J. Adelson                   1.00 Correspond with K&E team, A. Gains re
                                                    filing matters (.2); telephone conference with
                                                    K&E team, A. Gains re first day motions (.8).
09/30/20 Joanna Aybar                          5.80 Assist with chapter 11 filings (3.0); index first
                                                    day pleadings (1.7); correspond with K&E
                                                    team and A. Gains re same (.3); index entered
                                                    orders (.7); correspond with K&E team re
                                                    same (.1).
09/30/20 Michael K. Bassi                      0.20 Telephone conference with K&E team, A.
                                                    Gains re first day motions.
09/30/20 Spencer Caldwell-McMillan            16.20 File chapter 11 cases and related preparation
                                                    (6.1); revise first day presentation (2.3);
                                                    prepare for first day hearing (3.4); revise first
                                                    day presentation re C. Husnick comments
                                                    (1.2); correspond with C. Husnick and J. Luze
                                                    re same (.2); revise first day orders (2.7);
                                                    correspond with Company and A. Gains re
                                                    same (.3).
09/30/20 AnnElyse Scarlett Gains              15.30 Review, revise, analyze issues re contingency
                                                    planning and filing (5.4); correspond and
                                                    conference with K&E team, E. Jones,
                                                    advisors, Company re same (.8); prepare and
                                                    finalize documents for filing (2.3); review and
                                                    sign off re same (1.2); prepare for first day
                                                    hearing (2.1); conference with Company re
                                                    same (.4); review and revise orders re first
                                                    day hearing comments (1.9); correspond with
                                                    Company re same (.3); review and finalize
                                                    notices for service and publication (.4);
                                                    correspond with K&E team, A. Hevia re same
                                                    (.5).
09/30/20 Susan D. Golden                       0.50 Telephone conference and correspond with A.
                                                    Hevia re notices of commencement, NOLs,
                                                    scheduling (.3); facilitate publication of same
                                                    (.2).
09/30/20 Brian Guerinot                        1.00 Draft and revise first day motions for filing.
09/30/20 Alex Hevia                            4.20 Review and revise first day pleadings to be
                                                    filed (3.9); coordinate solicitation for equity
                                                    ballots (.3).
09/30/20 Alex Hevia                            4.90 Prepare for first day hearing (3.7); research
                                                    and analyze precedent re same (1.2).


                                                    3
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 78 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:             1050037454
Oasis Petroleum Inc.                                          Matter Number:                48745-2
Chapter 11 Filing & First Day Preparation

Date     Name                                Hours Description
09/30/20 Ed Hossain                            0.50 Prepare and file motions.
09/30/20 Chad J. Husnick, P.C.                 1.90 Correspond with K&E team, A. Gains and
                                                    Company re first day hearing.
09/30/20 Elizabeth Helen Jones                11.40 Prepare first day motions for filing (4.0); file
                                                    same (1.7); prepare for first day hearing (3.2);
                                                    review transcripts re same (1.8); revise first
                                                    day motions (.7).
09/30/20 Elizabeth Helen Jones                 1.10 Revise suggestions of bankruptcy (.4);
                                                    correspond with A. Gains, Company re same
                                                    (.7).
09/30/20 John R. Luze                          0.30 Conference with Company and K&E team re
                                                    first day hearing outcome.
09/30/20 John R. Luze                          2.10 Prepare for first day hearing re debtor in
                                                    possession motion (.7); prepare for first day
                                                    hearing re hedging motion (.8); review, revise
                                                    debtor in possession and hedging orders for
                                                    submission to chambers (.6).
09/30/20 Danny Nappier                         2.00 Revise Oasis form 8-K re filing (.5); revise
                                                    first day motions and declarations (.5);
                                                    participate in telephone conference with K&E
                                                    team re filings (1.0).
09/30/20 Robert Orren                         10.20 Prepare pleadings for bankruptcy filing (2.8);
                                                    revise same (1.9); prepare for first day
                                                    hearing (2.9); prepare conference for
                                                    telephonic first day hearing (.4); monitor
                                                    same (.6); correspond with K&E team, A.
                                                    Gains re same (.3); distribute calendar
                                                    notifications for hearings to K&E team (.3);
                                                    review orders entered from first day hearing
                                                    (.8); correspond with K&E team, A. Gains re
                                                    same (.2).

Total                                         78.60




                                                      4
               Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 79 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037455
                                                                              Client Matter: 48745-4

In the Matter of Automatic Stay Matters




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 12,188.00
Total legal services rendered                                                                                 $ 12,188.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 80 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037455
Oasis Petroleum Inc.                                        Matter Number:      48745-4
Automatic Stay Matters




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Joanna Aybar                                              1.60      340.00       544.00
Spencer Caldwell-McMillan                                 1.90      845.00     1,605.50
AnnElyse Scarlett Gains                                   8.10    1,135.00     9,193.50
Alex Hevia                                                1.00      845.00       845.00

TOTALS                                                   12.60               $ 12,188.00




                                                    2
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 81 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037455
Oasis Petroleum Inc.                                          Matter Number:              48745-4
Automatic Stay Matters


                                      Description of Legal Services

Date     Name                                Hours Description
10/08/20 Spencer Caldwell-McMillan            0.40 Correspond with A. Gains re automatic stay
                                                   issues.
10/09/20 AnnElyse Scarlett Gains              1.30 Review correspondence from K&E team and
                                                   Company re lift stay request (.9); conference
                                                   with counterparty and Company re same (.4).
10/10/20 AnnElyse Scarlett Gains              0.50 Analyze lift stay request.
10/13/20 AnnElyse Scarlett Gains              0.30 Conference with Company re lift stay issues.
10/14/20 AnnElyse Scarlett Gains              1.10 Conference with litigation counterparty re
                                                   automatic stay (.7); correspond with
                                                   Company re same (.4).
10/16/20 AnnElyse Scarlett Gains              2.10 Review automatic stay issues.
10/26/20 AnnElyse Scarlett Gains              0.40 Review, revise automatic stay letter.
11/03/20 AnnElyse Scarlett Gains              1.20 Analyze lift stay motion (.8); correspond with
                                                   K&E team re same (.4).
11/04/20 Joanna Aybar                         1.60 Shell precedent objection re automatic stay
                                                   (1.5); correspond with A. Hevia re same (.1).
11/04/20 Spencer Caldwell-McMillan            1.50 Research re automatic stay issues.
11/04/20 AnnElyse Scarlett Gains              1.20 Conference with counterparty re lift stay (.4);
                                                   analyze issues re same (.3); correspond with
                                                   Company re same (.5).
11/04/20 Alex Hevia                           1.00 Draft response to relief from stay motions
                                                   (.8); correspond and conference with S.
                                                   Caldwell-McMillan re same (.2).

Total                                         12.60




                                                      3
               Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 82 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037456
                                                                              Client Matter: 48745-5

In the Matter of Business Operations




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 69,725.50
Total legal services rendered                                                                                 $ 69,725.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 83 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037456
Oasis Petroleum Inc.                                        Matter Number:      48745-5
Business Operations




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Joanna Aybar                                               0.60     340.00       204.00
Isaac Bate                                                 6.40     845.00     5,408.00
Spencer Caldwell-McMillan                                  0.30     845.00       253.50
Kate Deming Cavanaugh                                      2.80     965.00     2,702.00
Mark Dundon, P.C.                                          0.30   1,360.00       408.00
Austin S. Elliott                                          0.20     845.00       169.00
Brandon Conrad Elliott                                     2.30   1,085.00     2,495.50
Jeremy A. Fielding, P.C.                                   3.10   1,295.00     4,014.50
Robert S. Fleishman                                        0.20   1,325.00       265.00
AnnElyse Scarlett Gains                                   16.00   1,135.00    18,160.00
Brian Guerinot                                             0.20     740.00       148.00
Lance Kurtis Hancock                                       2.70   1,135.00     3,064.50
Alex Hevia                                                 1.80     845.00     1,521.00
Chad J. Husnick, P.C.                                      1.90   1,595.00     3,030.50
Elizabeth Helen Jones                                      2.70     740.00     1,998.00
Ammaar Joya                                                1.20     740.00       888.00
R.D. Kohut                                                 0.50   1,175.00       587.50
John R. Luze                                               2.30   1,135.00     2,610.50
Rebecca J. Marston                                         0.60     610.00       366.00
Shaun J. Mathew, P.C.                                      0.50   1,215.00       607.50
Ryan D. McNamara                                           0.20     740.00       148.00
Bryan Musick                                               1.00     475.00       475.00
Danny Nappier                                              1.00   1,085.00     1,085.00
Matt Pacey, P.C.                                           1.80   1,545.00     2,781.00
Kimberly Perdue                                            5.20   1,335.00     6,942.00
Michael Wayne Rigdon                                       0.40   1,175.00       470.00
Drue A. Santora                                            0.20   1,175.00       235.00
Joe Tobias                                                 0.40   1,165.00       466.00
Rahul D. Vashi, P.C.                                       6.50   1,265.00     8,222.50

TOTALS                                                   63.30               $ 69,725.50




                                                    2
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 84 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:          1050037456
Oasis Petroleum Inc.                                          Matter Number:             48745-5
Business Operations


                                      Description of Legal Services

Date     Name                                Hours Description
09/30/20 John R. Luze                         0.50 Conference with Company re midstream
                                                   issues (.3); review and analyze issues re same
                                                   (.2).
10/01/20 AnnElyse Scarlett Gains              0.80 Correspond and conference with K&E team,
                                                   J. Luze, and Company re run of show.
10/01/20 Lance Kurtis Hancock                 0.20 Participate in weekly telephone conference
                                                   with Company and K&E team re work
                                                   streams and case status.
10/01/20 Alex Hevia                           0.50 Correspond and conference with A. Gains,
                                                   K&E team re case status and post-filing
                                                   workstreams.
10/01/20 Elizabeth Helen Jones                0.50 Telephone conference with A. Gains, K&E
                                                   team, Company, Alix re run of show.
10/01/20 Matt Pacey, P.C.                     0.20 Participate in status telephone conferences
                                                   with K&E team, A. Gains and Company re
                                                   process updates.
10/01/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with K&E team, A.
                                                   Gains, Company re work in process updates.
10/02/20 Shaun J. Mathew, P.C.                0.50 Telephone conference with K&E team, A.
                                                   Gains, Company re case status.
10/05/20 Mark Dundon, P.C.                    0.30 Telephone conference with all advisors, K&E
                                                   team, A. Gains, Company re case update.
10/05/20 Lance Kurtis Hancock                 0.30 Participate in weekly telephone conference
                                                   with K&E team, A. Gains, advisors and
                                                   Company.
10/05/20 Chad J. Husnick, P.C.                0.30 Correspond and conference with K&E team,
                                                   J. Luze, Company re restructuring strategy
                                                   and next steps.
10/05/20 Ryan D. McNamara                     0.20 Prepare for and participate in weekly advisor
                                                   telephone conference with K&E team, A.
                                                   Gains and Company.
10/05/20 Kimberly Perdue                      0.30 Participate in weekly advisor telephone
                                                   conference with K&E team, A. Gains and
                                                   Company re workstream updates.
10/05/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with advisors, K&E
                                                   team, A. Gains, Company re weekly updates.
10/06/20 Spencer Caldwell-McMillan            0.30 Telephone conference re work in process with
                                                   K&E team, A. Gains and Company.



                                                    3
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 85 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037456
Oasis Petroleum Inc.                                         Matter Number:              48745-5
Business Operations

Date     Name                                Hours Description
10/06/20 Kate Deming Cavanaugh                0.50 Participate and take notes on small group call
                                                   with K&E team and Company re process
                                                   updates.
10/06/20 Brandon Conrad Elliott               0.50 Participate in telephone conference with K&E
                                                   team, A. Gains, Company re status of
                                                   transaction.
10/06/20 AnnElyse Scarlett Gains              2.40 Correspond and conference with K&E team,
                                                   E. Jones, Company, Alix re bankruptcy work
                                                   streams and operations (1.6); analyze strategy
                                                   re same (.8).
10/06/20 Lance Kurtis Hancock                 1.00 Prepare for and participate in telephone
                                                   conference with K&E team, A. Gains,
                                                   Company re process updates.
10/06/20 Elizabeth Helen Jones                0.40 Telephone conference with K&E team, A.
                                                   Gains, Company, Alix re post-filing work
                                                   streams.
10/06/20 Matt Pacey, P.C.                     0.60 Participate in weekly status telephone
                                                   conferences with K&E team, A. Gains and
                                                   Company re workstream update.
10/06/20 Kimberly Perdue                      0.50 Prepare for and attend weekly update
                                                   telephone conference with K&E team, A.
                                                   Gains and Company re workstream update.
10/07/20 Jeremy A. Fielding, P.C.             0.80 Telephone conference with Oasis team re
                                                   evidence and witnesses for intercompany
                                                   payments motion hearing.
10/07/20 AnnElyse Scarlett Gains              0.40 Correspond and conference with K&E team,
                                                   Company re bankruptcy work stream update.
10/07/20 Danny Nappier                        0.20 Participate in telephone conference with
                                                   AlixPartners and K&E team, A. Gains re
                                                   Intercompany Motion preparation.
10/08/20 Kate Deming Cavanaugh                0.20 Participate in and take notes on small group
                                                   telephone conference with K&E team and
                                                   Company re process update.
10/08/20 Brandon Conrad Elliott               0.50 Telephone conference with K&E team and
                                                   Company re status updates.
10/08/20 AnnElyse Scarlett Gains              1.30 Correspond with Company and Alix re
                                                   communications updates (.6); telephone
                                                   conference with Company, Alix and Joele
                                                   Frank re same (.3); analyze bankruptcy work
                                                   streams (.4).
10/08/20 Kimberly Perdue                      0.50 Participate in weekly telephone conference
                                                   with advisors, K&E team, A. Gains and
                                                   Company re workstream update.

                                                    4
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 86 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037456
Oasis Petroleum Inc.                                         Matter Number:              48745-5
Business Operations

Date     Name                                Hours Description
10/08/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with K&E team, A.
                                                   Gains re work in process updates and
                                                   Company re workstream update.
10/09/20 Kate Deming Cavanaugh                0.20 Participate in and take notes on small group
                                                   telephone conference with K&E team and
                                                   Company re process updates.
10/09/20 AnnElyse Scarlett Gains              1.90 Analyze bankruptcy work streams re vendor
                                                   concerns (.8) review draft pleadings re same
                                                   (1.1).
10/12/20 AnnElyse Scarlett Gains              2.60 Correspond and conference with K&E team,
                                                   Alix, Company re intercompany motion and
                                                   hearing (1.9); review and analyze talking
                                                   points re same (.7).
10/12/20 Danny Nappier                        0.30 Telephone conference with K&E, Alix and
                                                   Company teams re intercompany motion
                                                   hearing preparation.
10/12/20 Matt Pacey, P.C.                     0.40 Telephone conference with K&E team, A.
                                                   Gains re workstreams and Company re
                                                   workstream update.
10/12/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with advisors, K&E
                                                   team, A. Gains re weekly updates and
                                                   Company re workstream update.
10/13/20 Brandon Conrad Elliott               1.30 Telephone conferences with K&E team, A.
                                                   Gains and Company re workstream update
                                                   (.5); correspond with K&E team and
                                                   Company re same (.8).
10/13/20 AnnElyse Scarlett Gains              1.10 Analyze issues re intercompany motion and
                                                   hearing preparation (.8); review and finalize
                                                   final orders for hearing, agenda and witness
                                                   list (.3).
10/13/20 AnnElyse Scarlett Gains              0.70 Correspond and conference with Company re
                                                   bankruptcy work streams and status.
10/13/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains, Company re status update and
                                                   upcoming hearing preparation.
10/13/20 Elizabeth Helen Jones                0.90 Telephone conference with Company re
                                                   mortgage process and the collateral
                                                   requirements.
10/13/20 Bryan Musick                         1.00 Telephone conference with Oasis re process
                                                   and collateral requirements.
10/13/20 Matt Pacey, P.C.                     0.60 Participate in small group telephone
                                                   conference with K&E team and Company.


                                                    5
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 87 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037456
Oasis Petroleum Inc.                                         Matter Number:              48745-5
Business Operations

Date     Name                                Hours Description
10/13/20 Michael Wayne Rigdon                 0.40 Telephone conferences with K&E team and
                                                   Company re case status.
10/13/20 Rahul D. Vashi, P.C.                 0.30 Telephone conference with advisors, K&E
                                                   team, A. Gains and Company re workstream
                                                   update.
10/14/20 Jeremy A. Fielding, P.C.             2.30 Prepare for intercompany payments motion
                                                   direct examination by reviewing background
                                                   materials and drafting direct outline.
10/14/20 AnnElyse Scarlett Gains              0.40 Conference with K&E team, E. Jones,
                                                   Company re work stream update.
10/14/20 Chad J. Husnick, P.C.                0.60 Correspond and conference with K&E team,
                                                   A. Gains, Company re status update and
                                                   upcoming hearing preparation.
10/14/20 Danny Nappier                        0.50 Telephone conference with Company and
                                                   K&E teams re intercompany motion hearing
                                                   preparation.
10/15/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains, Company re hearing update.
10/15/20 Elizabeth Helen Jones                0.40 Telephone conference with K&E team, A.
                                                   Gains, Company, Alix re post-filing
                                                   workstreams.
10/15/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with K&E team, A.
                                                   Gains and Company re workstream update.
10/19/20 AnnElyse Scarlett Gains              0.60 Conference with K&E team, E. Jones, Alix,
                                                   Company re bankruptcy work streams.
10/19/20 Lance Kurtis Hancock                 0.20 Telephone conference with advisors, K&E
                                                   team, A. Gains and Company re workstream
                                                   update.
10/19/20 Joe Tobias                           0.20 Telephone conference with advisors, K&E
                                                   team, A. Gains and Company re workstream
                                                   update.
10/19/20 Rahul D. Vashi, P.C.                 0.50 Prepare for and attend telephone conference
                                                   with advisors, K&E team, A. Gains and
                                                   Company re workstream update s.
10/20/20 AnnElyse Scarlett Gains              1.00 Conference with Company and Alix re
                                                   bankruptcy work streams and next steps (.6);
                                                   follow-up correspondence with Company re
                                                   same (.4).
10/20/20 Lance Kurtis Hancock                 0.50 Telephone conference with K&E team, A.
                                                   Gains, advisors and Company re workstream
                                                   update.



                                                    6
             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 88 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:          1050037456
Oasis Petroleum Inc.                                         Matter Number:             48745-5
Business Operations

Date     Name                                Hours Description
10/20/20 Alex Hevia                           1.30 Participate in telephone conferences with
                                                   K&E team, Company, A. Gains, Alix and
                                                   KCC re case status and workstreams.
10/20/20 Kimberly Perdue                      0.50 Participate in weekly update telephone
                                                   conference with advisors and Company.
10/20/20 Rahul D. Vashi, P.C.                 0.30 Telephone conference with K&E team, A.
                                                   Gains, advisors, clientre weekly updates.
10/21/20 AnnElyse Scarlett Gains              0.10 Analyze issues re litigation counterparty
                                                   letter.
10/22/20 Austin S. Elliott                    0.20 Participate in weekly telephone conference
                                                   with K&E team and Company re updates.
10/22/20 Robert S. Fleishman                  0.20 Correspond with K&E team re midstream
                                                   business issues.
10/22/20 Lance Kurtis Hancock                 0.20 Telephone conference with K&E team and
                                                   Company re weekly updates.
10/22/20 Lance Kurtis Hancock                 0.30 Telephone conference with K&E team, A.
                                                   Gains, Company re weekly updates.
10/22/20 Ammaar Joya                          0.50 Review risk factor re gas quality filing and
                                                   check FERC docket for updates.
10/22/20 Kimberly Perdue                      0.30 Participate in weekly update telephone
                                                   conference with advisors and Company.
10/22/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with K&E team, A.
                                                   Gains, Company re work in process updates.
10/26/20 Brian Guerinot                       0.20 Prepare for and attend weekly advisor
                                                   telephone conference with K&E team, A.
                                                   Gains and Company.
10/26/20 Kimberly Perdue                      0.20 Participate in weekly update telephone
                                                   conference with advisor group and Company.
10/26/20 Joe Tobias                           0.20 Telephone conference with K&E team, A.
                                                   Gains, advisors, Company re weekly case
                                                   update.
10/26/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with advisors, K&E
                                                   team, A. Gains, Company re weekly updates.
10/27/20 AnnElyse Scarlett Gains              0.40 Conference with Company re business and
                                                   workstream updates.
10/27/20 John R. Luze                         0.50 Review, analyze case status and business
                                                   issues.
10/27/20 Kimberly Perdue                      0.20 Participate in weekly update conference with
                                                   advisors and Company.




                                                    7
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 89 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037456
Oasis Petroleum Inc.                                         Matter Number:              48745-5
Business Operations

Date     Name                                Hours Description
10/27/20 Rahul D. Vashi, P.C.                 0.30 Telephone conference with advisors, K&E
                                                   team, A. Gains and Company re weekly
                                                   updates.
10/28/20 John R. Luze                         1.30 Telephone conference with Company re
                                                   midstream issues (.5); conference with
                                                   Company re lease rejection and potential
                                                   damages issues (.8).
10/29/20 AnnElyse Scarlett Gains              0.40 Telephone conference with Company re work
                                                   streams and next steps.
10/29/20 Kimberly Perdue                      0.50 Prepare for and attend weekly update
                                                   telephone conference with K&E team and
                                                   Company.
10/29/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with K&E team, A.
                                                   Gains, Company re work in process updates.
10/30/20 Isaac Bate                           3.00 Telephone conference with K&E team and
                                                   Company re data license contact review (.3);
                                                   review data licenses (2.7).
10/30/20 Ammaar Joya                          0.70 Review risk factor re gas quality filing and
                                                   check FERC docket for updates.
10/31/20 Isaac Bate                           0.70 Revise data license analysis chart.
11/02/20 Isaac Bate                           2.70 Review data license agreements (1.7);
                                                   participate in telephone conference with Oasis
                                                   team re same (1.0).
11/02/20 Kate Deming Cavanaugh                0.50 Participate in weekly advisor and Company
                                                   telephone conference with K&E team, A.
                                                   Gains, advisors.
11/02/20 Kate Deming Cavanaugh                0.50 Conference with K&E team and Company re
                                                   weekly update.
11/02/20 AnnElyse Scarlett Gains              0.90 Review, analyze bankruptcy workstreams
                                                   (.4); conference with K&E team and
                                                   Company re same (.5).
11/02/20 R.D. Kohut                           0.50 Conference with R. Fowler and Company re
                                                   business payments (.3); conference with J.
                                                   Schruhl re same (.2).
11/02/20 Kimberly Perdue                      0.50 Prepare for and attend weekly update
                                                   telephone conference with clients and
                                                   advisors.
11/02/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with advisors and
                                                   Company re weekly updates.
11/03/20 AnnElyse Scarlett Gains              0.50 Conference with Company re bankruptcy
                                                   workstreams and next steps.



                                                    8
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 90 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037456
Oasis Petroleum Inc.                                          Matter Number:              48745-5
Business Operations

Date     Name                                Hours Description
11/03/20 Kimberly Perdue                      0.40 Telephone conference with K&E team, A.
                                                   Gains, Company re weekly update.
11/03/20 Rahul D. Vashi, P.C.                 0.30 Telephone conference with advisors and
                                                   Company re weekly updates.
11/04/20 Joanna Aybar                         0.60 Draft motion for final decree (.5); correspond
                                                   with R. Marston re same (.1).
11/05/20 Kate Deming Cavanaugh                0.40 Telephone conference with K&E team and
                                                   Company re weekly update.
11/05/20 Kimberly Perdue                      0.50 Attend weekly update telephone conference
                                                   with K&E team, A. Gains and Company re
                                                   case updates.
11/06/20 Rebecca J. Marston                   0.60 Review and revise motion to close.
11/09/20 Kate Deming Cavanaugh                0.50 Participate in advisor telephone conference
                                                   with K&E team, A. Gains re weekly updates.
11/09/20 Elizabeth Helen Jones                0.50 Telephone conference with K&E team, A.
                                                   Gains, Company re bankruptcy work streams.
11/09/20 Kimberly Perdue                      0.30 Attend weekly advisor update telephone
                                                   conference with K&E team, A. Gains and
                                                   Company.
11/10/20 AnnElyse Scarlett Gains              0.50 Attend telephone conference with Company
                                                   re strategy and next steps.
11/10/20 Kimberly Perdue                      0.50 Attend telephone conference with K&E team
                                                   and Company re weekly update.
11/10/20 Drue A. Santora                      0.20 Review and revise written consents and
                                                   correspond with C. Uyar re same.
11/10/20 Rahul D. Vashi, P.C.                 0.30 Telephone conference with advisors and
                                                   Company re weekly updates.

Total                                         63.30




                                                      9
               Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 91 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037457
                                                                              Client Matter: 48745-6

In the Matter of Case Administration




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 55,706.50
Total legal services rendered                                                                                 $ 55,706.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 92 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037457
Oasis Petroleum Inc.                                        Matter Number:      48745-6
Case Administration




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Benjamin J. Adelson                                        0.60   1,165.00       699.00
Joanna Aybar                                              10.00     340.00     3,400.00
Tyler Burgess                                              0.10     845.00        84.50
Spencer Caldwell-McMillan                                 12.10     845.00    10,224.50
Kate Deming Cavanaugh                                      0.50     965.00       482.50
Carmen Dingman                                             3.70     610.00     2,257.00
Brandon Conrad Elliott                                     2.00   1,085.00     2,170.00
AnnElyse Scarlett Gains                                    9.00   1,135.00    10,215.00
Susan D. Golden                                            0.50   1,175.00       587.50
Brian Guerinot                                             1.80     740.00     1,332.00
Lance Kurtis Hancock                                       0.60   1,135.00       681.00
Alex Hevia                                                 7.90     845.00     6,675.50
Ed Hossain                                                 1.70     740.00     1,258.00
Elizabeth Helen Jones                                      8.70     740.00     6,438.00
John R. Luze                                               0.60   1,135.00       681.00
Rebecca J. Marston                                         6.90     610.00     4,209.00
Ryan D. McNamara                                           0.20     740.00       148.00
Danny Nappier                                              0.20   1,085.00       217.00
Robert Orren                                               3.50     445.00     1,557.50
Sara Phipps                                                0.50     610.00       305.00
Ashley Pincock                                             0.20     610.00       122.00
Brian Schartz, P.C.                                        0.50   1,395.00       697.50
Rahul D. Vashi, P.C.                                       1.00   1,265.00     1,265.00

TOTALS                                                   72.80               $ 55,706.50




                                                    2
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 93 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037457
Oasis Petroleum Inc.                                          Matter Number:               48745-6
Case Administration


                                      Description of Legal Services

Date     Name                                Hours Description
10/01/20 Joanna Aybar                         0.40 Index pleadings to case files (.3); correspond
                                                   with K&E team and A. Gains re docket
                                                   update (.1).
10/01/20 Spencer Caldwell-McMillan            4.40 Revise critical dates and reporting chart (4.2);
                                                   correspond with A. Gains re same (.2).
10/01/20 AnnElyse Scarlett Gains              0.90 Review critical dates chart (.2); correspond
                                                   with Company re same (.7).
10/01/20 AnnElyse Scarlett Gains              0.40 Work in process telephone conference with
                                                   K&E team, E. Jones.
10/01/20 Brian Guerinot                       0.20 Telephone conference with K&E team, A.
                                                   Gains re work streams and case status.
10/01/20 Lance Kurtis Hancock                 0.60 Prepare for and participate in telephone
                                                   conference with K&E team, A. Gains re
                                                   closing coordination matters.
10/01/20 Elizabeth Helen Jones                1.80 Telephone conference with K&E team, A.
                                                   Gains re work in process (.5); draft post-
                                                   petition work in process document (.6); revise
                                                   case summary for distribution (.4);
                                                   correspond with A. Gains re same (.3).
10/01/20 Ryan D. McNamara                     0.20 Prepare for and participate in telephone
                                                   conference with K&E team, A. Gains re work
                                                   stream coordination.
10/02/20 Joanna Aybar                         0.30 Index pleadings to case files (.2); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/02/20 Spencer Caldwell-McMillan            3.70 Prepare critical dates chart (2.5); correspond
                                                   with A. Gains re same (.2); revise critical
                                                   dates chart (1.0).
10/02/20 Susan D. Golden                      0.50 Correspond with publishers re NOL,
                                                   commencement and scheduling notices (.4);
                                                   correspond with A. Hevia re same (.1).
10/05/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/05/20 Tyler Burgess                        0.10 Prepare for and participate in telephone
                                                   conference with K&E team, A. Gains re work
                                                   in process.
10/05/20 Alex Hevia                           0.40 Prepare for and attend telephone conference
                                                   with KCC, Alix, K&E and A. Gains re case
                                                   status.

                                                    3
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 94 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037457
Oasis Petroleum Inc.                                         Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
10/05/20 Ed Hossain                           0.30 Telephone conference with advisors, K&E
                                                   team, A. Gains re work in process.
10/06/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/06/20 Spencer Caldwell-McMillan            0.40 Telephone conference with K&E team, A.
                                                   Gains re works in process.
10/06/20 AnnElyse Scarlett Gains              0.60 Telephone conference with K&E team, E.
                                                   Jones re work in process (.4); correspond with
                                                   K&E team re second day hearing (.2).
10/06/20 Alex Hevia                           0.30 Participate in telephone conferences with
                                                   K&E team, A. Gains, Alix and KCC teams re
                                                   case status.
10/06/20 Elizabeth Helen Jones                0.80 Telephone conference with K&E team, A.
                                                   Gains re work in process (.4); revise work in
                                                   process tracker re same (.2); telephone
                                                   conference with Alix, KCC, K&E team, A.
                                                   Gains re case status (.2).
10/06/20 John R. Luze                         0.30 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/06/20 Robert Orren                         0.40 Telephone conference with K&E team, A.
                                                   Gains re work in process (.2); correspond
                                                   with J. Aybar re post-petition pleading
                                                   template (.2).
10/07/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/07/20 Spencer Caldwell-McMillan            0.80 Revise critical dates chart.
10/08/20 Joanna Aybar                         0.40 Attend telephone conference with K&E team,
                                                   A. Gains re work in process (.2); index
                                                   pleadings to case files (.1); correspond with
                                                   K&E team, A. Gains re docket update (.1).
10/08/20 AnnElyse Scarlett Gains              0.40 Conference with K&E team, E. Jones re work
                                                   in process.
10/08/20 Alex Hevia                           0.10 Telephone conference with K&E team and A.
                                                   Gains re case status.
10/08/20 Ed Hossain                           0.30 Prepare for and attend telephone conference
                                                   with K&E team, A. Gains re work in process.
10/08/20 Elizabeth Helen Jones                0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/08/20 John R. Luze                         0.30 Prepare for and attend telephone conference
                                                   with K&E team, A. Gains re work in process.


                                                    4
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 95 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037457
Oasis Petroleum Inc.                                         Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
10/08/20 Robert Orren                         0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/09/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/12/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/12/20 Brian Guerinot                       0.20 Prepare for and attend weekly advisor
                                                   telephone conference with K&E team, A.
                                                   Gains.
10/12/20 Ed Hossain                           0.30 Telephone conference with advisors, K&E
                                                   team, A. Gains re action items.
10/12/20 Danny Nappier                        0.20 Participate in telephone conference with Alix,
                                                   KCC, K&E teams and A. Gains re matter
                                                   status.
10/13/20 Joanna Aybar                         0.70 Attend telephone conference with K&E team,
                                                   A. Gains re work in process (.5); index
                                                   pleadings to case files (.1); correspond with
                                                   K&E team, A. Gains re docket update to
                                                   distribution list (.1).
10/13/20 AnnElyse Scarlett Gains              0.90 Conference with K&E team, E. Jones, KCC,
                                                   Alix re work in process (.5); conference with
                                                   K&E team and A. Hevia re work in process
                                                   (.4).
10/13/20 Brian Guerinot                       0.20 Prepare for and attend work stream telephone
                                                   conference with K&E team, A. Gains, Alix
                                                   and KCC.
10/13/20 Ed Hossain                           0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/13/20 Elizabeth Helen Jones                0.70 Telephone conference with A. Gains, K&E
                                                   team, KCC re case status (.3); telephone
                                                   conference with A. Gains, K&E team re
                                                   internal case status (.4).
10/13/20 Robert Orren                         0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/15/20 Joanna Aybar                         0.20 Prepare interim order for revisions (.1);
                                                   correspond with A. Gains re same (.1).
10/15/20 Kate Deming Cavanaugh                0.50 Telephone conference with K&E team re case
                                                   status.
10/15/20 Brandon Conrad Elliott               0.30 Telephone conference with K&E team, A.
                                                   Gains re status update.


                                                    5
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 96 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037457
Oasis Petroleum Inc.                                          Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
10/15/20 Brian Guerinot                       0.20 Prepare for and attend work stream telephone
                                                   conference with K&E team, A. Gains.
10/15/20 Alex Hevia                           0.60 Participate in telephone conferences with
                                                   K&E team, A. Gains, Alix, KCC and
                                                   Company re case status.
10/15/20 Elizabeth Helen Jones                0.40 Telephone conference with A. Gains, K&E
                                                   team re work in process.
10/15/20 Robert Orren                         0.20 Distribute to JW affidavits of publication.
10/16/20 Joanna Aybar                         0.40 Index pleadings to case files (.3); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/16/20 Robert Orren                         0.30 Correspond with K&E team, E. Jones re case
                                                   telephone hotline.
10/19/20 Joanna Aybar                         0.30 Index pleadings to case files (.2); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/19/20 Brandon Conrad Elliott               0.20 Telephone conference with K&E team, A.
                                                   Gains re status update.
10/19/20 AnnElyse Scarlett Gains              1.30 Review work in process and next steps (.4);
                                                   update dates chart (.9).
10/19/20 Brian Guerinot                       0.20 Prepare for and attend weekly advisor
                                                   telephone conference with K&E team, A.
                                                   Gains.
10/19/20 Ed Hossain                           0.20 Telephone conference with advisors, K&E
                                                   team, A. Gains re work in process.
10/19/20 Robert Orren                         0.40 Retrieve October 15 hearing transcript (.2);
                                                   distribute to K&E team (.2).
10/20/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/20/20 AnnElyse Scarlett Gains              0.90 Telephone conference with K&E team, E.
                                                   Jones re work in process (.5); telephone
                                                   conference with Alix and KCC team re same
                                                   (.4).
10/20/20 Ed Hossain                           0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/20/20 Robert Orren                         0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/21/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).


                                                    6
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 97 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037457
Oasis Petroleum Inc.                                         Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
10/22/20 Joanna Aybar                         0.50 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1); telephone conference with E. Jones and
                                                   K&E team re work in process (.3).
10/22/20 Spencer Caldwell-McMillan            0.40 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/22/20 Brian Guerinot                       0.50 Prepare for and attend telephone conference
                                                   with K&E team, A. Gains re work streams.
10/22/20 Alex Hevia                           0.80 Telephone conferences with K&E team and
                                                   A. Gains re case status.
10/22/20 Elizabeth Helen Jones                0.40 Telephone conferences with K&E team, A.
                                                   Gains re case status.
10/22/20 Robert Orren                         0.20 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/23/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/23/20 Spencer Caldwell-McMillan            0.10 Telephone conference with K&E team, A.
                                                   Gains re case status.
10/23/20 Carmen Dingman                       0.20 Correspond with K&E team, E. Jones re work
                                                   in process.
10/23/20 Alex Hevia                           0.30 Telephone conferences with K&E team and
                                                   A. Gains re case status.
10/23/20 Elizabeth Helen Jones                0.60 Telephone conference with A. Gains, K&E
                                                   team re case status.
10/23/20 Rebecca J. Marston                   0.30 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/26/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/26/20 Brandon Conrad Elliott               0.50 Participate in update status telephone
                                                   conference.
10/26/20 AnnElyse Scarlett Gains              0.30 Participate in weekly advisor telephone
                                                   conference.
10/26/20 Sara Phipps                          0.50 Conference with K&E team re status of
                                                   matter and next steps.
10/26/20 Ashley Pincock                       0.20 Telephone conference with K&E team, A.
                                                   Gains re case status.
10/27/20 Benjamin J. Adelson                  0.30 Prepare for and participate in telephone
                                                   conference with K&E team and A. Gains re
                                                   work in process case matters among Oasis’
                                                   advisors.

                                                    7
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 98 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037457
Oasis Petroleum Inc.                                         Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
10/27/20 Joanna Aybar                         0.50 Telephone conference with A. Gains and
                                                   K&E team re work in process (.3); index
                                                   pleadings to case files (.1); correspond with
                                                   K&E team, A. Gains re docket update (.1).
10/27/20 Carmen Dingman                       0.80 Telephone conference with K&E team, Alix
                                                   and KCC re work in process (.3); telephone
                                                   conference with A. Hevia and K&E team re
                                                   same (.5).
10/27/20 Brandon Conrad Elliott               1.00 Update status telephone conferences with
                                                   advisors and Company.
10/27/20 AnnElyse Scarlett Gains              0.70 Conference with advisors re work in process
                                                   (.4); conference with K&E team, E. Jones re
                                                   work in process (.3).
10/27/20 Alex Hevia                           1.50 Participate in telephone conferences with
                                                   K&E team, A. Gains, Alix and KCC re case
                                                   status (.8); conference with R. Marston and C.
                                                   Dingman re workstreams (.7).
10/27/20 Elizabeth Helen Jones                0.80 Telephone conference with A. Gains, KCC,
                                                   Alix re case status (.2); telephone conference
                                                   with A. Gains, K&E team re work in process
                                                   (.6).
10/27/20 Rebecca J. Marston                   1.00 Prepare for and participate in telephone
                                                   conference with K&E team, A. Gains re work
                                                   in process.
10/27/20 Rebecca J. Marston                   0.30 Telephone conference with K&E team, A.
                                                   Gains, Alix and KCC.
10/27/20 Rebecca J. Marston                   0.20 Revise work in process tracker.
10/28/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/29/20 Benjamin J. Adelson                  0.30 Prepare for and participate in work in process
                                                   telephone conference with A. Gains, K&E
                                                   team re case matters.
10/29/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
10/29/20 Carmen Dingman                       0.30 Telephone conference with A. Gains and
                                                   K&E team re work in process.
10/29/20 AnnElyse Scarlett Gains              0.50 Telephone conference with K&E team, E.
                                                   Jones re work in process.
10/29/20 Brian Guerinot                       0.30 Prepare for and attend work stream telephone
                                                   conference with K&E team, A. Gains.


                                                    8
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 99 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037457
Oasis Petroleum Inc.                                         Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
10/29/20 Alex Hevia                           0.70 Participate in telephone conferences with A.
                                                   Gains and K&E team re case status.
10/29/20 Elizabeth Helen Jones                0.20 Telephone conference with A. Gains, K&E
                                                   team re case status.
10/29/20 Rebecca J. Marston                   0.50 Prepare for and attend telephone conference
                                                   with K&E team, A. Gains re work in process.
10/29/20 Robert Orren                         0.10 Telephone conference with K&E team, A.
                                                   Gains re work in process.
10/30/20 Joanna Aybar                         0.30 Index pleadings to case files (.2); correspond
                                                   with K&E team, A. Gains re docket update
                                                   (.1).
11/02/20 Joanna Aybar                         0.50 Index pleadings to case files (.4); email
                                                   docket update to distribution list (.1).
11/02/20 Carmen Dingman                       0.50 Telephone conference with E. Jones and K&E
                                                   team re WIP and outstanding objections (.5).
11/02/20 Alex Hevia                           0.50 Participate in telephonic conferences with
                                                   K&E team and A. Gains re case status and
                                                   strategy.
11/02/20 Elizabeth Helen Jones                0.50 Telephone conference with K&E team, A.
                                                   Gains re case status and final pre-
                                                   confirmation work streams.
11/02/20 Rebecca J. Marston                   0.80 Update and circulate works in process
                                                   document (.3); telephone conference with
                                                   K&E team re works in process (.5).
11/03/20 Joanna Aybar                         0.40 Telephone conference with A. Gaines and
                                                   K&E team re work in process (.2); index
                                                   pleadings to case files (.1); email docket
                                                   update to distribution list (.1).
11/03/20 Spencer Caldwell-McMillan            0.90 Revise critical dates materials.
11/03/20 Carmen Dingman                       0.90 Telephone conference with K&E team, KCC,
                                                   and Alix Partners re WIP (.4); telephone
                                                   conference with K&E team re WIP (.5).
11/03/20 AnnElyse Scarlett Gains              1.10 Telephone conference with K&E team re
                                                   works in process (.6); works in process
                                                   telephone conference with Alix, KCC, K&E
                                                   teams, E. Jones (.5).
11/03/20 Alex Hevia                           0.30 Participate in telephonic conferences with A.
                                                   Gains, K&E team, KCC team, and
                                                   AlixPartners re case status.




                                                    9
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 100 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037457
Oasis Petroleum Inc.                                          Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
11/03/20 Elizabeth Helen Jones                1.00 Prepare for and participate in telephone
                                                   conference with A. Gains, K&E team, KCC,
                                                   Alix re case status (.5); telephone conference
                                                   with K&E team, A. Gains re case status work
                                                   streams (.5).
11/03/20 Rebecca J. Marston                   1.40 Telephone conference with K&E team, AP,
                                                   and KCC re works in process (.4); distribute
                                                   declarations in support of Plan to rest of team
                                                   (.5); telephone conference with K&E
                                                   restructuring team re works in process (.5).
11/03/20 Robert Orren                         0.20 Telephonically attend work in process
                                                   conference with K&E team.
11/04/20 Joanna Aybar                         0.20 Index pleadings to case files (.1); email
                                                   docket update to distribution list (.1).
11/04/20 Alex Hevia                           0.50 Correspond and conference with K&E team
                                                   and A. Gains re case status.
11/04/20 Rebecca J. Marston                   0.90 Update and circulate works in process tracker
                                                   to K&E team (.4); telephone conference with
                                                   K&E team re same (.5).
11/04/20 Rebecca J. Marston                   0.20 Correspond with R. Orren and J. Aybar re
                                                   closing cases (.1); add draft to Document
                                                   Management System (.1).
11/04/20 Robert Orren                         0.40 Retrieve precedent re motion for final decree.
11/05/20 Joanna Aybar                         0.90 Index plan supplement documents (.2);
                                                   telephone conference with E. Jones and K&E
                                                   team re work in process (.4): index pleadings
                                                   to case files (.2); email docket update to
                                                   distribution list (.1).
11/05/20 Spencer Caldwell-McMillan            0.70 Telephone conference with K&E team,
                                                   Company, and AP re case status (.3);
                                                   telephone conference with K&E team re same
                                                   (.4).
11/05/20 Carmen Dingman                       0.40 Telephone conference re WIP with A. Gaines
                                                   and K&E team.
11/05/20 Alex Hevia                           1.10 Telephonic conferences with K&E team,
                                                   KCC team, AlixPartners team, and A. Gains
                                                   re case status and go forward work streams.
11/05/20 Elizabeth Helen Jones                0.80 Telephone conference with K&E team, A.
                                                   Gains, Company re work streams (.5);
                                                   telephone conference with K&E team, A.
                                                   Gains re works in process (.3).
11/05/20 Rebecca J. Marston                   0.30 Telephone conference with K&E team re
                                                   works in process.

                                                   10
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 101 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037457
Oasis Petroleum Inc.                                         Matter Number:              48745-6
Case Administration

Date     Name                                Hours Description
11/05/20 Robert Orren                         0.30 Telephone conference with K&E team re
                                                   works in process.
11/05/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with K&E team re WIP
                                                   updates.
11/09/20 Joanna Aybar                         0.60 Index pleadings to case files (.5); email
                                                   docket update to distribution list (.1).
11/09/20 Spencer Caldwell-McMillan            0.60 Telephone conference with K&E team and
                                                   AP re case status.
11/09/20 Alex Hevia                           0.30 Participate in telephonic conference with A.
                                                   Gains and K&E team re case status.
11/09/20 Ed Hossain                           0.20 Conference with K&E team re WIP.
11/09/20 Brian Schartz, P.C.                  0.50 Telephone conference with K&E team, A.
                                                   Gains re weekly adviser call.
11/09/20 Rahul D. Vashi, P.C.                 0.50 Telephone conference with advisors re
                                                   weekly updates.
11/10/20 Joanna Aybar                         1.20 Telephone conference with A. Gains,K&E
                                                   Team, AP and KCC re work in process (.7);
                                                   index pleadings to case files (.4); email
                                                   docket update to distribution list (.1).
11/10/20 Spencer Caldwell-McMillan            0.10 Telephone conference with K&E team, AP,
                                                   and KCC re case status.
11/10/20 Carmen Dingman                       0.60 Telephone conference with A. Gains, K&E
                                                   team, Alix, and KCC re WIP (.2); telephone
                                                   conference with K&E team re same (.4).
11/10/20 AnnElyse Scarlett Gains              1.00 Attend work in process telephone conference
                                                   with K&E team, E. Jones (.5); attend work in
                                                   process telephone conference with Alix and
                                                   KCC teams, K&E team, E. Jones (.5).
11/10/20 Alex Hevia                           0.50 Conference with A. Gains, K&E team,
                                                   AlixPartners team, and KCC re case status
                                                   and go forward work streams.
11/10/20 Elizabeth Helen Jones                0.50 Telephone conference with K&E team, A.
                                                   Gains re case status and confirmation hearing.
11/10/20 Rebecca J. Marston                   1.00 Update works in process tracker (.4);
                                                   telephone conferences with K&E team re
                                                   same (.6).
11/10/20 Robert Orren                         0.40 Telephone conference with K&E team re
                                                   works in process (.3); correspond with K&E
                                                   team re telephone inquiry (.1).

Total                                         72.80


                                                   11
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 102 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037458
                                                                              Client Matter: 48745-7

In the Matter of DIP and Cash Collateral




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                      $ 523,226.50
Total legal services rendered                                                                                $ 523,226.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 103 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:    1050037458
Oasis Petroleum Inc.                                        Matter Number:       48745-7
DIP and Cash Collateral




                                       Summary of Hours Billed

Name                                                     Hours        Rate      Amount
Will W. Bos, P.C.                                         10.50   1,545.00     16,222.50
Tyler Burgess                                              2.80     845.00      2,366.00
Kate Deming Cavanaugh                                     83.10     965.00     80,191.50
Victoria Chang                                             4.60     785.00      3,611.00
Austin S. Elliott                                          1.20     845.00      1,014.00
Brandon Conrad Elliott                                    41.00   1,085.00     44,485.00
Robert S. Fleishman                                        1.00   1,325.00      1,325.00
Rob Fowler, P.C.                                           2.00   1,445.00      2,890.00
AnnElyse Scarlett Gains                                    1.70   1,135.00      1,929.50
Melissa Renae Grim                                         0.70   1,245.00        871.50
Lance Kurtis Hancock                                       1.50   1,135.00      1,702.50
Chad J. Husnick, P.C.                                      0.50   1,595.00        797.50
Ammaar Joya                                                1.20     740.00        888.00
Jonathan E. Kidwell                                        0.50   1,235.00        617.50
John Kleinjan                                              0.20   1,035.00        207.00
John R. Luze                                               3.60   1,135.00      4,086.00
Ryan D. McNamara                                           3.30     740.00      2,442.00
Bryan Musick                                              27.50     475.00     13,062.50
Kimberly Perdue                                          142.40   1,335.00    190,104.00
Sara Phipps                                               28.90     610.00     17,629.00
Ashley Pincock                                             3.00     610.00      1,830.00
Carleigh Trappe Rodriguez                                  2.20   1,135.00      2,497.00
Henry Rosas                                                0.50     445.00        222.50
Drue A. Santora                                           11.80   1,175.00     13,865.00
Michael Schlinkert                                        45.20     845.00     38,194.00
Joe Tobias                                                 5.50   1,165.00      6,407.50
Cem Uyar                                                  87.30     845.00     73,768.50

TOTALS                                                   513.70              $ 523,226.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 104 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:         1050037458
Oasis Petroleum Inc.                                          Matter Number:            48745-7
DIP and Cash Collateral


                                      Description of Legal Services

Date     Name                                Hours Description
09/30/20 Will W. Bos, P.C.                    4.00 Prepare for chapter 11 filing re credit
                                                   agreement issues (2.7); finalize debtor in
                                                   possession credit agreement (1.3).
09/30/20 Kate Deming Cavanaugh                4.00 Coordinate closing of debtor in possession
                                                   credit agreement (2.2); finalize signature
                                                   pages, review final compiled documents,
                                                   commitment schedules (.7); review joinder
                                                   documents (1.1).
09/30/20 Brandon Conrad Elliott               0.50 Telephone conference with K&E team re
                                                   status of Oasis closing checklist.
09/30/20 John R. Luze                         3.60 Review and analyze issues re debtor in
                                                   possession hearing (1.8); conference and
                                                   correspond with K&E team and V&E re same
                                                   (1.2); conference and correspond with U.S.
                                                   Trustee re same (.6).
09/30/20 Kimberly Perdue                      7.50 Attend daily update telephone conference
                                                   with K&E team re DIP (.2); conferences with
                                                   K&E team re debtor in possession closing
                                                   deliverables (.7); telephone conference with
                                                   V&E re debtor in possession closing (1.1);
                                                   telephone conferences with Oasis, PWP, K&E
                                                   team and V&E re additional lender (1.2);
                                                   review, revise joinder to exit commitment
                                                   letter and ancillary documents re additional
                                                   lender (2.3); review and revise debtor in
                                                   possession closing deliverables (2.0).
09/30/20 Henry Rosas                          0.50 Correspond with M. Schlinkert and C. Uyar re
                                                   status of transaction (.1); revise closing
                                                   documents (.2); correspond with J. Welch re
                                                   bring down good standings needed for closing
                                                   (.2).
09/30/20 Drue A. Santora                      2.00 Correspond with Citi re finalizing ISDA (.1);
                                                   telephone conference with D. Madeley re
                                                   executing ISDAs and hedges (1.0);
                                                   correspond with banks re finalizing ISDAs
                                                   (.5); correspond with J. Luze re RSA (.4).
09/30/20 Michael Schlinkert                   0.60 Telephone conferences with K&E team and
                                                   V&E re closing checklist.




                                                    3
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 105 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
09/30/20 Cem Uyar                             4.70 Compile execution versions of DIP (.4); send
                                                   across document requests re same (.1);
                                                   coordinate signing of CPs (.4); order
                                                   bringdown good standings (.2); revise
                                                   amendment and joinder (.6); correspond with
                                                   K&E team (2.0); document management
                                                   (1.0).
10/01/20 Will W. Bos, P.C.                    2.50 Telephone conferences re DIP facility (1.0);
                                                   correspond with K&E team re DIP facility
                                                   (1.1); prepare for closing of same (.4).
10/01/20 Kate Deming Cavanaugh                3.30 Finalize debtor in possession documentation.
10/01/20 Brandon Conrad Elliott               0.70 Prepare for closing of debtor in possession
                                                   credit agreement.
10/01/20 AnnElyse Scarlett Gains              1.70 Analyze issues re debtor in possession
                                                   closing.
10/01/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   B. Elliott, Company, opposing counsel re
                                                   debtor in possession issues.
10/01/20 Kimberly Perdue                      4.50 Prepare for debtor in possession closing (3.9);
                                                   telephone conferences with Company and
                                                   V&E re same (.6).
10/01/20 Drue A. Santora                      4.50 Telephone conference with R. Robuck re
                                                   ISDAs (.7); finalize ISDAs (3.0); correspond
                                                   with banks re same (.8).
10/01/20 Michael Schlinkert                   0.80 Correspond with B. Elliott re draft closing
                                                   checklist (.2); telephone conference with
                                                   K&E team re next steps (.6).
10/01/20 Cem Uyar                             3.10 Coordinate compilation of signature pages to
                                                   amendment and joinder (.6); draft borrowing
                                                   request (.5); re-compile remaining
                                                   deliverables for new closing date and send to
                                                   opposing counsel (.6); correspond with
                                                   opposing counsel re status updates re closing
                                                   deliverables and required signatures from
                                                   lender (1.4).
10/02/20 Will W. Bos, P.C.                    1.50 Review debtor in possession related matters.
10/02/20 Brandon Conrad Elliott               1.00 Closing telephone conference re debtor in
                                                   possession facility (.5); review draft exit
                                                   closing checklist (.5).
10/02/20 Austin S. Elliott                    1.20 Review and revise 8-K re DIP credit
                                                   agreement.
10/02/20 Lance Kurtis Hancock                 0.30 Review debtor in possession credit agreement
                                                   8-K.

                                                    4
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 106 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037458
Oasis Petroleum Inc.                                         Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/02/20 Ryan D. McNamara                     1.90 Draft 8-K re DIP credit agreement (1.2);
                                                   revise re same (.7).
10/02/20 Kimberly Perdue                      1.50 Correspond with Company and V&E re
                                                   debtor in possession closing, open items and
                                                   close debtor in possession facility.
10/02/20 Kimberly Perdue                      0.20 Telephone conference with Company re
                                                   debtor in possession closing.
10/02/20 Kimberly Perdue                      0.30 Correspond with K&E team, J. Luze re
                                                   preparation of debtor in possession reporting
                                                   calendar.
10/02/20 Drue A. Santora                      1.50 Correspond with hedge desks, K&E team re
                                                   closing.
10/02/20 Michael Schlinkert                   1.80 Review draft commitment letter amendment
                                                   (.4); correspond with K. Cavanaugh re same
                                                   (.2); draft exit closing checklist (.9);
                                                   correspond with B. Elliott and K. Perdue re
                                                   same (.3).
10/02/20 Cem Uyar                             0.40 Distribute final executed debtor in possession
                                                   credit agreement, joinder and amendment to
                                                   all parties (.1); correspond with K&E team
                                                   and opposing counsel re a hedging bank's
                                                   request for effectiveness notice (.3).
10/03/20 Ryan D. McNamara                     0.90 Draft 8-K re DIP credit agreement (.6); revise
                                                   re same (.3).
10/03/20 Kimberly Perdue                      0.20 Review and revise 8-K re closing of debtor in
                                                   possession.
10/03/20 Michael Schlinkert                   1.10 Correspond with K. Perdue and K&E team re
                                                   exit closing checklist (.2); review and revise
                                                   same (.9).
10/04/20 Lance Kurtis Hancock                 0.80 Draft debtor in possession credit agreement 8-
                                                   K.
10/04/20 Kimberly Perdue                      0.50 Review and revise 8-K re closing of debtor in
                                                   possession.
10/05/20 Lance Kurtis Hancock                 0.40 Revise debtor in possession credit agreement
                                                   8-K.
10/05/20 Ryan D. McNamara                     0.50 Draft 8-K re DIP credit agreement.
10/05/20 Drue A. Santora                      1.20 Review ISDA (.4); revise ISDA (.5);
                                                   correspond with bank re same (.3).
10/06/20 Kimberly Perdue                      0.30 Correspond with K&E team re preliminary
                                                   markup of credit agreement in advance of
                                                   V&E draft.



                                                    5
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 107 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/06/20 Kimberly Perdue                      0.40 Revise exit facility checklist and conference
                                                   with K&E team re lien searches.
10/06/20 Kimberly Perdue                      0.80 Correspond with Argo re existing LC
                                                   agreements and telephone conference with K.
                                                   Cavanaugh re release letters.
10/06/20 Michael Schlinkert                   0.20 Revise draft closing checklist (.1); correspond
                                                   with K. Perdue re same (.1).
10/07/20 Kate Deming Cavanaugh                2.60 Draft release of letter of credit letter
                                                   agreement (.6); revise draft of letter
                                                   agreement per partner comments (1.1); review
                                                   precedent exit facilities in preparation for
                                                   revising V&E draft (.9).
10/07/20 Kimberly Perdue                      2.50 Prepare for and attend conference with K&E
                                                   team re review of exit credit agreement.
10/07/20 Michael Schlinkert                   1.40 Telephone conference with K&E team re
                                                   market precedent review (.3); review exit
                                                   credit facility market precedents (1.1).
10/07/20 Cem Uyar                             4.30 Attend K&E team conference re review of
                                                   pre-petition credit agreement in anticipation
                                                   of incoming draft (.4); review representation
                                                   and warranties and draft comments for the
                                                   representations and warranties section of
                                                   upcoming exit credit agreement (3.9).
10/08/20 Kate Deming Cavanaugh                5.40 Revise draft of prepetition credit agreement
                                                   affirmative covenants to align with market
                                                   precedent (3.9); revise draft of L/C and surety
                                                   bond release letters (1.5).
10/08/20 Kimberly Perdue                      0.50 Review and revise 8K re debtor in possession
                                                   credit agreement (.3); office conference with
                                                   B. Elliott re same (.2).
10/08/20 Kimberly Perdue                      0.30 Correspond with V&E re drafting of exit
                                                   documents.
10/08/20 Kimberly Perdue                      1.40 Telephone conferences with Company re
                                                   emergence timeline, LC release letters and
                                                   revise same.
10/08/20 Kimberly Perdue                      1.40 Office conferences with K&E team re
                                                   emergence timeline and LC release letters.
10/08/20 Kimberly Perdue                      0.80 Office conferences with K&E team re
                                                   preparation of emergence timeline.
10/08/20 Michael Schlinkert                   0.40 Telephone conference with K&E team re exit
                                                   facility.



                                                    6
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 108 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037458
Oasis Petroleum Inc.                                         Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/08/20 Cem Uyar                             3.40 Complete review of representation and
                                                   warranties under credit agreement (2.8);
                                                   finalize comments in preparation of upcoming
                                                   exit credit agreement (.6).
10/09/20 Kate Deming Cavanaugh                2.00 Finalize draft of prepetition credit agreement
                                                   affirmative.
10/09/20 Brandon Conrad Elliott               0.30 Correspond with D. Santora re status of
                                                   hedges.
10/09/20 Kimberly Perdue                      4.50 Review and revise pre-petition RBL credit
                                                   agreement in preparation for exit facility
                                                   draft.
10/09/20 Drue A. Santora                      0.20 Correspond with B. Elliott re hedges.
10/09/20 Michael Schlinkert                   2.80 Review market precedent exit credit
                                                   agreements (1.3); analyze provisions to be
                                                   included in draft exit credit agreement (1.4);
                                                   correspond with K. Perdue re same (.1).
10/10/20 Kimberly Perdue                      7.00 Review and revise pre-petition RBL credit
                                                   agreement in preparation for exit facility
                                                   draft.
10/10/20 Cem Uyar                             0.10 Schedule telephone conference re mortgage
                                                   process.
10/11/20 Brandon Conrad Elliott               4.00 Draft initial draft emergence closing
                                                   checklist.
10/11/20 Kimberly Perdue                      4.50 Review and revise pre-petition RBL credit
                                                   agreement in preparation for exit facility
                                                   draft.
10/13/20 Cem Uyar                             2.80 Manage closing sets of executed documents
                                                   and execution word version on document
                                                   management system (2.5); telephone
                                                   conference re mortgage process (.3).
10/14/20 Kate Deming Cavanaugh                0.50 Telephone conference with lenders’ counsel
                                                   re letter of credit releases.
10/14/20 Brandon Conrad Elliott               1.50 Telephone conference re LC releases (.5);
                                                   revise draft emergence checklist (1.0).
10/14/20 Bryan Musick                         4.50 Analyze master lease schedule (1.2); draft
                                                   organized master lease schedule into state
                                                   then by county in preparation of new
                                                   mortgages (2.7); revise and calculate
                                                   collateral coverage by state and county (.6).
10/14/20 Kimberly Perdue                      0.80 Prepare for and attend telephone conference
                                                   with V&E re LC release letters.



                                                    7
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 109 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037458
Oasis Petroleum Inc.                                          Matter Number:               48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/14/20 Michael Schlinkert                   0.30 Telephone conference with V&E team re exit
                                                   facility documentation.
10/14/20 Cem Uyar                             0.40 Telephone conference with V&E re exit
                                                   documents.
10/15/20 Bryan Musick                         5.00 Draft County specific Lease and Well
                                                   Exhibits (4.0); revise re same (1.0).
10/16/20 Bryan Musick                         6.50 Finalize organizing the Master Lease and
                                                   Reserve Report by County (4.0); review re
                                                   same (1.8); telephone conference with C.
                                                   Powell re same (.7).
10/19/20 Rob Fowler, P.C.                     0.50 Review draft of credit agreement and
                                                   correspond re same.
10/19/20 Kimberly Perdue                      0.50 Office conferences with K&E team re review
                                                   of exit credit agreement and distribute to
                                                   specialists.
10/19/20 Drue A. Santora                      1.20 Revise ISDA summary (.9); correspond with
                                                   D. Madeley re ISDAs (.3).
10/19/20 Cem Uyar                             3.30 Coordinate specialists’ review of draft exit
                                                   credit agreement (.8); revise draft exit credit
                                                   agreement (2.2); document management and
                                                   correspond with K&E team (.3).
10/20/20 Tyler Burgess                        1.90 Review and revise draft exit facility
                                                   documents (1.4); correspond with K&E team
                                                   re same (.5).
10/20/20 Kate Deming Cavanaugh                4.30 Draft issues list for exit credit agreement
                                                   (3.8); draft side letter agreement for surety
                                                   bond release (.5).
10/20/20 Victoria Chang                       1.20 Review and revise credit agreement.
10/20/20 Robert S. Fleishman                  0.50 Review conversation re draft facility
                                                   document with counsel.
10/20/20 Melissa Renae Grim                   0.70 Review credit agreement.
10/20/20 Ammaar Joya                          0.30 Review and comment on draft exit credit
                                                   facility agreement.
10/20/20 Kimberly Perdue                      5.80 Review and revise draft credit agreement and
                                                   office conferences with K&E team re same.
10/20/20 Kimberly Perdue                      0.40 Telephone conference with K. Cavanaugh re
                                                   new draft letter agreement.
10/20/20 Kimberly Perdue                      0.50 Correspond with Company and V&E team re
                                                   letter of credit release letters.
10/20/20 Carleigh Trappe Rodriguez            0.20 Review and exchange correspondence re
                                                   credit agreement.


                                                    8
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 110 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:             1050037458
Oasis Petroleum Inc.                                          Matter Number:                48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/20/20 Cem Uyar                             8.80 Revise draft exit credit agreement (3.9);
                                                   review same (4.0); analyze same (.7);
                                                   document management and correspond with
                                                   K&E team (.2).
10/21/20 Tyler Burgess                        0.40 Review and revise draft exit facility (.3);
                                                   correspond with K&E team re same (.1).
10/21/20 Kate Deming Cavanaugh                3.50 Finalize draft of issues list for exit RBL credit
                                                   agreement (2.7); update side letter and release
                                                   letter (.8).
10/21/20 Robert S. Fleishman                  0.50 Correspond with K&E team re exit facility.
10/21/20 Rob Fowler, P.C.                     1.00 Review draft credit agreement (.7);
                                                   correspond re incentive compensation issues
                                                   (.3).
10/21/20 Jonathan E. Kidwell                  0.50 Correspond with K&E team re comments to
                                                   revised draft exit credit agreement.
10/21/20 John Kleinjan                        0.20 Review exit credit agreement (.1); correspond
                                                   with K&E team re exit credit agreement (.1).
10/21/20 Kimberly Perdue                      0.80 Correspond with K&E team re credit
                                                   agreement review.
10/21/20 Kimberly Perdue                      2.00 Review, revise side letter re cancellation of
                                                   surety bonds (1.5); telephone conferences
                                                   with R. Robuck and K. Cavanaugh re same
                                                   (.5).
10/21/20 Kimberly Perdue                      6.00 Review and revise exit credit agreement.
10/21/20 Carleigh Trappe Rodriguez            1.00 Review credit agreement (.7); comment re
                                                   same (.3).
10/21/20 Drue A. Santora                      0.50 Review and revise ISDA (.2); correspond
                                                   with bank re same (.1); correspond with E.
                                                   Mossor re written consents and incumbency
                                                   certificate (.2).
10/21/20 Joe Tobias                           3.30 Review exit facility.
10/21/20 Cem Uyar                             5.80 Revise draft exit credit agreement with K&E
                                                   team comments (2.4); revise draft exit credit
                                                   agreement with K&E comments (3.1); review
                                                   debtor in possession credit agreement re
                                                   required lenders with swap agreements (.3).
10/22/20 Kate Deming Cavanaugh                5.20 Revise draft issues list (4.0); participate in
                                                   and take notes re issues list telephone
                                                   conference (1.2).
10/22/20 Brandon Conrad Elliott               4.50 Telephone conference re issues list with
                                                   respect to exit credit agreement (2.0); review
                                                   draft exit credit agreement (2.5).


                                                    9
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 111 of 224
Legal Services for the Period Ending November 10, 2020        Invoice Number:             1050037458
Oasis Petroleum Inc.                                           Matter Number:                48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/22/20 Kimberly Perdue                       1.00 Office conferences with K&E team re
                                                    revisions to exit facility.
10/22/20 Kimberly Perdue                       1.00 Correspond with Oasis, V&E and K&E team
                                                    re LC release letters.
10/22/20 Kimberly Perdue                       3.00 Prepare for and participate in telephone
                                                    conference with Company re Oasis exit
                                                    facility and make revisions re discussion.
10/22/20 Kimberly Perdue                       0.30 Telephone conference with M. Buce re
                                                    DevCos and exit facility.
10/22/20 Kimberly Perdue                       9.50 Review and revise exit facility issues list and
                                                    draft credit agreement.
10/22/20 Cem Uyar                              9.10 Participate in telephone conference with
                                                    counterparty re letter of credit (.4); participate
                                                    in credit agreement issues list telephone
                                                    conference (1.6); participate in telephone
                                                    conference with K&E team re revisions to
                                                    credit agreement and task assignments (.6);
                                                    revise credit agreement with K&E comments
                                                    (4.0); review same (1.9); revise credit
                                                    agreement with energy regulatory comments
                                                    (.5); document management (.1).
10/23/20 Kate Deming Cavanaugh                 3.40 Review revised draft of credit agreement
                                                    (2.2); comment re same (1.2).
10/23/20 Kimberly Perdue                      11.30 Review and revise exit credit agreement.
10/23/20 Kimberly Perdue                       0.20 Review and revise LC letter agreements.
10/23/20 Drue A. Santora                       0.20 Correspond with K. Perdue re credit
                                                    agreement.
10/23/20 Cem Uyar                             10.80 Revise credit agreement with K&E comments
                                                    to miscellaneous section (1.6); revise credit
                                                    agreement through rounds of K&E comments
                                                    (4.0); review same (4.0); analyze same (1.0);
                                                    correspond with Company re revised draft for
                                                    review/comment (.2).
10/25/20 Kimberly Perdue                       3.50 Review and respond to questions on exit
                                                    facility from R. Robuck and revise credit
                                                    agreement re same.
10/25/20 Kimberly Perdue                       0.50 Correspond with K&E team re review of
                                                    ancillary deliverables.
10/25/20 Michael Schlinkert                    0.20 Correspond with K&E team and coordinate
                                                    transaction status telephone conference.
10/25/20 Cem Uyar                              0.30 Correspond with K&E team re ancillary
                                                    document drafts (.2); schedule telephone
                                                    conference re credit agreement markup (.1).

                                                   10
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 112 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/26/20 Kate Deming Cavanaugh                1.50 Coordinate checklist telephone conference
                                                   (.2); review draft of exhibits (.3); draft
                                                   corporate opinion (1.0).
10/26/20 Brandon Conrad Elliott               1.70 Telephone conference re comments to draft
                                                   exit agreement (1.0); prepare for same (.2);
                                                   participate in update status and closing
                                                   checklist telephone conferences (.5).
10/26/20 Kimberly Perdue                      0.30 Telephone conference with J. Longhofer re
                                                   preview of credit agreement changes.
10/26/20 Kimberly Perdue                      1.30 Prepare for and participate in telephone
                                                   conference with Oasis team and advisors re
                                                   exit credit agreement.
10/26/20 Kimberly Perdue                      0.50 Office conference with K&E team re closing
                                                   checklist and workstreams.
10/26/20 Kimberly Perdue                      1.70 Revise exit facility to reflect Company
                                                   comments.
10/26/20 Sara Phipps                          0.30 On-boarding telephone conference with K.
                                                   Perdue re background on matter.
10/26/20 Michael Schlinkert                   1.90 Coordinate checklist telephone conference
                                                   with K&E and V&E teams (.3); correspond
                                                   with S. Phipps re ancillary documents (.3);
                                                   telephone conference with Company and
                                                   advisors re exit credit agreement and weekly
                                                   advisor status (.9); telephone conference with
                                                   K&E team re deliverables and responsibilities
                                                   (.4).
10/26/20 Cem Uyar                             6.30 Participate in telephone conference re revised
                                                   credit agreement with K&E team (.9);
                                                   participate in telephone conference re revision
                                                   of ancillary documents with K&E team (.5);
                                                   revise credit agreement (2.4); review draft
                                                   guaranty, security agreement and provide
                                                   comments to K&E team (2.5).
10/27/20 Will W. Bos, P.C.                    0.80 Correspond with advisors and Company re
                                                   credit agreement.
10/27/20 Kate Deming Cavanaugh                3.30 Review and provide comments to DACA
                                                   termination (.5); draft Texas opinion (1.2);
                                                   participate in checklist telephone conference
                                                   with V&E (.5); revise checklist and circulate
                                                   to V&E (.7); coordinate work streams for exit
                                                   ancillaries with K&E team (.4).
10/27/20 Brandon Conrad Elliott               1.00 Closing checklist telephone conference (.5);
                                                   revise draft closing checklist (.5).


                                                   11
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 113 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/27/20 Kimberly Perdue                      0.40 Telephone conference with K. Cavanaugh re
                                                   DACAs, insurance certificates and review of
                                                   mortgages.
10/27/20 Kimberly Perdue                      1.50 Prepare for and attend closing checklist
                                                   telephone conference with V&E (.9); review
                                                   and revise closing checklist re same (.6).
10/27/20 Kimberly Perdue                      1.30 Correspond with Company re LC letters and
                                                   revise letter accordingly.
10/27/20 Sara Phipps                          0.50 Correspond with H. Rosas re quote for exit
                                                   financing documents.
10/27/20 Sara Phipps                          0.40 Participate in closing checklist telephone
                                                   conference.
10/27/20 Sara Phipps                          1.40 Draft exit credit agreement schedules.
10/27/20 Michael Schlinkert                   0.40 Telephone conference with V&E team re
                                                   closing checklist and outstanding
                                                   deliverables.
10/27/20 Cem Uyar                             3.40 Coordinate ordering of lien searches, good
                                                   standings and foreign qualifications (.3);
                                                   connect with depository bank contacts to
                                                   gather cancellation forms for current DACAs
                                                   and forms to establish new DACAs (.4);
                                                   review draft undertakings and provide
                                                   comments (.7); locate precedent for DACA
                                                   termination and draft termination notice for
                                                   Amegy account, revise draft with comments
                                                   (1.6); attend checklist telephone conference
                                                   with V&E (.4).
10/28/20 Will W. Bos, P.C.                    0.60 Correspond with K&E team re open issues on
                                                   exit facility documents.
10/28/20 Kate Deming Cavanaugh                4.20 Review and provide comments to drafts of
                                                   schedules (.8); participate in telephone
                                                   conference (.6); review and provide
                                                   comments to control agreement (.9);
                                                   coordinate good standings (.4); update closing
                                                   checklist (.9); draft correspondence to
                                                   Company re outstanding third party items and
                                                   provide short punch list (.6).
10/28/20 Kimberly Perdue                      0.40 Review debtor in possession credit agreement
                                                   for potential transaction (.3); correspond with
                                                   Company re same (.1).
10/28/20 Kimberly Perdue                      1.80 Telephone conferences with Company and
                                                   Oasis team re LC release letters and revise
                                                   same.


                                                   12
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 114 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:             1050037458
Oasis Petroleum Inc.                                          Matter Number:                48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/28/20 Kimberly Perdue                      0.70 Correspond with K&E team re DACAs and
                                                   mortgages.
10/28/20 Sara Phipps                          1.50 Draft schedules to exit credit agreement.
10/28/20 Michael Schlinkert                   0.70 Review and revise draft credit agreement
                                                   exhibits.
10/28/20 Cem Uyar                             1.20 Finalize and send DACA termination notices
                                                   (.3); draft replacement DACA for Amegy
                                                   account and send to K&E team for review
                                                   (.8); correspond with K&E team re OAS
                                                   corporate documents (.1).
10/29/20 Kate Deming Cavanaugh                3.10 Coordinate telephone conference with
                                                   bondholder's counsel re credit agreement (.2);
                                                   update checklist (.5); revise draft of opinion
                                                   (.7); review draft of exhibits to credit
                                                   agreement (.6); coordinate with local counsel
                                                   re local counsel opinions (.3); review
                                                   undertaking agreements (.8).
10/29/20 Kimberly Perdue                      0.70 Review and revise credit agreement exhibits
                                                   and correspond with K&E team re same.
10/29/20 Kimberly Perdue                      0.40 Office conference with K. Cavanaugh re
                                                   closing deliverables and schedules.
10/29/20 Kimberly Perdue                      0.50 Revise bond release letters (.4); correspond
                                                   with Company re same (.1).
10/29/20 Kimberly Perdue                      0.40 Review and revise closing checklist.
10/29/20 Michael Schlinkert                   1.20 Circulate precedent security agreement to B.
                                                   Elliott team for review (.1); revise draft credit
                                                   agreement exhibits (.7); correspond with K.
                                                   Perdue re same (.1); circulate same to V&E
                                                   team (.1); correspond with S. Phipps re credit
                                                   agreement schedules (.2).
10/29/20 Cem Uyar                             1.00 Revise draft of replacements Amegy account
                                                   DACA with internal comments and send
                                                   across (.4); compile list of bank accounts,
                                                   contact Company re account information's
                                                   accuracy and request any updates (.5); follow-
                                                   up with JPMorgan re their updated DACA
                                                   form (.1).
10/30/20 Tyler Burgess                        0.20 Correspond with K&E team re exit credit
                                                   agreement.




                                                   13
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 115 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037458
Oasis Petroleum Inc.                                         Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/30/20 Kate Deming Cavanaugh                5.80 Telephone conference with bondholder's
                                                   counsel re exit credit agreement (.5); review
                                                   insurance certificates and circulate to V&E
                                                   for review (.5); finalize draft of local Texas
                                                   opinion (1.1); review revised draft of exit
                                                   credit agreement and draft issues list (3.7).
10/30/20 Victoria Chang                       1.50 Review and revise exit facility credit
                                                   agreement.
10/30/20 Rob Fowler, P.C.                     0.50 Analyze draft 10-q excerpts (.3); review and
                                                   revise credit agreement (.2).
10/30/20 Ammaar Joya                          0.40 Review updated draft exit credit agreement.
10/30/20 Kimberly Perdue                      6.00 Review and revise lender draft of credit
                                                   agreement.
10/30/20 Kimberly Perdue                      0.80 Prepare for and participate in telephone
                                                   conference with Paul Weiss re comments to
                                                   exit credit agreement and review comments re
                                                   same.
10/30/20 Kimberly Perdue                      0.50 Telephone conference with R. Robuck and M.
                                                   Buce re open business items under draft credit
                                                   agreement.
10/30/20 Kimberly Perdue                      0.80 Correspond with K&E team re ancillary
                                                   deliverables.
10/30/20 Sara Phipps                          3.50 Revise exit facility agreement.
10/30/20 Sara Phipps                          0.50 Participate in K&E team telephone
                                                   conference with Paul Weiss re exit facility.
10/30/20 Ashley Pincock                       3.00 Review indemnification agreement.
10/30/20 Michael Schlinkert                   5.30 Telephone conference with K&E and PW
                                                   teams re exit credit agreement (.6); circulate
                                                   PW comments to Company, K&E team (.2);
                                                   review V&E draft credit agreement and
                                                   circulate to specialists for review (2.4);
                                                   coordinate with S. Phipps re same (.2); review
                                                   and revise draft exit credit agreement (1.7);
                                                   coordinate credit agreement telephone
                                                   conference with V&E team (.2).
10/30/20 Joe Tobias                           0.50 Review credit agreement.
10/31/20 Will W. Bos, P.C.                    1.10 Telephone conference with Company re exit
                                                   facility.
10/31/20 Tyler Burgess                        0.30 Review exit credit agreement (.1); correspond
                                                   with K&E team and lender's counsel re same
                                                   (.2).



                                                   14
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 116 of 224
Legal Services for the Period Ending November 10, 2020        Invoice Number:             1050037458
Oasis Petroleum Inc.                                           Matter Number:                48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
10/31/20 Kate Deming Cavanaugh                3.80 Finalize draft of issues list (1.4); participate in
                                                   telephone conference with V&E re
                                                   outstanding issues (1.0); participate in
                                                   telephone conference with Company re
                                                   outstanding issues (1.4).
10/31/20 Victoria Chang                       1.90 Review and revise exit facility credit
                                                   agreement.
10/31/20 Brandon Conrad Elliott               9.30 Revise draft guaranty and security agreement
                                                   (4.0); review same (.5); telephone conferences
                                                   with lender's counsel and Company (2.8);
                                                   revise draft credit agreement (2.0).
10/31/20 Ammaar Joya                          0.50 Review updated draft exit credit agreement
                                                   (.3); correspond with K&E team re same (.2).
10/31/20 Kimberly Perdue                      2.00 Prepare for and attend telephone conference
                                                   with V&E re draft exit credit agreement.
10/31/20 Kimberly Perdue                      1.40 Review and revise credit agreement per
                                                   discussions.
10/31/20 Kimberly Perdue                      0.80 Correspond with R. Robuck and K&E team re
                                                   open items under exit facility agreement.
10/31/20 Kimberly Perdue                      1.30 Prepare for and attend telephone conference
                                                   with Oasis and advisor team re exit facility.
10/31/20 Sara Phipps                          4.30 Revise exit facility agreement.
10/31/20 Sara Phipps                          1.00 Telephone conference with K&E team, Oasis
                                                   re exit facility agreement.
10/31/20 Sara Phipps                          1.50 Telephone conference with opposing counsel
                                                   re exit facility agreement.
10/31/20 Carleigh Trappe Rodriguez            1.00 Review credit agreement (.3); comment on
                                                   same (.3); correspond with K&E team re
                                                   same (.4).
10/31/20 Drue A. Santora                      0.50 Review credit agreement and correspond with
                                                   M. Schlinkert re same.
10/31/20 Michael Schlinkert                   6.70 Review draft exit credit agreement and
                                                   specialist comments (2.3); revise re same
                                                   (3.3); circulate same to K&E team (.1);
                                                   correspond with S. Phipps re coordinating
                                                   telephone conference with Company (.2);
                                                   telephone conference with K&E and V&E
                                                   teams re exit credit agreement (.8).
10/31/20 Joe Tobias                           1.70 Review credit agreement.
11/01/20 Brandon Conrad Elliott               4.50 Draft Credit Agreement (3.2); revise re same
                                                   (1.3).



                                                   15
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 117 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:          1050037458
Oasis Petroleum Inc.                                         Matter Number:             48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/01/20 Kimberly Perdue                      0.30 Correspond with Company re changes to exit
                                                   credit agreement.
11/01/20 Kimberly Perdue                      1.50 Review and revise revised exit credit
                                                   agreement.
11/01/20 Michael Schlinkert                   3.20 Review specialist comments and revise draft
                                                   credit agreement (1.1); correspond with K.
                                                   Perdue and R. Robuck re same (.5); circulate
                                                   draft credit agreement to V&E and PW teams
                                                   (1.6).
11/02/20 Kate Deming Cavanaugh                5.10 Review draft of credit agreement (3.9);
                                                   review good standing certificates (1.2).
11/02/20 Kimberly Perdue                      0.40 Review and revise side letter.
11/02/20 Kimberly Perdue                      0.50 Review and revise draft schedule to credit
                                                   agreement.
11/02/20 Sara Phipps                          1.20 Review and revise schedules to Exit Credit
                                                   Agreement and related matters.
11/02/20 Cem Uyar                             1.20 Revise DevCo Undertakings (1.0); correspond
                                                   with opposing counsel re DACA form (.1);
                                                   correspond with K&E team re same (.1).
11/03/20 Kate Deming Cavanaugh                1.00 Review and provide comments to drafts of
                                                   schedules (.8); review ICA deliverables (.2).
11/03/20 Kimberly Perdue                      2.00 Review and revise security agreement.
11/03/20 Kimberly Perdue                      0.30 Correspond with K&E team re schedules and
                                                   ancillary documents.
11/03/20 Kimberly Perdue                      1.40 Review and revise lender comments to exit
                                                   credit agreement and prepare for filing.
11/03/20 Kimberly Perdue                      2.50 Telephone conferences with V&E, PWP and
                                                   Company teams re credit agreement and
                                                   closing documents.
11/03/20 Sara Phipps                          0.80 Review and revise schedules to Exit Credit
                                                   Agreement.
11/03/20 Michael Schlinkert                   1.10 Review K. Perdue's comments, revise draft
                                                   credit agreement and circulate to V&E team
                                                   and Oasis (.7); correspond with PW team re
                                                   same (.2); correspond with A. Gains re
                                                   posting version credit agreement (.2).
11/03/20 Cem Uyar                             1.00 Revise DevCo Undertakings with additional
                                                   comments and send across (.3); review and
                                                   send internal comments on Debt Designation
                                                   (.4); revise draft DACA and send internally
                                                   for review (.3).



                                                   16
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 118 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/04/20 Kate Deming Cavanaugh                3.80 Revise drafts of release letters for L/Cs (.6);
                                                   review drafts of DACAs and provide
                                                   comments (1.0); revise draft of opinion. (.3);
                                                   review organizational documents (1.2); revise
                                                   draft of the checklist (.7).
11/04/20 Brandon Conrad Elliott               1.50 Review draft Amegy Bank Deposit Account
                                                   Control Agreement (.7); review draft JPM
                                                   Account Control Agreement (.8).
11/04/20 Kimberly Perdue                      0.20 Review and revise K&E finance opinion.
11/04/20 Kimberly Perdue                      1.30 Correspond with Company and Katten re LC
                                                   release and review and revise same.
11/04/20 Kimberly Perdue                      0.20 Review revised exhibits and correspond with
                                                   K&E team re same.
11/04/20 Kimberly Perdue                      0.30 Review revised DACAs and correspond with
                                                   V&E and K&E teams re same.
11/04/20 Michael Schlinkert                   0.30 Review draft exhibits to credit agreement and
                                                   correspond with S. Phipps and K. Perdue re
                                                   same.
11/04/20 Cem Uyar                             0.60 Communicate with depository bank re DACA
                                                   language and compare such language to
                                                   precedent DACAs (.4); correspond with K&E
                                                   team, K. Perdue re same (.2).
11/05/20 Kate Deming Cavanaugh                3.90 Participate in K&E team checklist status
                                                   telephone conference (.5); revise drafts of L/C
                                                   side letters (1.9); review and revise security
                                                   agreement schedules (1.5).
11/05/20 Brandon Conrad Elliott               4.00 Revise draft JPM BACA (1.0); revise draft
                                                   Amegy DACA (1.0); internal status update
                                                   telephone conference (.5); correspond re draft
                                                   Security Agreement Schedules with C. Uyar
                                                   (1.0); review revised draft Security
                                                   Agreement (.5).
11/05/20 Kimberly Perdue                      0.50 Office conferences with K&E team re
                                                   comments to DACAs, security agreement and
                                                   DevCo undertakings.
11/05/20 Kimberly Perdue                      1.70 Review and revise schedules and exhibits and
                                                   correspond with V&E and K&E teams re
                                                   same.
11/05/20 Kimberly Perdue                      0.50 Correspond with Company and Katten re LC
                                                   release and review revisions to same.
11/05/20 Kimberly Perdue                      0.30 Correspond with K. Cavanaugh re opinions.



                                                   17
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 119 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037458
Oasis Petroleum Inc.                                         Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/05/20 Sara Phipps                          2.00 Review and revise schedules to Exit Guaranty
                                                   & Security Agreement (1.6); telephone
                                                   conference with K&E team re same (.4).
11/05/20 Michael Schlinkert                   2.40 Review and revise draft mortgage (.8); review
                                                   and contrast to precedent mortgages (.8);
                                                   correspond with K. Perdue re same (.3);
                                                   telephone conference with K&E team re
                                                   internal status and timelines of outstanding
                                                   deliverables (.5).
11/05/20 Cem Uyar                             3.90 Attend telephone conference with K&E team
                                                   re DACAs (.4); revise DACAs and distribute
                                                   to K&E team for review (.6); review DevCo
                                                   Undertakings and provide internal comments
                                                   (.6); prepare execution version of Side Letter
                                                   Agreement (.6); revise DACA with internal
                                                   comments (.6); draft confirmation list of
                                                   threshold amounts from Exit Guaranty and
                                                   Security Agreement for Company's review
                                                   (1.1).
11/06/20 Kate Deming Cavanaugh                2.70 Participate in checklist telephone conference
                                                   with opposing counsel (.5); participate in
                                                   telephone conference with Company to
                                                   discuss schedules to credit agreement and
                                                   security agreement (.5); review and revise
                                                   drafts of security agreement schedules and
                                                   circulate to opposing counsel and Company
                                                   (.8); coordinate drafting of ancillary
                                                   deliverables, including precedent search and
                                                   telephone conference to discuss (.4); finalize
                                                   drafts of L/C release letters and circulate to
                                                   V&E for review (.5).
11/06/20 Brandon Conrad Elliott               1.50 Discuss schedules to credit agreement with
                                                   K&E team (.5); telephone conference re
                                                   closing checklist status (.5); review revised
                                                   draft Security Agreement (.5).
11/06/20 Bryan Musick                         2.50 Correspond with Company re Mortgage
                                                   Exhibits.
11/06/20 Kimberly Perdue                      1.20 Prepare for and attend telephone conference
                                                   with Company, K&E team to discuss
                                                   schedules and security agreement.
11/06/20 Kimberly Perdue                      1.00 Prepare for and attend closing checklist
                                                   telephone conference with V&E.




                                                   18
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 120 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037458
Oasis Petroleum Inc.                                         Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/06/20 Kimberly Perdue                      0.40 Telephone conference with Company re credit
                                                   agreement schedules (.3); correspond with
                                                   K&E team re same (.1).
11/06/20 Kimberly Perdue                      0.10 Revise exhibits to credit agreement.
11/06/20 Kimberly Perdue                      0.30 Correspond with K&E team re mortgages and
                                                   final DIP order.
11/06/20 Sara Phipps                          0.50 Closing checklist telephone conference with
                                                   opposing counsel.
11/06/20 Sara Phipps                          0.70 Telephone conference with Company re
                                                   schedules to credit agreement.
11/06/20 Sara Phipps                          0.60 Draft Omnibus Secretary's certificate.
11/06/20 Sara Phipps                          1.80 Review and revise schedules to Exit Guaranty
                                                   and Security Agreement.
11/06/20 Michael Schlinkert                   2.70 Correspond with K. Perdue re draft exhibits to
                                                   credit agreement (.3); review and revise same
                                                   (1.7); circulate revised exhibits to V&E team
                                                   (.2); telephone conference with V&E team re
                                                   closing checklist (.3); telephone conference
                                                   with K&E team re credit documentation (.2).
11/06/20 Cem Uyar                             4.40 Attend telephone conference with V&E to run
                                                   through closing checklist (.5); attend
                                                   telephone conference with Company to
                                                   discuss credit agreement schedules (.8); draft
                                                   omnibus resolutions and distribute to K&E
                                                   team for review (2.9); revise guaranty and
                                                   security agreement (.2).
11/07/20 Bryan Musick                         2.00 Provided assistance Company re Mortgage
                                                   Exhibits.
11/07/20 Kimberly Perdue                      0.20 Review DACAs and correspond with K&E
                                                   team re same.
11/08/20 Bryan Musick                         5.00 Correspond with Company re perfection
                                                   analysis (1.1); correspond with same re
                                                   Mortgage threshold (1.7); review exit facility
                                                   exhibits re same (2.2).
11/08/20 Kimberly Perdue                      0.50 Review and revise analysis of collateral
                                                   requirements re Company question and
                                                   correspond with Company and K&E teams re
                                                   same.
11/08/20 Kimberly Perdue                      0.30 Review and revise mortgage opinion.
11/08/20 Kimberly Perdue                      4.00 Review and revise form of mortgage.




                                                   19
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 121 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037458
Oasis Petroleum Inc.                                         Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/08/20 Michael Schlinkert                   3.90 Draft officer's closing certificate and
                                                   correspond with K. Cavanaugh re same (1.1);
                                                   review and revise draft mortgage and
                                                   correspond with K. Perdue re same (2.4);
                                                   correspond with K&E team re Texas
                                                   mortgage requirements (.4).
11/08/20 Cem Uyar                             0.10 Distribute existing mortgage to K&E team.
11/09/20 Kate Deming Cavanaugh                5.20 Revise draft of corporate opinion (3.1);
                                                   coordinate and review opinion diligence (.9);
                                                   review and provide comments to resolutions
                                                   and secretary's certificate (1.2).
11/09/20 Brandon Conrad Elliott               2.50 Telephone conference re update status (.5);
                                                   revise draft Security Agreement (1.0); review
                                                   correspondence re emergence plan (.5);
                                                   review LC Analysis (.5).
11/09/20 Bryan Musick                         2.00 Pulled copies of the supplemental mortgages
                                                   filed in Ward, Winkler and Loving County by
                                                   OPP.
11/09/20 Kimberly Perdue                      0.20 Correspond with Company re security
                                                   agreement schedules.
11/09/20 Kimberly Perdue                      1.30 Office conferences with K&E team re exit
                                                   facility opinions and related diligence.
11/09/20 Kimberly Perdue                      0.40 Review and revise mortgage.
11/09/20 Sara Phipps                          0.30 Review and revise schedules to Exit Guaranty
                                                   and Security Agreement.
11/09/20 Sara Phipps                          1.30 Review and revise Opinion Diligence
                                                   Checklist.
11/09/20 Michael Schlinkert                   1.90 Correspond with K. Perdue and A. Van Noord
                                                   re Texas mortgage (.3); revise draft mortgage
                                                   and circulate to V&E team (1.1); review
                                                   precedent compliance certificates (.3); weekly
                                                   advisor telephone conference call (.2).
11/09/20 Cem Uyar                             1.80 Revise resolutions and distribute to K&E
                                                   derivatives team for review and comment (.2);
                                                   correspond with K&E team re open point on
                                                   DACAs and distribute revised DACAs to
                                                   depository banks (.7); revise security
                                                   agreement schedules and distribute to V&E
                                                   (.9).




                                                   20
             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 122 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/10/20 Kate Deming Cavanaugh                5.50 Revise schedules to security agreement and
                                                   credit agreement (.8); review UCCs (.6);
                                                   participate in small group telephone
                                                   conference (.5); draft signature pages (1.0);
                                                   review and provide comments to Texas
                                                   release of liens (1.1); revise opinion drafts
                                                   (1.5).
11/10/20 Brandon Conrad Elliott               2.50 Respond to queries re deposit account control
                                                   agreement (.5); revise draft Security
                                                   Agreement (1.0); participate in telephone
                                                   conference with K&E team re status of
                                                   transaction and advisors call (1.0).
11/10/20 Kimberly Perdue                      2.50 Review and revise credit agreement and
                                                   correspond with Company re same.
11/10/20 Kimberly Perdue                      0.40 Review and revise DevCo undertakings.
11/10/20 Kimberly Perdue                      2.00 Review and revise security agreement and
                                                   mortgage.
11/10/20 Kimberly Perdue                      0.30 Review and revise closing certificates.
11/10/20 Kimberly Perdue                      1.30 Review and revise opinions.
11/10/20 Kimberly Perdue                      0.40 Correspond with ETP counsel, Company and
                                                   V&E re LC release letters.
11/10/20   Sara Phipps                        2.00 Review and revise closing checklist.
11/10/20   Sara Phipps                        1.50 Conduct opinion diligence.
11/10/20   Sara Phipps                        1.30 Review lien search results.
11/10/20   Michael Schlinkert                 3.90 Correspond with K. Perdue re draft mortgages
                                                   and review the same (.4); review and revise
                                                   draft closing certificate and correspond with
                                                   K. Cavanaugh and K. Perdue re same (1.1);
                                                   circulate draft closing certificate to V&E team
                                                   (.2); analyze precedent compliance
                                                   certificates and correspond with K. Perdue re
                                                   same (1.1); telephone conference with V&E
                                                   team and B. Elliott re security agreement and
                                                   compliance certificate (.3); research V&E
                                                   precedent compliance certificates (.8).




                                                   21
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 123 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037458
Oasis Petroleum Inc.                                          Matter Number:              48745-7
DIP and Cash Collateral

Date     Name                                Hours Description
11/10/20 Cem Uyar                             5.10 Distribute revised draft of credit agreement to
                                                   V&E and PWP (.2); revise resolutions with
                                                   input from K&E team and distribute to K&E
                                                   team (.4); revise DACA with comments from
                                                   JPM and internal input and distribute to V&E
                                                   for review/comments (.8); correspond with
                                                   V&E following document requests (.2); revise
                                                   DevCo Undertakings and distribute to V&E
                                                   (.7); review lien searches received from V&E
                                                   (1.9); correspond with K&E team re
                                                   comments on findings (.9).

Total                                        513.70




                                                   22
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 124 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037459
                                                                              Client Matter: 48745-9

In the Matter of Corporate Gov. & Securities Matters




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                      $ 502,525.00
Total legal services rendered                                                                                $ 502,525.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 125 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:    1050037459
Oasis Petroleum Inc.                                        Matter Number:       48745-9
Corporate Gov. & Securities Matters




                                       Summary of Hours Billed

Name                                                     Hours        Rate      Amount
Benjamin J. Adelson                                       10.50   1,165.00     12,232.50
Douglas E. Bacon, P.C.                                     8.00   1,495.00     11,960.00
Michael K. Bassi                                         104.70     740.00     77,478.00
Will W. Bos, P.C.                                          1.10   1,545.00      1,699.50
Kate Deming Cavanaugh                                      1.30     965.00      1,254.50
Victoria Chang                                             5.50     785.00      4,317.50
Austin S. Elliott                                         31.40     845.00     26,533.00
Brandon Conrad Elliott                                     3.50   1,085.00      3,797.50
Jeremy A. Fielding, P.C.                                   0.50   1,295.00        647.50
Robert S. Fleishman                                        0.50   1,325.00        662.50
Rob Fowler, P.C.                                           1.20   1,445.00      1,734.00
Brian Guerinot                                             1.50     740.00      1,110.00
Lance Kurtis Hancock                                     125.10   1,135.00    141,988.50
Ed Hossain                                                 3.40     740.00      2,516.00
Chad J. Husnick, P.C.                                      0.30   1,595.00        478.50
Ammaar Joya                                                1.20     740.00        888.00
John Kleinjan                                              1.60   1,035.00      1,656.00
Library Factual Research                                   2.50     375.00        937.50
Shaun J. Mathew, P.C.                                     16.50   1,215.00     20,047.50
Ryan D. McNamara                                           9.50     740.00      7,030.00
Danny Nappier                                             26.50   1,085.00     28,752.50
Robert Orren                                               0.40     445.00        178.00
Matt Pacey, P.C.                                          43.80   1,545.00     67,671.00
Kimberly Perdue                                            2.40   1,335.00      3,204.00
Ashley Pincock                                            43.50     610.00     26,535.00
Michael Wayne Rigdon                                      46.70   1,175.00     54,872.50
Anna G. Rotman, P.C.                                       0.50   1,425.00        712.50
Joe Tobias                                                 1.40   1,165.00      1,631.00

TOTALS                                                   495.00              $ 502,525.00




                                                    2
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 126 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters


                                      Description of Legal Services

Date     Name                                Hours Description
09/30/20 Lance Kurtis Hancock                 4.20 Review and revise filing 8-K (1.2); prepare 8-
                                                   K exhibits (1.5); review and revise 8-K re
                                                   Oasis Midstream amended LLC agreements
                                                   (1.5).
09/30/20 Matt Pacey, P.C.                     1.50 Telephone conference with Company and
                                                   K&E team re bankruptcy filing and SEC
                                                   matters.
09/30/20 Michael Wayne Rigdon                 1.20 Correspond with K&E team re filing, 8-K and
                                                   exchange matters.
10/01/20 Michael K. Bassi                     1.70 Review Form 8-K re debtor in possession
                                                   credit agreement and delisting notice (.8);
                                                   revise re same (.9).
10/01/20 Austin S. Elliott                    1.40 Participate in telephone conference with M.
                                                   Pacey, M. Rigdon and L. Hancock re
                                                   emergence documentation (.3); participate in
                                                   closing coordination telephone conference
                                                   with K&E team (.4); prepare emergence
                                                   materials (.7).
10/01/20 Lance Kurtis Hancock                 1.70 Review working group list (.2); draft closing
                                                   checklist (.8); research re Nasdaq matters (.7).
10/01/20 Matt Pacey, P.C.                     1.30 Coordinate corporate closing matters.
10/01/20 Michael Wayne Rigdon                 2.30 Telephone conferences with K&E team, A.
                                                   Gains re case status (.2); coordinate re
                                                   transaction matters (.7); coordinate re post-
                                                   filing matters (.9); coordinate re governance
                                                   items (.5).
10/02/20 Benjamin J. Adelson                  0.50 Prepare for and participate in telephone
                                                   conference with K&E team re corporate
                                                   governance and related matters.
10/02/20 Michael K. Bassi                     3.10 Draft Form 8-K re delisting notice (1.9);
                                                   review emergence checklist (.3); prepare for
                                                   and participate in telephone conference with
                                                   NASDAQ re new equity issuance and
                                                   delisting (.9).
10/02/20 Austin S. Elliott                    2.30 Review and revise internal transactions
                                                   checklist (.8); telephone conference with
                                                   NASDAQ representative re requirements for
                                                   listing (.5); review and revise 8-K re delisting
                                                   determination (1.0).



                                                    3
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 127 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037459
Oasis Petroleum Inc.                                          Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/02/20 Lance Kurtis Hancock                 3.20 Prepare for and participate in telephone
                                                   conference re governance matters (.7); draft
                                                   capital markets checklist for closing
                                                   documents (1.1); correspond with KCC re
                                                   capital markets items (.2); coordinate and
                                                   prepare for delisting 8-K (1.2).
10/02/20 Chad J. Husnick, P.C.                0.30 Correspond and conference with K&E team,
                                                   J. Luze re director search issues.
10/02/20 Matt Pacey, P.C.                     1.30 Coordinate governance matters.
10/02/20 Michael Wayne Rigdon                 2.50 Coordinate re governance items (.9); review
                                                   and coordinate checklist and bankruptcy,
                                                   emergence planning (1.6).
10/03/20 Benjamin J. Adelson                  0.50 Telephone conference with M. Rigdon re
                                                   corporate governance matters and
                                                   correspondence with K&E team re same.
10/03/20 Michael K. Bassi                     0.50 Review corporate governance documents and
                                                   summaries.
10/03/20 Shaun J. Mathew, P.C.                1.00 Analyze governance matters (.8); correspond
                                                   with K&E team re same (.2).
10/03/20 Ryan D. McNamara                     0.40 Revise governance summary chart.
10/03/20 Michael Wayne Rigdon                 0.50 Coordinate re bankruptcy and emergence
                                                   planning items and checklist preparation (.4);
                                                   coordinate re governance items (.1).
10/04/20 Benjamin J. Adelson                  6.00 Draft corporate governance and corporate
                                                   considerations slide deck and correspond with
                                                   D. Nappier, D. Bacon and S. Mathew re same.
10/04/20 Michael K. Bassi                     0.80 Review corporate governance summaries (.6);
                                                   correspond with K&E team re same (.2).
10/04/20 Lance Kurtis Hancock                 0.70 Revise workstream tracker for closing
                                                   documents.
10/04/20 Danny Nappier                        1.00 Analyze precedent corporate governance
                                                   presentations.
10/04/20 Michael Wayne Rigdon                 0.30 Coordinate re bankruptcy and emergence
                                                   planning items (.1); review emergence
                                                   checklist (.1); coordinate re governance slides
                                                   (.1).




                                                    4
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 128 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/05/20 Benjamin J. Adelson                   1.50 Prepare for and participate in telephone
                                                    conference among K&E team re corporate
                                                    governance and related matters (.8);
                                                    correspond with K&E, team re corporate
                                                    governance matters (.2); telephone conference
                                                    with D. Nappier re corporate governance deck
                                                    (.2); review corporate governance deck and
                                                    correspond with K&E team re same (.3).
10/05/20 Michael K. Bassi                      1.70 Research re Section 16 reporting and
                                                    Company shares.
10/05/20 Kate Deming Cavanaugh                 0.50 Participate and take notes on advisor call re
                                                    governance issues.
10/05/20 Austin S. Elliott                     0.40 Telephone conference with KCC re
                                                    emergence (.2); participate in check-in
                                                    telephone conference with K&E team (.2).
10/05/20 Brian Guerinot                        1.50 Prepare for and attend telephone conference
                                                    with K&E team re governance board
                                                    presentation (.7); coordinate edits with K&E
                                                    team re same (.8).
10/05/20 Lance Kurtis Hancock                  3.00 Prepare for and participate in telephone
                                                    conference with KCC re capital markets
                                                    matters (.6); correspond with Perella re round
                                                    lot holder analysis (.2); research and analysis
                                                    re section 16 matters (2.2).
10/05/20 Ed Hossain                            1.30 Telephone conference with K&E team re
                                                    governance documents (.3); revise
                                                    presentation re governance documents (1.0).
10/05/20 Library Factual Research              1.00 Research re diversity on corporate boards.
10/05/20 Shaun J. Mathew, P.C.                 2.00 Analyze bylaws and governance matters
                                                    (1.5); correspond with K&E team (.2);
                                                    prepare materials (.3).
10/05/20 Danny Nappier                        10.00 Participate in telephone conference with K&E
                                                    team re corporate governance presentations
                                                    (1.0); draft corporate governance presentation
                                                    (3.7); revise re same (1.7); review and update
                                                    precedent corporate governance presentations
                                                    (3.6).
10/05/20 Matt Pacey, P.C.                      1.00 Coordinate capital markets matters.




                                                    5
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 129 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037459
Oasis Petroleum Inc.                                         Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/05/20 Michael Wayne Rigdon                 2.30 Coordinate re bankruptcy and emergence
                                                   planning items (.1); coordinate re governance
                                                   (.2); review DIP 8-K (.9); review
                                                   governance/bylaws slides (.3); attend
                                                   telephone conferences with K&E team re
                                                   same (.4); correspond re trust securities law
                                                   obligations (.1); telephone conference with
                                                   KCC (.3).
10/06/20 Benjamin J. Adelson                  0.20 Correspond re corporate governance deck
                                                   with K&E, M&A teams.
10/06/20 Michael K. Bassi                     1.00 Review Nasdaq checklist (.3); review warrant
                                                   agreement (.7).
10/06/20 Lance Kurtis Hancock                 1.20 Telephone conference with K&E team re
                                                   capital markets items (.3); review
                                                   restructuring term sheet and analysis re term
                                                   of warrants (.6); review Nasdaq listing
                                                   matters (.3).
10/06/20 Shaun J. Mathew, P.C.                2.00 Review and revise governance materials
                                                   (1.7); correspond with K&E team re same
                                                   (.3).
10/06/20 Danny Nappier                        4.00 Analyze comments on Company corporate
                                                   governance presentation (1.0); revise
                                                   Company corporate governance presentation
                                                   (3.0).
10/06/20 Robert Orren                         0.40 Distribute precedent to D. Nappier re post
                                                   emergence corporate documents.
10/06/20 Matt Pacey, P.C.                     0.90 Telephone conference with management re
                                                   corporate work streams.
10/06/20 Michael Wayne Rigdon                 3.30 Telephone conferences with K&E team and
                                                   Company re checklists and bankruptcy,
                                                   emergence processes (.6); coordinate
                                                   workstream re same (.3); review governance
                                                   matters (.8); telephone conference with
                                                   creditors counsel re next steps (.8); review
                                                   and respond to questions re Form 4 (.8).
10/07/20 Benjamin J. Adelson                  0.80 Review and comment on corporate
                                                   governance deck (.4); correspond with D.
                                                   Nappier re same (.4).
10/07/20 Michael K. Bassi                     0.50 Review Nasdaq listing standards and new
                                                   warrants agreement (.4); correspond with
                                                   K&E team re same (.1).




                                                    6
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 130 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037459
Oasis Petroleum Inc.                                         Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/07/20 Austin S. Elliott                    0.60 Telephone conference re NASDAQ and
                                                   documentation required for application with
                                                   M. Bassi and R. McNamara.
10/07/20 Lance Kurtis Hancock                 1.50 Correspond with K&E team re Nasdaq listing
                                                   tiers (.2); correspond with Nasdaq re listing
                                                   (.3); telephone conference with K&E team re
                                                   capital markets emergence matters (.3); draft
                                                   corporate governance presentation (.7).
10/07/20 Ryan D. McNamara                     0.30 Prepare for and participate in telephone
                                                   conference with A. Elliott and M. Bassi re
                                                   Nasdaq listing.
10/07/20 Danny Nappier                        5.80 Analyze precedent presentations for Company
                                                   corporate governance presentation (.5);
                                                   analyze comments on Company corporate
                                                   governance presentation (1.5); analyze
                                                   Company charter and bylaws (.7); revise
                                                   Company corporate governance presentation
                                                   (3.1).
10/07/20 Matt Pacey, P.C.                     1.00 Coordinate capital markets work streams.
10/07/20 Michael Wayne Rigdon                 1.30 Review FAQs re corporate items (.7);
                                                   coordinate workstreams re BK and emergence
                                                   planning items (.6).
10/08/20 Michael K. Bassi                     4.00 Draft Nasdaq listing application (2.8);
                                                   correspond with Listing Center and K&E
                                                   team re same (.7); draft warrant agreement
                                                   (.5).
10/08/20 Austin S. Elliott                    0.60 Correspond with K&E team and Company re
                                                   NASDAQ listing application and process with
                                                   Nasdaq representative (.4); finalize listing
                                                   application (.2).
10/08/20 Brandon Conrad Elliott               2.50 Review draft 8-K (1.0); correspond with K.
                                                   Perdue re same (.3); revise draft 8-K (.5);
                                                   attention to draft effective date memorandum
                                                   (.7).
10/08/20 Lance Kurtis Hancock                 6.50 Draft debtor in possession credit agreement 8-
                                                   K (1.6); draft documents for listing
                                                   application matters (2.2); research re section
                                                   16 matters (1.5); revise emergence day
                                                   checklist (.5); correspond with K&E team re
                                                   DTC matters (.3); research re conformed
                                                   signatures (.4).
10/08/20 Shaun J. Mathew, P.C.                1.50 Analyze governance matters (.4); correspond
                                                   with K&E team re same (.4); revise materials
                                                   re same (.7).

                                                    7
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 131 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037459
Oasis Petroleum Inc.                                          Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/08/20 Ryan D. McNamara                     0.30 Prepare for and participate in telephone
                                                   conference with K&E team re Nasdaq re-
                                                   listing requirements.
10/08/20 Danny Nappier                        2.20 Draft Company governance and other
                                                   considerations presentation.
10/08/20 Matt Pacey, P.C.                     0.50 Conference with management re governance
                                                   matters.
10/08/20 Michael Wayne Rigdon                 2.80 Respond to securities questions (.6);
                                                   telephone conference re checklist and
                                                   NASDAQ (.9); coordinate re sequencing,
                                                   timeline planning (.6); coordinate re
                                                   emergence preparation (.7).
10/09/20 Michael K. Bassi                     2.00 Draft NASDAQ initial listing application
                                                   (1.0); draft warrant agreement (1.0).
10/09/20 Lance Kurtis Hancock                 1.20 Telephone conference with Perella re round-
                                                   lot holder matters (.8); research restructuring
                                                   term sheet matters (.4).
10/09/20 Ed Hossain                           2.10 Revise presentation re governance docs.
10/09/20 Shaun J. Mathew, P.C.                0.50 Analyze governance matters (.3); correspond
                                                   with K&E team re same (.2).
10/09/20 Danny Nappier                        1.00 Revise Company presentation re governance
                                                   matters.
10/11/20 Michael Wayne Rigdon                 0.30 Research and respond to Company questions
                                                   re governance issues.
10/12/20 Michael K. Bassi                     3.50 Revise NASDAQ listing application (1.3);
                                                   correspond with K&E team re same (.2); draft
                                                   warrant agreement (2.0).
10/12/20 Austin S. Elliott                    0.30 Participate in check-in telephone conference
                                                   with K&E team re emergence matters.
10/12/20 Lance Kurtis Hancock                 5.50 Research re section 16 matters (1.1); draft
                                                   warrant agreement (2.3); telephone
                                                   conference with K&E team re capital markets
                                                   matters (.3); draft documents re listing
                                                   application (.9); correspond with K&E team
                                                   re round lot holder estimate (.3); revise
                                                   emergence checklist (.6).
10/12/20 Matt Pacey, P.C.                     1.10 Coordinate capital markets matters.
10/12/20 Michael Wayne Rigdon                 1.80 Review emergence planning and transaction
                                                   matters.
10/13/20 Michael K. Bassi                     3.50 Review warrant agreement (2.0); review
                                                   registration statement post-effective
                                                   amendments (1.5).


                                                    8
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 132 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/13/20 Lance Kurtis Hancock                 4.00 Telephone conference with K&E team, A.
                                                   Gains re case status (.6); revise emergence
                                                   checklist (.2); draft warrant agreement (.2);
                                                   research re active registration statements (.4);
                                                   research, analyze charter and bylaws (2.6).
10/13/20 Danny Nappier                        1.00 Review lender drafts of Company bylaws and
                                                   certificate of incorporation.
10/13/20 Matt Pacey, P.C.                     0.90 Review warrant agreement.
10/13/20 Michael Wayne Rigdon                 0.90 Review governance, warrants and emergence
                                                   planning matters.
10/14/20 Michael K. Bassi                     5.40 Review and revise NASDAQ listing
                                                   application and correspond with Listing
                                                   Center re same (1.4); review and revise
                                                   warrant agreement (2.2); analyze 10-Q
                                                   precedent re chapter 11 risk factors (1.8).
10/14/20 Austin S. Elliott                    1.30 Review and revise 10-Q (.3); prepare
                                                   bankruptcy risk factors comparison (.3); draft
                                                   bankruptcy-related risk-factors (.7).
10/14/20 Lance Kurtis Hancock                 3.70 Correspond with KCC re DTC letter (.2);
                                                   draft warrants agreement (1.7); correspond
                                                   with K&E team re 10-Q matters (.3); review
                                                   charter and bylaws (.4); draft documents for
                                                   listing application (.8); correspond with K&E
                                                   team re round lot holder analysis (.3).
10/14/20 Shaun J. Mathew, P.C.                1.00 Analyze governance matters (.7); correspond
                                                   with K&E team, L. Hancock re same (.3).
10/14/20 Matt Pacey, P.C.                     1.80 Review organizational documents.
10/15/20 Michael K. Bassi                     4.70 Analyze corporate governance documents
                                                   (.3); review and revise 10-Q risk factors re
                                                   chapter 11 cases (3.2); review and revise
                                                   warrant agreement (1.2).
10/15/20 Austin S. Elliott                    0.20 Participate in weekly K&E team coordination
                                                   telephone conference re governance issues.
10/15/20 Lance Kurtis Hancock                 5.70 Telephone conference with K&E team re case
                                                   status (.6); telephone conference with K&E
                                                   team re capital markets matters (.3); prepare
                                                   for and participate in telephone conference re
                                                   charter and bylaws with K&E team (2.2);
                                                   draft risk factor rider (1.5); revise governance
                                                   presentation (.3); correspond with K&E team
                                                   re OMP 10-Q (.2); research re proxy access
                                                   and indemnity provisions in post-emergence
                                                   organizational documents (.6).


                                                    9
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 133 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037459
Oasis Petroleum Inc.                                          Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/15/20 Ryan D. McNamara                     0.50 Prepare for and participate in telephone
                                                   conference re capital markets updates with
                                                   K&E team, A. Elliott (.2); research and
                                                   analyze precedent public filings of master
                                                   limited partnerships (.3).
10/15/20 Matt Pacey, P.C.                     2.00 Participate in status telephone conferences
                                                   with K&E team re documentation updates
                                                   (.2); conference with management re
                                                   corporate matters (1.8).
10/15/20 Michael Wayne Rigdon                 2.00 Telephone conferences with K&E team (.2);
                                                   coordinate re governance and warrant
                                                   agreement (.7); review 10-Q risk factors (1.1).
10/16/20 Michael K. Bassi                     1.10 Review and revise Form 10-Q (.7); analyze
                                                   post-chapter 11 filing precedent for master
                                                   limited partnerships (.4).
10/16/20 Lance Kurtis Hancock                 0.50 Correspond with Nasdaq analyst.
10/16/20 Library Factual Research             1.50 Research re Master Limited Partnerships.
10/16/20 Ryan D. McNamara                     4.80 Revise OMP 10-Q re Quarter 3 (1.2); review
                                                   precedent quarterly filings re master limited
                                                   partnerships and chapter 11 (2.5); summarize
                                                   findings re same (1.1).
10/16/20 Michael Wayne Rigdon                 1.30 Telephone conference with Paul Weiss re
                                                   transaction documents (.6); coordinate with
                                                   same and K&E team re transaction matters
                                                   (.7).
10/17/20 Michael K. Bassi                     0.50 Review and revise Form 10-Q (.2); analyze
                                                   post-chapter 11 filing precedent for master
                                                   limited partnerships (.3).
10/17/20 Lance Kurtis Hancock                 2.50 Review precedent organizational documents
                                                   (.8); draft certificate of incorporation and
                                                   bylaws (1.7).
10/18/20 Douglas E. Bacon, P.C.               2.50 Correspond with K&E team re corporate
                                                   issues.
10/18/20 Michael K. Bassi                     1.50 Review and revise Form 10-Q (.6); analyze
                                                   post-chapter 11 filing precedent for master
                                                   limited partnerships (.9).
10/18/20 Lance Kurtis Hancock                 4.50 Draft certificate of incorporation and bylaws
                                                   (2.9); correspond with K&E team re same
                                                   (.5); draft Oasis midstream 10-Q (1.1).
10/18/20 Shaun J. Mathew, P.C.                2.00 Review and revise organizational documents
                                                   (1.7); correspond with K&E team, L.
                                                   Hancock re same (.3).
10/18/20 Ryan D. McNamara                     0.80 Revise 10-Q for Quarter 3.

                                                   10
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 134 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/18/20 Michael Wayne Rigdon                 0.80 Coordinate re governance matters.
10/19/20 Douglas E. Bacon, P.C.               2.00 Correspond with K&E team re corporate
                                                   issues.
10/19/20 Michael K. Bassi                     1.70 Prepare for and participate in telephone
                                                   conference with K&E team re NASDAQ
                                                   listing application and corporate governance
                                                   matters (.5); analyze corporate governance
                                                   charters, policies and director and officer
                                                   questionnaire (1.2).
10/19/20 Lance Kurtis Hancock                 4.30 Conference with K&E team re Capital
                                                   markets issues (.2); draft certificate of
                                                   incorporation and bylaws (2.6); revise
                                                   governance presentation (.4); draft Oasis
                                                   midstream 10-Q (.6); telephone conference
                                                   with Nasdaq analyst and correspond re same
                                                   (.5).
10/19/20 Shaun J. Mathew, P.C.                3.00 Review and revise bylaws (2.6); correspond
                                                   with K&E team, L. Hancock re same (.4).
10/19/20 Ryan D. McNamara                     0.50 Revise 10-Q for Quarter 3 (.3); prepare for
                                                   and participate in telephone conference with
                                                   K&E team re current workstreams (.2).
10/19/20 Matt Pacey, P.C.                     1.80 Coordinate re communication matters (.7);
                                                   review and revise documentation (1.1).
10/19/20 Michael Wayne Rigdon                 1.30 Coordinate re governance and emergence
                                                   preparation matters (.7); telephone conference
                                                   with K&E team re checklist (.6).
10/19/20 Anna G. Rotman, P.C.                 0.50 Review revised bylaws.
10/20/20 Michael K. Bassi                     0.70 Analyze NASDAQ quantitative listing
                                                   standards.
10/20/20 Austin S. Elliott                    0.20 Review and revise 10-Q.
10/20/20 Lance Kurtis Hancock                 0.50 Correspond with K&E team re Nasdaq
                                                   matters (.2); draft certificate of incorporation
                                                   (.3).
10/20/20 Matt Pacey, P.C.                     2.00 Coordinate governance matters and
                                                   documentation (1.3); telephone conference
                                                   with K&E team re communication
                                                   workstream (.7).
10/20/20 Michael Wayne Rigdon                 1.80 Coordinate re emergence documentation and
                                                   related checklist items (1.1); telephone
                                                   conference with K&E team re
                                                   communications matters (.7).
10/21/20 Michael K. Bassi                     1.20 Review and revise form 10-Q (.9); review and
                                                   revise equity listing estimates (.3).

                                                   11
             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 135 of 224
Legal Services for the Period Ending November 10, 2020        Invoice Number:            1050037459
Oasis Petroleum Inc.                                           Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date       Name                              Hours    Description
10/21/20   Austin S. Elliott                  3.20    Review OAS 10-Q (2.1); revise re same (1.1).
10/21/20   Lance Kurtis Hancock               1.50    Draft bylaws (.9); draft Oasis 10-Q (.6).
10/21/20   Shaun J. Mathew, P.C.              1.00    Review and revise bylaws (.8); correspond
                                                      with K&E team, L. Hancock re same (.2).
10/21/20 Matt Pacey, P.C.                      1.70   Telephone conference with K&E team re
                                                      communications (.5); review governance
                                                      documents (1.2).
10/21/20 Michael Wayne Rigdon                  0.80   Review 10-Qs.
10/22/20 Michael K. Bassi                      0.50   Prepare for and participate in K&E team
                                                      coordination call (.2); revise equity interest
                                                      recovery estimates (.3).
10/22/20 Austin S. Elliott                     0.40   Review and revise 10-Q.
10/22/20 Lance Kurtis Hancock                  2.50   Telephone conference with K&E team re
                                                      governance matters (1.0); draft organizational
                                                      documents and correspondence re same (.2);
                                                      correspond with K&E team re risk factors
                                                      (.5); draft 10-Q and correspond re same (.8).
10/22/20 Shaun J. Mathew, P.C.                 1.00   Telephone conference with Company re case
                                                      updates (.4); analyze governance matters (.6).
10/22/20 Matt Pacey, P.C.                      3.70   Participate in telephone conference with K&E
                                                      team re governance issues (.2); telephone
                                                      conference with same and Company re
                                                      governance documents (1.4); review
                                                      documents re same (1.0); telephone
                                                      conference re communication strategy (1.1).
10/22/20 Michael Wayne Rigdon                  2.30   Telephone conferences with K&E team re
                                                      checklist and communications (1.1);
                                                      telephone conference with Company re
                                                      governance discussion (1.1); telephone
                                                      conference with K&E team re internal
                                                      coordination (.1).
10/23/20 Douglas E. Bacon, P.C.                2.50   Correspond with K&E team re corporate
                                                      issues.
10/23/20 Michael K. Bassi                      2.70   Analyze financial and liquidity NASDAQ
                                                      listing requirements (1.0); analyze bylaw
                                                      indemnification provisions (1.7).
10/23/20 Victoria Chang                        0.30   Review 10-Q.
10/23/20 Austin S. Elliott                     0.50   Review and revise 10-Q (.3); review and
                                                      revise certificate of incorporation (.2).
10/23/20 Lance Kurtis Hancock                  0.70   Telephone conference with K&E team re
                                                      organizational documents (.5); revise
                                                      certificate of incorporation (.2).


                                                   12
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 136 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037459
Oasis Petroleum Inc.                                          Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/23/20 Matt Pacey, P.C.                     1.20 Coordinate governance documents (.3);
                                                   conference with Company re onboarding (.9).
10/23/20 Kimberly Perdue                      0.30 Review LLC agreement and resolutions re
                                                   potential amendment.
10/23/20   Michael Wayne Rigdon               0.80 Coordinate re governance items.
10/24/20   Will W. Bos, P.C.                  1.10 Review issues list and correspond re same.
10/24/20   Victoria Chang                     0.70 Review and revise 10-Q.
10/25/20   Michael K. Bassi                   3.90 Analyze bylaw indemnification provisions
                                                   (3.1); correspond with K&E team re same
                                                   (.8).
10/25/20 Victoria Chang                       3.30 Review and revise 10-Q for third quarter of
                                                   2020.
10/25/20 Lance Kurtis Hancock                 4.20 Research and analysis re Bylaw Indemnity
                                                   provisions and draft comparison chart.
10/25/20 Michael Wayne Rigdon                 0.50 Review and revise indemnity chart.
10/26/20 Michael K. Bassi                     6.90 Review and revise corporate charters (2.1);
                                                   same re corporate policies (1.3); review and
                                                   revise director and officer questionnaire (.8);
                                                   draft NASDAQ financial and liquidity
                                                   requirements analysis (2.7).
10/26/20 Victoria Chang                       1.20 Review and revise 10-Q for third quarter of
                                                   2020.
10/26/20 Austin S. Elliott                    0.80 Review and revise 10-Q (.3); participate in
                                                   check in telephone conference with K&E
                                                   team (.5).
10/26/20 Jeremy A. Fielding, P.C.             0.50 Review and analyze indemnification language
                                                   in by-laws.
10/26/20 Lance Kurtis Hancock                 4.50 Telephone conferences re documentation
                                                   status and capital markets matters (1.4); work
                                                   on bylaw indemnification provisions (1.0);
                                                   correspondence re Nasdaq and governance
                                                   matters (1.2); work on 10-Q (.9).
10/26/20 Matt Pacey, P.C.                     2.50 Review and revise indemnification (1.8);
                                                   telephone conference with Company re
                                                   governance matters (.5); coordinate bylaw
                                                   revisions (.2).
10/26/20 Ashley Pincock                       4.20 Telephone conference with M. Bassi re
                                                   corporate governance policies (.9); revise
                                                   existing corporate governance documents
                                                   according to K&E policy forms (3.3).
10/26/20 Ashley Pincock                       0.30 Telephone conference with L. Hancock re
                                                   case project and governance issues.

                                                   13
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 137 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/26/20 Michael Wayne Rigdon                 1.00 Telephone conferences with K&E team re
                                                   checklist and planning calls (.5); coordinate re
                                                   governance documentation (.5).
10/26/20 Joe Tobias                           1.40 Review 10-Q.
10/27/20 Douglas E. Bacon, P.C.               1.00 Review corporate documents.
10/27/20 Michael K. Bassi                     7.20 Review and revise corporate governance
                                                   charters (1.1); review and revise policies
                                                   (2.3); review and revise director and officer
                                                   questionnaire (1.8); review and revise Form
                                                   10-Q (2.0).
10/27/20 Austin S. Elliott                    0.50 Review and revise 10-Q (.4); review charter
                                                   amendment documents (.1).
10/27/20 Lance Kurtis Hancock                 4.50 Telephone conferences with K&E team re
                                                   documentation status, warrant agreement,
                                                   Charter and Bylaws (2.1); work on bylaws
                                                   (1.3); correspond re indemnification
                                                   agreement and warrant agreement (.8);
                                                   research re charter amendments (.3).
10/27/20 Shaun J. Mathew, P.C.                1.50 Telephone conference with creditors’ counsel
                                                   re corporate documents (1.2); correspond with
                                                   K&E team re same (.3).
10/27/20 Matt Pacey, P.C.                     2.00 Telephone conferences with K&E team re
                                                   status update (.5); coordinate governance
                                                   matters (1.1); telephone conference with
                                                   lenders’ counsel re organizational documents
                                                   (.4).
10/27/20 Ashley Pincock                       6.70 Revise corporate governance documents
                                                   (3.1); revise same in accordance with K&E
                                                   forms (3.6).
10/27/20 Michael Wayne Rigdon                 2.50 Review governance and warrant related items
                                                   (2.2); telephone conferences and correspond
                                                   re transaction matters (.3).
10/28/20 Michael K. Bassi                     8.50 Review and revise corporate governance
                                                   policies (.7); review and revise board
                                                   committee charters (2.2); review and revise
                                                   director and officer questionnaire (2.3);
                                                   correspond with NASDAQ analyst re listing
                                                   requirements (1.0); review and revise Form 8-
                                                   K (2.3).
10/28/20 Matt Pacey, P.C.                     1.30 Telephone conference with management re
                                                   corporate workstreams (.2); review non-
                                                   disclosure agreement (.9); coordinate
                                                   governance matters (.2).


                                                   14
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 138 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/28/20 Ashley Pincock                       9.00 Review corporate governance documents
                                                   (3.8); revise same in accordance with K&E
                                                   forms (4.1); circulate completed governance
                                                   documents to K&E team (1.1).
10/29/20 Benjamin J. Adelson                  0.80 Correspond with A. Gains and K&E team re
                                                   diligence matters (.3); correspond with K&E
                                                   team and Alix re closing matters (.5).
10/29/20 Michael K. Bassi                     2.90 Review and revise corporate governance
                                                   policies (1.1); review and revise board
                                                   committee charters (.6); review and revise
                                                   director and officer questionnaire (.4);
                                                   correspond with NASDAQ analyst re listing
                                                   requirements (.8).
10/29/20 Austin S. Elliott                    0.80 Review and revise internal checklist (.2); draft
                                                   confirmation 8-K (.3); draft emergence 8-K
                                                   (.3).
10/29/20 Lance Kurtis Hancock                 5.50 Telephone conferences with K&E team re
                                                   document status and capital markets matters
                                                   (.8); work on confirmation and emergence 8-
                                                   Ks (.7); correspondence with K&E team re
                                                   executive compensation matters and transfer
                                                   agent matters (.4); work on D&O
                                                   questionnaires (2.4); work on 10-Q and
                                                   research re risk factors (1.2).
10/29/20 Ryan D. McNamara                     1.00 Draft 8-K re confirmation order (.6); draft 8-
                                                   K re emergence (.4).
10/29/20 Danny Nappier                        1.50 Review plan of reorganization re management
                                                   incentive program (.3); analyze process for
                                                   completing management incentive program
                                                   (1.2).
10/29/20 Matt Pacey, P.C.                     1.50 Participate in telephone conferences with
                                                   K&E team and Company re communications
                                                   (1.1); coordinate governance matters (.4).
10/29/20 Ashley Pincock                       4.00 Revise corporate governance documents
                                                   (2.8); review indemnification agreement (.7);
                                                   telephone conference with K&E team re
                                                   status (.5).
10/29/20 Michael Wayne Rigdon                 2.30 Telephone conferences with Company re
                                                   checklist and communication (1.1);
                                                   coordinate and correspond with K&E team re
                                                   re emergence preparation (1.2).




                                                   15
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 139 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
10/30/20 Michael K. Bassi                     2.00 Review and revise corporate governance
                                                   policies (.8); review and revise board
                                                   committee charters (.5); review and revise
                                                   director and officer questionnaire (.7).
10/30/20 Austin S. Elliott                    4.20 Draft confirmation 8-K (1.9); draft emergence
                                                   8-K (2.3).
10/30/20 Lance Kurtis Hancock                 1.00 Telephone conferences with Company re
                                                   warrant spreadsheet (.3); draft 10-Q (.2); draft
                                                   documents related to Nasdaq matters (.3);
                                                   correspond with transfer agent (.2).
10/30/20 Ryan D. McNamara                     0.90 Draft 8-K re confirmation order.
10/30/20 Matt Pacey, P.C.                     1.00 Telephone conference with K&E team re
                                                   warrants (.5); coordinate governance matters
                                                   (.5).
10/31/20 Michael K. Bassi                     1.30 Revise corporate governance policies and
                                                   form of indemnification agreement.
10/31/20 Lance Kurtis Hancock                 4.20 Draft confirmation 8-K and emergence 8-K
                                                   (1.8); draft corporate governance policies
                                                   (2.4).
11/01/20 Michael K. Bassi                     3.10 Review and revise corporate charters and
                                                   policies (1.2); review and revise Form 10-Q
                                                   (1.5); analyze form of indemnification
                                                   agreement (.4).
11/01/20 Kate Deming Cavanaugh                0.80 Finalize comments to draft of 8-K.
11/01/20 Austin S. Elliott                    1.60 Review and revise confirmation 8-K (.4);
                                                   review and revise emergence 8-K (.7); review
                                                   and revise 10-Q (.5).
11/01/20 Lance Kurtis Hancock                 3.50 Work on emergence and confirmation 8-Ks
                                                   (1.2); work on committee charters and
                                                   corporate governance policies (2.3).
11/01/20 John Kleinjan                        0.90 Review and revise confirmation and
                                                   emergence 8-Ks (.8); correspond with K&E
                                                   team re confirmation and emergence 8-Ks
                                                   (.1).
11/01/20 Matt Pacey, P.C.                     0.50 Coordinate governance matters.
11/01/20 Kimberly Perdue                      0.40 Review and revise 8K re emergence and exit
                                                   facility.
11/01/20 Ashley Pincock                       0.50 Review Indemnification Agreement.
11/01/20 Michael Wayne Rigdon                 0.50 Review and revise emergence 8-Ks.
11/02/20 Michael K. Bassi                     0.50 Conference with K&E team re Nasdaq
                                                   application and corporate policy review.


                                                   16
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 140 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037459
Oasis Petroleum Inc.                                          Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
11/02/20 Austin S. Elliott                    3.00 Review and revise emergence 8-K (.7);
                                                   review and revise confirmation 8-K (.3);
                                                   research Plan Supplement requirements (.8);
                                                   review 10-Q (.3); participate in check-in
                                                   telephone conference with transaction team
                                                   (.4); research corporate governance question
                                                   (.5).
11/02/20 Robert S. Fleishman                  0.50 Correspond with K&E team re 10Q filing.
11/02/20 Rob Fowler, P.C.                     1.20 Review and comment on draft 10-q (.8);
                                                   review draft calculations re MIP (.4).
11/02/20 Lance Kurtis Hancock                 4.70 Work on warrant agreement and 8-K (.3);
                                                   telephone conferences with Oasis and K&E
                                                   team re document status and capital markets
                                                   matters (.8); review registration rights
                                                   agreement, analysis re precedents and
                                                   summarize issues (3.2); work on 10-Q
                                                   employment matters (.4).
11/02/20 Ammaar Joya                          1.20 Review and update draft risk factor on
                                                   Northern Border tariff filing (.6); and review
                                                   FERC order on Northern Border tariff filing
                                                   for the same (.6).
11/02/20 John Kleinjan                        0.70 Review and revise 10-Q (.3); correspond with
                                                   K&E team re same (.3); correspond with
                                                   Company re same (.1).
11/02/20 Matt Pacey, P.C.                     1.00 Conference with K&E team re capital markets
                                                   and corporate work streams (.4); coordinate
                                                   emergence and confirmation Form 8-K drafts
                                                   (.6).
11/02/20 Kimberly Perdue                      1.30 Review and revise DevCo parent undertaking.
11/02/20 Ashley Pincock                       2.50 Research question re board independence
                                                   (2.1); telephone conference with K&E team re
                                                   deal status (.4).
11/02/20 Michael Wayne Rigdon                 2.00 Telephone conference with K&E team re
                                                   emergence (.4); review documents re same
                                                   (.3); review and discuss registration rights
                                                   agreement (.5); review governance policies
                                                   (.8).
11/03/20 Austin S. Elliott                    2.80 Review and revise 10-Q (1.4); review and
                                                   revise 8-K re confirmation (.9); participate in
                                                   telephone conference with K&E team re
                                                   registration rights agreement (.5).
11/03/20 Brandon Conrad Elliott               1.00 Attention to Security Agreement comments.



                                                   17
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 141 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:             1050037459
Oasis Petroleum Inc.                                          Matter Number:                48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
11/03/20 Lance Kurtis Hancock                 4.70 Telephone conference with K&E team re Plan
                                                   supplement (.3); research and analysis re
                                                   board matters (1.0); prepare for and
                                                   participate in telephone conference with K&E
                                                   team re registration rights agreement (.8);
                                                   work on registration rights agreement (1.4);
                                                   review plan supplement matters (1.2).
11/03/20 Matt Pacey, P.C.                     2.50 Participate in telephone conference with
                                                   Company re corporate status (.6); coordinate
                                                   director matters (.3); review registration rights
                                                   agreement (1.1); conference with lenders’
                                                   counsel re registration rights (.5).
11/03/20 Kimberly Perdue                      0.40 Review and revise DevCo undertakings.
11/03/20 Ashley Pincock                       0.50 Research SEC filing requirements.
11/03/20 Michael Wayne Rigdon                 1.50 Coordinate revisions to RRA (.5) telephone
                                                   conferences with client re same (1.0).
11/04/20 Michael K. Bassi                     4.80 Draft Nasdaq comment letter response (2.7);
                                                   review and revise form of indemnification
                                                   agreement (2.1).
11/04/20 Austin S. Elliott                    1.40 Review and revise post-effective amendments
                                                   to registration statements.
11/04/20 Lance Kurtis Hancock                 4.50 Research re reserves committee charter and
                                                   operational excellence committee charter
                                                   (1.4); work on indemnification agreement
                                                   (.6); work on Nasdaq response letter (1.2);
                                                   correspondence re stock symbol (.3); revise
                                                   checklist (1.0).
11/04/20 Matt Pacey, P.C.                     1.00 Correspond with Company re new directors
                                                   and indemnification.
11/04/20 Ashley Pincock                       2.20 Draft S-8 POS.
11/04/20 Michael Wayne Rigdon                 1.00 Coordinate with K&E team re transaction
                                                   matters.
11/05/20 Benjamin J. Adelson                  0.20 Correspond with D. Nappier re transaction
                                                   and corporate governance matters.
11/05/20 Michael K. Bassi                     5.50 Review and revise corporate governance
                                                   charters, policies and forms (2.5); review and
                                                   revise NASDAQ listing application (2.0);
                                                   analyze shelf registrations for post-effective
                                                   amendments (1.0).




                                                   18
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 142 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037459
Oasis Petroleum Inc.                                          Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
11/05/20 Austin S. Elliott                    2.00 Coordinate with KCC re transaction
                                                   documents requested (1.0); review and revise
                                                   specimen stock certificate (.5); review and
                                                   revise specimen warrant certificate (.4);
                                                   review and revise confirmation press release
                                                   (.1).
11/05/20 Lance Kurtis Hancock                 5.00 Telephone conferences with K&E team and
                                                   Company re document status, corporate
                                                   governance and capital markets workstreams
                                                   (1.2); work on S-8 post-effective amendments
                                                   (.3); work on Nasdaq response letter and
                                                   telephone conference with Nasdaq (1.3); work
                                                   on audit committee charter (.8);
                                                   correspondence with KCC re DTC eligibility
                                                   (.3); correspond with K&E team re specimen
                                                   certificates (.2); correspond with K&E team
                                                   re outstanding shares and vesting and
                                                   conversion rates (.9).
11/05/20 Matt Pacey, P.C.                     2.50 Coordinate capital market streams (.4);
                                                   conference with management re same (.9);
                                                   review charters and governance documents
                                                   (1.2).
11/05/20 Ashley Pincock                       2.20 Review and update confirmation press release
                                                   (1.1); draft S-8 POS (1.1).
11/05/20 Michael Wayne Rigdon                 2.00 Attend telephone conferences with KE team
                                                   and client re documentation (1.0); correspond
                                                   with KE team re emergence planning and
                                                   documentation (1.0).
11/06/20 Michael K. Bassi                     0.90 Analyze corporate governance documents and
                                                   indemnification agreement in response to
                                                   Company inquiries.
11/06/20 Lance Kurtis Hancock                 3.00 Correspond with K&E team and KCC re
                                                   transfer agent and share issuance matters (.5);
                                                   research and analysis re indemnification
                                                   agreement, audit committee charter,
                                                   nominating and governance committee
                                                   charter and Compensation committee charter
                                                   (1.0); revise agreements and charters (1.5).
11/06/20 Matt Pacey, P.C.                     1.00 Conference with Company re board
                                                   membership and disclosure.
11/06/20 Ashley Pincock                       0.50 Research DTC eligibility.




                                                   19
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 143 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037459
Oasis Petroleum Inc.                                          Matter Number:               48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
11/06/20 Michael Wayne Rigdon                 1.00 Attend telephone conferences with K&E team
                                                   re emergence planning (.5); coordinate with
                                                   same re emergence planning and
                                                   documentation (.5).
11/07/20 Michael K. Bassi                     0.70 Analyze corporate governance documents,
                                                   corporate policies and charters.
11/07/20 Lance Kurtis Hancock                 3.20 Review and respond to shareholder
                                                   correspondence (.5); revise indemnification
                                                   agreement and committee charters and
                                                   correspondence re same (2.7).
11/07/20 Michael Wayne Rigdon                 0.50 Review governance policies and questions.
11/08/20 Michael K. Bassi                     1.20 Analyze Section 16 requirements for officer
                                                   and director transitions.
11/08/20 Matt Pacey, P.C.                     0.50 Coordinate governance matters.
11/08/20 Ashley Pincock                       0.50 Research Section 16 disclosure obligations
                                                   and prepare analysis.
11/08/20 Ashley Pincock                       2.50 Research Section 16 disclosure obligations.
11/09/20 Michael K. Bassi                     7.00 Review and revise transfer agent instruction
                                                   letter and opinion of counsel (1.5); review and
                                                   revise Nasdaq comment letter response (2.2);
                                                   correspond with Nasdaq analyst re same (.5);
                                                   review and revise Company correspondence
                                                   re Section 16 matters (.4); draft Form 3s and
                                                   Form 4 (1.9); correspond with K&E team re
                                                   Form S-8 post-effective amendments (.5).
11/09/20 Lance Kurtis Hancock                 6.50 Research and analysis re Section 16 matters
                                                   (1.2); attention to Nasdaq and ticker symbol
                                                   matters (1.2); telephone conference with
                                                   transfer agent re share count matters (2.7);
                                                   telephone conferences with K&E team re
                                                   capital markets matters (.5); research and
                                                   analysis re voting standards (.2); revise
                                                   confirmation press release (.7).
11/09/20 Matt Pacey, P.C.                     1.50 Coordinate capital markets work streams.
11/09/20 Ashley Pincock                       5.20 Participate in telephone conference with
                                                   warrant/transfer agent re next steps (.8); draft
                                                   and revise analysis re Section 16 reporting
                                                   requirements (4.4).
11/09/20 Michael Wayne Rigdon                 1.30 Respond to Company’s questions re org
                                                   documents (.8); participate in telephone
                                                   conferences with Company re same (.5).




                                                   20
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 144 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037459
Oasis Petroleum Inc.                                         Matter Number:              48745-9
Corporate Gov. & Securities Matters

Date     Name                                Hours Description
11/10/20 Michael K. Bassi                     6.00 Review and revise Company correspondence
                                                   re Section 16 matters (.6); draft Form 3s and
                                                   Form 4 (2.0); review and revise Form 8-K
                                                   (1.2); review and revise Form S-8 post-
                                                   effective amendments (.6); analyze Plan (as
                                                   amended and supplemented) re new equity
                                                   issuance (.8); correspond with K&E team re
                                                   same (.2); correspond with transfer agent and
                                                   Nasdaq analyst re new equity issuance and
                                                   listing (.6).
11/10/20 Austin S. Elliott                    2.90 Review Instruction Letter to Transfer Agent
                                                   (.3); review Opinion to Transfer Agent (.6);
                                                   provide requested documentation to KCC re
                                                   warrant and share transfer procedures (.1);
                                                   prepare stock specimen certificate (.8);
                                                   coordinate Form 4 filings (.3); organize
                                                   internal documents (.2); review and revise
                                                   confirmation order 8-K and prepare for filing
                                                   (.6).
11/10/20 Lance Kurtis Hancock                 7.00 Review and analyze share count matters (1.2);
                                                   review Section 16 filing matters (2.7); review
                                                   Nasdaq matters (1.7); draft confirmation 8-K
                                                   (.7); review transfer agent matters (.7).
11/10/20 Matt Pacey, P.C.                     1.30 Coordinate open governance matters (.3);
                                                   review section 16 analysis (1.0).
11/10/20 Ashley Pincock                       2.70 Draft and revise analysis for Company re SEC
                                                   filings (1.5); prepare sample SEC forms (1.2).

Total                                        495.00




                                                   21
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 145 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037460
                                                                              Client Matter: 48745-10

In the Matter of Vendor and Creditor Communications




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                         $ 6,529.50
Total legal services rendered                                                                                   $ 6,529.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 146 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037460
Oasis Petroleum Inc.                                        Matter Number:     48745-10
Vendor and Creditor Communications




                                       Summary of Hours Billed

Name                                                     Hours       Rate     Amount
Spencer Caldwell-McMillan                                 2.50     845.00     2,112.50
Alex Hevia                                                3.30     845.00     2,788.50
Elizabeth Helen Jones                                     1.70     740.00     1,258.00
Robert Orren                                              0.40     445.00       178.00
Leo Rosenberg                                             0.70     275.00       192.50

TOTALS                                                    8.60               $ 6,529.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 147 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:          1050037460
Oasis Petroleum Inc.                                          Matter Number:            48745-10
Vendor and Creditor Communications


                                      Description of Legal Services

Date     Name                                Hours Description
10/08/20 Spencer Caldwell-McMillan            0.40 Telephone conference with K&E team,
                                                   Company and JF re communicaitons
                                                   workstream.
10/14/20 Robert Orren                         0.20 Correspond with K&E team, E. Jones re
                                                   inquiry from shareholder.
10/15/20 Elizabeth Helen Jones                1.70 Telephone conferences with equity holders
                                                   and royalty interest holders re case
                                                   implications.
10/21/20 Alex Hevia                           0.40 Correspond with AlixPartners and K.
                                                   Schrichte re vendor related treatment (.3);
                                                   correspond with A. Gains and J. Luze re same
                                                   (.1).
10/21/20 Robert Orren                         0.20 Correspond with K&E team, E. Jones re Oasis
                                                   inquiry.
10/22/20 Spencer Caldwell-McMillan            0.90 Telephone conference with K&E team, JF,
                                                   AlixPartners and Company re
                                                   communications strategy (.4); telephone
                                                   conference with K&E team, AlixPartners and
                                                   Company re communications, next steps (.5).
10/22/20 Alex Hevia                           0.70 Conference with J. Taylor re vendor status
                                                   (.2); correspond with AlixPartners team re
                                                   same (.4); correspond with V. Jelisavcic re
                                                   vendor status (.1).
10/23/20 Alex Hevia                           1.00 Telephone conferences with vendor
                                                   counterparties re vendor treatment (.7);
                                                   correspond and conference with A. Gains and
                                                   AlixPartners re vendor agreement language
                                                   (.3).
10/26/20 Alex Hevia                           1.10 Correspond with vendor parties re pre-petition
                                                   payments and vendor treatment (.3);
                                                   conference and correspond with J. Creighton
                                                   and AlixPartners re same (.5); review and
                                                   analyze final vendor order (.3).
10/27/20 Alex Hevia                           0.10 Conference with AlixPartners, J. Creighton re
                                                   critical vendor inquiry.
10/28/20 Leo Rosenberg                        0.40 Correspond with creditor and forward
                                                   information to K&E team.




                                                    3
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 148 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037460
Oasis Petroleum Inc.                                         Matter Number:             48745-10
Vendor and Creditor Communications

Date     Name                                Hours Description
11/05/20 Spencer Caldwell-McMillan            1.20 Attend telephone conference with K&E team,
                                                   JF, Alix and Company re communications
                                                   items (.2); review communications items (.8);
                                                   correspond with K&E team re same (.2).
11/10/20 Leo Rosenberg                        0.30 Telephonically correspond with claimant (.2);
                                                   correspond with R. Orren re same (.1).

Total                                          8.60




                                                      4
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 149 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037461
                                                                              Client Matter: 48745-11

In the Matter of Disclosure Statement, Plan, Confirmation




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                      $ 328,568.50
Total legal services rendered                                                                                $ 328,568.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 150 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:    1050037461
Oasis Petroleum Inc.                                        Matter Number:      48745-11
Disclosure Statement, Plan, Confirmation




                                       Summary of Hours Billed

Name                                                     Hours        Rate      Amount
Benjamin J. Adelson                                        0.90   1,165.00      1,048.50
Joanna Aybar                                               5.40     340.00      1,836.00
Spencer Caldwell-McMillan                                 15.30     845.00     12,928.50
Victoria Chang                                             0.90     785.00        706.50
Austin J. Del Priore                                       3.20     610.00      1,952.00
Carmen Dingman                                            23.00     610.00     14,030.00
Brandon Conrad Elliott                                     2.20   1,085.00      2,387.00
Jeremy A. Fielding, P.C.                                   5.20   1,295.00      6,734.00
AnnElyse Scarlett Gains                                   90.10   1,135.00    102,263.50
Alex Hevia                                                50.80     845.00     42,926.00
Chad J. Husnick, P.C.                                      7.70   1,595.00     12,281.50
Elizabeth Helen Jones                                     53.00     740.00     39,220.00
John R. Luze                                              49.70   1,135.00     56,409.50
Rebecca J. Marston                                        36.10     610.00     22,021.00
Danny Nappier                                              1.10   1,085.00      1,193.50
Robert Orren                                               7.00     445.00      3,115.00
Kimberly Perdue                                            4.10   1,335.00      5,473.50
Michael Wayne Rigdon                                       1.00   1,175.00      1,175.00
Anna G. Rotman, P.C.                                       0.20   1,425.00        285.00
Joe Tobias                                                 0.50   1,165.00        582.50

TOTALS                                                   357.40              $ 328,568.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 151 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation


                                      Description of Legal Services

Date     Name                                Hours Description
10/01/20 Benjamin J. Adelson                  0.70 Prepare for and participate in telephone
                                                   conference with K&E team re emergence
                                                   matters (.5); telephone conference with M.
                                                   Ridgon re emergence matters and correspond
                                                   with K&E team re same (.2).
10/01/20 AnnElyse Scarlett Gains              1.10 Conference with K&E team re checklists and
                                                   next steps (.7); correspond and conference
                                                   with K&E team and Company re strategy and
                                                   next steps (.4).
10/01/20 AnnElyse Scarlett Gains              0.60 Correspond and conference with Company
                                                   and Alix re cure and plan supplement.
10/01/20 John R. Luze                         1.90 Review, analyze confirmation issues and
                                                   timeline (1.1); conference and correspond
                                                   with Company, K&E team, A. Gains, PWP
                                                   and Alix re same (.8).
10/01/20 Kimberly Perdue                      0.50 Telephone conference with K&E team and A.
                                                   Gains re path to emergence.
10/02/20 AnnElyse Scarlett Gains              3.50 Correspond and conference with K&E team,
                                                   J. Luze and Company re work in process,
                                                   critical dates, next steps, confirmation
                                                   checklist (1.3); review and analyze re same
                                                   (2.2).
10/02/20 John R. Luze                         1.40 Review, analyze confirmation timeline and
                                                   issues (.8); conference and correspond with
                                                   K&E team, A. Gains, PWP and Alix re same
                                                   (.6).
10/02/20 Kimberly Perdue                      0.20 Correspond with K&E team and A. Gains re
                                                   exit checklist.
10/04/20 AnnElyse Scarlett Gains              0.90 Review and analyze checklist re confirmation
                                                   work streams (.7); correspond with Alix re
                                                   same (.2).
10/05/20 AnnElyse Scarlett Gains              1.30 Correspond and conference with K&E team,
                                                   Alix, Company re chapter 11 work streams,
                                                   timeline, strategy and next steps (.7); review,
                                                   analyze same (.6).
10/05/20 John R. Luze                         1.90 Review and analyze plan supplement,
                                                   confirmation and related issues (1.2);
                                                   conference and correspond with Company,
                                                   K&E team and A. Gains re same (.7).



                                                    3
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 152 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/06/20 Joanna Aybar                         1.30 Draft plan supplement, notice of assumption
                                                   (1.2); correspond with E. Jones re same (.1).
10/06/20 AnnElyse Scarlett Gains              0.30 Analyze issues re plan supplement and
                                                   timing.
10/06/20 John R. Luze                         2.10 Conference with Company, PWP, Alix, K&E
                                                   team, A. Gains re confirmation and
                                                   emergence status (.6); review and analyze
                                                   issues re same (.5); conference with K&E
                                                   team and PW re emergence issues (.5);
                                                   review, analyze plan supplement and
                                                   confirmation issues (.5).
10/07/20 Spencer Caldwell-McMillan            0.30 Review plan supplement precedent (.2);
                                                   correspond with R. Orren re plan supplement
                                                   (.1).
10/07/20 AnnElyse Scarlett Gains              2.40 Analyze confirmation and plan supplement
                                                   issues (1.4); analyze issues re emergence
                                                   timing, closing (.5); conference with
                                                   Company re same (.5).
10/07/20 John R. Luze                         1.40 Review, analyze confirmation and emergence
                                                   issues (.8); conference and correspond with
                                                   Company, K&E team and A. Gains re same
                                                   (.4); correspond with PWP re same (.2).
10/08/20 AnnElyse Scarlett Gains              2.10 Revise funds flow (.6); analyze confirmation
                                                   strategy (1.0); conference with K&E team and
                                                   Company re same (.5).
10/08/20 Alex Hevia                           1.90 Draft funds flow (1.4); conference with S.
                                                   Cohen and C. McNamara re same (.3);
                                                   correspond with A. Gains re same (.2).
10/08/20 John R. Luze                         2.40 Conference with Company re chapter 11
                                                   emergence work streams (.5); conference with
                                                   Company re emergence and confirmation
                                                   status (.5); review and analyze issues re same
                                                   (.7); conference and correspond with K&E
                                                   team and A. Gains re corporate and
                                                   emergence issues (.4); review, analyze plan
                                                   supplement and documentation issues (.3).
10/08/20 Robert Orren                         0.70 Draft notice of filing of plan supplement (.6);
                                                   distribute to JW affidavits of publication of
                                                   combined hearing notice (.1).
10/09/20 Brandon Conrad Elliott               0.50 Review emergence day memorandum.
10/09/20 AnnElyse Scarlett Gains              0.60 Correspond and conference with K&E team,
                                                   E. Jones and Company re strategy and
                                                   confirmation.


                                                    4
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 153 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037461
Oasis Petroleum Inc.                                         Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/09/20 Alex Hevia                           0.90 Draft retained causes of action schedule (.8);
                                                   correspond with A. Gains re same (.1).
10/09/20 John R. Luze                         0.50 Conference and correspond with Company
                                                   and K&E team re confirmation and
                                                   emergence issues.
10/09/20 Robert Orren                         1.80 Draft confirmation order (1.6); correspond
                                                   with A. Hevia re same (.2).
10/10/20 AnnElyse Scarlett Gains              0.80 Review and revise settlement agreement re
                                                   litigation counterparty.
10/10/20 John R. Luze                         0.30 Correspond with Company re confirmation
                                                   and emergence issues.
10/11/20 John R. Luze                         0.40 Correspond with K&E team re confirmation
                                                   issues.
10/11/20 Kimberly Perdue                      1.40 Office conferences with B. Elliott re
                                                   emergence timeline (.3); review and revise
                                                   same (1.1).
10/12/20 AnnElyse Scarlett Gains              0.90 Correspond with K&E team re shareholder
                                                   inquiries and plan supplement.
10/12/20 AnnElyse Scarlett Gains              0.80 Correspond with Company re confirmation
                                                   strategy questions.
10/12/20 John R. Luze                         0.80 Review and analyze confirmation and
                                                   implementation issues (.4); correspond with
                                                   K&E team, A. Gains and Company re same
                                                   (.4).
10/12/20 Robert Orren                         0.60 Distribute precedent re plan supplement to S.
                                                   Caldwell-McMillan.
10/13/20 Brandon Conrad Elliott               1.20 Revise draft emergence day checklist.
10/13/20 AnnElyse Scarlett Gains              0.50 Review draft plan supplement, comment on
                                                   same.
10/13/20 John R. Luze                         1.20 Review, analyze confirmation process and
                                                   timeline issues (.3); conference and
                                                   correspond with K&E team, A. Gains re same
                                                   (.4); review and analyze plan supplement
                                                   issues (.3); correspond with Company re same
                                                   (.2).
10/13/20 Robert Orren                         0.60 Distribute plan precedent re third party
                                                   release to A. Gains.
10/14/20 Joanna Aybar                         2.50 Research precedent plan confirmations and
                                                   correspond with A. Gains re same (.7); draft
                                                   confirmation brief review re same (1.8).




                                                    5
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 154 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:          1050037461
Oasis Petroleum Inc.                                          Matter Number:            48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/14/20 AnnElyse Scarlett Gains              2.20 Correspond with K&E team and Alix re
                                                   confirmation strategy (.3); review and revise
                                                   plan supplement documents (1.9).
10/14/20 Alex Hevia                           1.00 Review and revise retained causes of action
                                                   schedule (.9); correspond with A. Gains re
                                                   same (.1).
10/14/20 John R. Luze                         1.40 Review, analyze confirmation and
                                                   implementation issues (.8); conference and
                                                   correspond with Company re same (.4);
                                                   review and analyze plan supplement issues
                                                   (.2).
10/14/20 Robert Orren                         1.80 Distribute plan supplement precedent re
                                                   retained causes of action to A. Gains (.8);
                                                   draft confirmation order (1.0).
10/14/20 Kimberly Perdue                      1.00 Review and revise emergence checklist.
10/15/20 AnnElyse Scarlett Gains              1.50 Analyze plan supplement issues.
10/15/20 Alex Hevia                           0.20 Correspond with S. Caldwell McMillan and
                                                   Alix re retained causes of action schedule for
                                                   plan supplement.
10/15/20 John R. Luze                         1.20 Review and analyze confirmation timing,
                                                   process issues (.6); conference and
                                                   correspond with K&E team, A. Gains and
                                                   Company re same (.4); review and analyze
                                                   plan supplement issues (.2).
10/16/20 AnnElyse Scarlett Gains              1.20 Conference with K&E team re plan
                                                   supplement (.4); conference with Company re
                                                   strategy and next steps (.8).
10/16/20 John R. Luze                         1.60 Review and analyze confirmation timing and
                                                   structuring issues (.8); conference and
                                                   correspond with Company, K&E team and A.
                                                   Gains re same (.6); review and analyze plan
                                                   supplement issues (.2).
10/17/20 John R. Luze                         0.20 Correspond with Company re confirmation
                                                   issues.
10/18/20 AnnElyse Scarlett Gains              0.80 Correspond with K&E team and Alix re post-
                                                   emergence checklist for Company.
10/19/20 Alex Hevia                           0.10 Correspond with Alix, Company re plan
                                                   supplement.
10/19/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   J. Luze re restructuring strategy and next
                                                   steps re confirmation.
10/19/20 John R. Luze                         1.00 Review and analyze confirmation issues.


                                                    6
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 155 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/19/20 Robert Orren                         1.10 Draft voting declaration (.9); correspond with
                                                   S. Caldwell-McMillan re same (.2).
10/20/20 Brandon Conrad Elliott               0.50 Telephone conferences re status of transaction
                                                   documents with K&E team.
10/20/20 AnnElyse Scarlett Gains              1.20 Analyze confirmation issues re informal
                                                   language requests (1.0); correspond with
                                                   K&E team re same (.2).
10/20/20 Alex Hevia                           3.60 Conference with Alix and Company re
                                                   retained causes of action schedule (.2); review
                                                   and revise retained causes of action schedule
                                                   (.3); correspond with A. Gains re same (.1);
                                                   draft confirmation order (2.9); conference
                                                   with A. Gains re same (.1).
10/20/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   J. Luze, Company re restructuring and next
                                                   steps.
10/20/20 Elizabeth Helen Jones                0.90 Telephone conferences with shareholders re
                                                   questions to disclosure statement and plan.
10/20/20 John R. Luze                         1.60 Review and analyze confirmation issues (.8);
                                                   conference and correspond with K&E team,
                                                   A. Gains re same (.4); review and analyze
                                                   documentation re same (.4).
10/21/20 AnnElyse Scarlett Gains              2.60 Review, revise confirmation order (.9);
                                                   review precedent re same (.6); analyze issues
                                                   re litigation counterparty letter (.4);
                                                   conference with K&E team re same (.7).
10/21/20 Alex Hevia                           2.60 Draft confirmation order (2.0); review and
                                                   analyze language from DOJ and SEC (.4);
                                                   correspond with A. Gains and J. Luze re same
                                                   (.2).
10/21/20 Elizabeth Helen Jones                5.60 Draft confirmation brief (4.0); revise same
                                                   (.9); correspond with A. Gains, A. Hevia re
                                                   same (.7).
10/21/20 John R. Luze                         2.30 Review and analyze confirmation issues (.8);
                                                   review and analyze documentation re same
                                                   (.6); review and analyze plan supplement
                                                   issues (.4); conference and correspond with
                                                   Company re same (.5).
10/22/20 Carmen Dingman                       1.50 Review and analyze disclosure statement (.6);
                                                   review and analyze contingency planning
                                                   binder (.7); review and analyze first day court
                                                   presentation (.2).



                                                    7
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 156 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037461
Oasis Petroleum Inc.                                          Matter Number:              48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/22/20 AnnElyse Scarlett Gains              2.90 Review, analyze plan revisions (.6);
                                                   conferences with K&E team, Alix, Company
                                                   re bankruptcy updates and confirmation
                                                   strategy (.4); review, revise confirmation
                                                   order (1.1); analyze issues re same (.8).
10/22/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains re plan confirmation and related
                                                   issues.
10/22/20 John R. Luze                         1.10 Review and analyze confirmation and
                                                   documentation issues (.6); conference and
                                                   correspond with Company, PWP, Alix, K&E
                                                   team and A. Gains re same (.5).
10/23/20 AnnElyse Scarlett Gains              1.10 Correspond with JW re filed documents
                                                   related to confirmation (.3); conference with
                                                   K&E team, E. Jones re work in process
                                                   updates and case background, including
                                                   confirmation issues (.2); review, analyze plan
                                                   issues (.6).
10/23/20 Alex Hevia                           0.40 Revise confirmation order.
10/23/20 Alex Hevia                           0.70 Conference with R. Marston re case
                                                   background and confirmation order issues.
10/23/20 Elizabeth Helen Jones                4.60 Draft Company declaration in support of plan
                                                   (1.7); draft Alix declaration in support of plan
                                                   (.9); draft PWP declaration in support of plan
                                                   (1.2); revise professional fee escrow
                                                   agreement (.8).
10/23/20 John R. Luze                         0.50 Review and analyze confirmation issues.
10/23/20 Rebecca J. Marston                   1.00 Telephone conference with A. Hevia re plan
                                                   objection tracker.
10/24/20 AnnElyse Scarlett Gains              1.40 Review and revise confirmation brief, order,
                                                   plan supplement (1.1); correspond with K&E
                                                   team, E. Jones, A. Hevia re same (.3).
10/24/20 Alex Hevia                           2.50 Review and revise confirmation order (1.8);
                                                   review and analyze proposed DOJ language
                                                   (.5); correspond with A. Gains and J. Luze re
                                                   same (.2).
10/24/20 Elizabeth Helen Jones                1.70 Revise confirmation brief (1.1); draft
                                                   amendments to plan (.6).
10/25/20 Victoria Chang                       0.30 Review and revise a declaration in support of
                                                   confirmation.




                                                    8
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 157 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037461
Oasis Petroleum Inc.                                          Matter Number:              48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/25/20 AnnElyse Scarlett Gains              2.40 Review, revise confirmation declarations in
                                                   support of plan (1.4); correspond with K&E
                                                   team, E. Jones re same (.7); correspond with
                                                   Company re plan supplement (.3).
10/25/20 Elizabeth Helen Jones                2.10 Revise Company declaration in support of
                                                   plan (.8); revise Alix declaration in support of
                                                   plan (.6); correspond with A. Gains re same
                                                   (.7).
10/26/20 Victoria Chang                       0.60 Review and revise a declaration in support of
                                                   confirmation.
10/26/20 Carmen Dingman                       1.00 Telephone conference with E. Jones re
                                                   confirmation brief and declarations (.2);
                                                   review and analyze Alix declaration in
                                                   support of confirmation (.3); review and
                                                   analyze M. Lou declaration in support of
                                                   confirmation (.3); review and analyze PWP
                                                   declaration in support of confirmation (.2).
10/26/20 Jeremy A. Fielding, P.C.             0.40 Review draft declarations in support of
                                                   confirmation of Plan.
10/26/20 AnnElyse Scarlett Gains              2.30 Analyze demand letter (.1); correspond with
                                                   Company and K&E team, E. Jones re same
                                                   (.4); correspond with K&E team, E. Jones re
                                                   confirmation strategy (.3); review plan re
                                                   same (1.2); conference with litigation
                                                   counterparty re plan issues (.2); correspond
                                                   with K&E team, E. Jones re same (.1).
10/26/20 Alex Hevia                           0.10 Review and revise confirmation order.
10/26/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains re exit timing and confirmation
                                                   issues.
10/26/20 Elizabeth Helen Jones                2.80 Telephone conference with C. Dingman re
                                                   confirmation brief (.4); telephone conference
                                                   with shareholder re disclosure statement (.4);
                                                   revise Company declaration in support of
                                                   confirmation (.7); revise PWP declaration in
                                                   support of confirmation (.8); correspond with
                                                   A. Gains, K&E team re same (.5).
10/26/20 John R. Luze                         1.90 Review and analyze plan, confirmation issues
                                                   (.8); conference and correspond with K&E
                                                   team, A. Gains, PWP and Alix re same (.6);
                                                   correspond with K&E team, A. Gains re same
                                                   (.5).
10/26/20 Joe Tobias                           0.50 Review declarations in support of
                                                   confirmation.

                                                    9
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 158 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037461
Oasis Petroleum Inc.                                         Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/27/20 Benjamin J. Adelson                  0.20 Correspond with K&E team re closing
                                                   matters.
10/27/20 Joanna Aybar                         0.60 Research precedent for confirmation orders
                                                   (.4); correspond with E. Jones re same (.2).
10/27/20 Carmen Dingman                       4.70 Telephone conference with A. Hevia and R.
                                                   Marston re opt out releases re impairment of a
                                                   party (.7); telephone conference with R.
                                                   Marston re opt out releases (.7); research and
                                                   analyze opt out releases (3.3).
10/27/20 AnnElyse Scarlett Gains              3.60 Review, analyze confirmation issues (1.8);
                                                   analyze plan objections (1.1); correspond with
                                                   K&E team, A. Hevia, E. Jones re same (.7).
10/27/20 AnnElyse Scarlett Gains              1.10 Correspond and conference with K&E team,
                                                   E. Jones, Alix, Company re plan supplement
                                                   and bankruptcy workstreams.
10/27/20 Alex Hevia                           2.70 Review and revise confirmation order (1.1);
                                                   correspond with A. Gains and J. Luze re same
                                                   (.4); conferences with R. Marston, C.
                                                   Dingman and A. Gains re objection to
                                                   confirmation and confirmation tracker (1.2).
10/27/20 Chad J. Husnick, P.C.                0.70 Correspond and conference with K&E team,
                                                   A. Gains re exit timing and confirmation
                                                   issues.
10/27/20 Elizabeth Helen Jones                2.30 Revise amended plan (.5); review third party
                                                   releases in plan (.8); telephone conference
                                                   with A. Gains re same (.6); correspond with
                                                   Company re plan objection (.4).
10/27/20 John R. Luze                         1.10 Review and analyze confirmation issues and
                                                   documentation (.8); correspond with
                                                   Company re same (.3).
10/27/20 Rebecca J. Marston                   0.50 Correspond with A. Hevia re objection
                                                   tracker.
10/27/20 Rebecca J. Marston                   6.20 Telephone conference with C. Dingman re
                                                   research memorandum re opt out of release
                                                   (.4); draft memorandum re same (4.0); revise
                                                   same (1.8).
10/28/20 Joanna Aybar                         0.60 Research precedent re 9019 motions and
                                                   confirmation briefs (.5); correspond with E.
                                                   Jones re same (.1).




                                                   10
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 159 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:             1050037461
Oasis Petroleum Inc.                                          Matter Number:               48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/28/20 Carmen Dingman                       3.00 Research and analyze case law surrounding
                                                   opt out releases (1.2); synthesize and analyze
                                                   case law surrounding opt out releases (.7);
                                                   review and analyze legal precedent re Mirada
                                                   settlement in confirmation brief (.8); draft
                                                   analysis for confirmation brief re Mirada
                                                   settlement (.3).
10/28/20 Jeremy A. Fielding, P.C.             0.80 Telephone conference with A. Gains to
                                                   strategize re confirmation hearing and review
                                                   related declarations.
10/28/20 AnnElyse Scarlett Gains              4.10 Review, analyze plan objections (1.7);
                                                   conference with Company re same (.4);
                                                   correspond with K&E team, A. Hevia and
                                                   Alix re same (.5); analyze plan issues and
                                                   confirmation strategy (.3); conference with
                                                   litigation counterparty re same (.4); analyze
                                                   revised confirmation order language (.6);
                                                   correspond with K&E team, A. Hevia re same
                                                   (.2).
10/28/20 Alex Hevia                           5.10 Draft confirmation order (2.2); correspond
                                                   and conference with E. Jones, R. Marston and
                                                   C. Dingman re release research (.8); research
                                                   case law re plan releases (1.6); correspond
                                                   and conference with counterparties re
                                                   confirmation order language inserts (.5).
10/28/20 Elizabeth Helen Jones                3.40 Telephone conferences with Company, A.
                                                   Gains re plan objections (.9); correspond with
                                                   counsel to objecting party (.2); telephone
                                                   conference and correspond with A. Gains re
                                                   third party releases (.3); research same (.9);
                                                   revise confirmation brief (1.1).
10/28/20 John R. Luze                         1.30 Review, analyze confirmation documentation
                                                   and issues (.8); conference and correspond
                                                   with Company and K&E team, A. Gains re
                                                   same (.5).
10/28/20 Rebecca J. Marston                   9.20 Correspond with A. Gains, A. Hevia and C.
                                                   Dingman re research on opt out of release
                                                   (1.3); research same (.6); telephone
                                                   conference with A. Hevia re same (.2);
                                                   research re same (4.0); draft summary re same
                                                   (3.1).
10/29/20 Carmen Dingman                       1.70 Review and analyze prior court transcripts re
                                                   opt out releases (1.1); summarize and brief
                                                   prior court transcripts re opt out releases (.6).


                                                   11
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 160 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037461
Oasis Petroleum Inc.                                         Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/29/20 AnnElyse Scarlett Gains              3.10 Correspond with K&E team and Company re
                                                   confirmation order language (.4); conference
                                                   with litigation counterparty re plan (.2);
                                                   correspond with K&E team, E. Jones and
                                                   Company re same, plan strategy (.4); review
                                                   confirmation brief and related issues (2.1).
10/29/20 Alex Hevia                           2.20 Correspond and conference with
                                                   counterparties re confirmation order language
                                                   inserts (.7); review and make proposed edits
                                                   to same (.3); draft confirmation order (1.2).
10/29/20 Alex Hevia                           0.30 Participate in telephone conference with E.
                                                   Jones, R. Marston and C. Dingman re
                                                   confirmation brief.
10/29/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains re confirmation issues and next
                                                   steps.
10/29/20 Elizabeth Helen Jones                1.70 Telephone conference and correspond with A.
                                                   Hevia, K&E team re confirmation brief (.8);
                                                   revise confirmation brief re same (.9).
10/29/20 John R. Luze                         2.30 Conference with Company re case status and
                                                   issues (.5); review and analyze confirmation
                                                   and documentation issues (.8); conference and
                                                   correspond with Company, PWP, Alix and
                                                   K&E team re same (.6); review and analyze
                                                   plan supplement issues (.4).
10/29/20 Rebecca J. Marston                   1.30 Telephone conference with E. Jones, A. Hevia
                                                   and C. Dingman re research for confirmation
                                                   brief (.7); research same (.6).
10/30/20 Spencer Caldwell-McMillan            0.20 Revise voting declaration (.1); correspond
                                                   with A. Gorman and K&E team re same (.1).
10/30/20 Carmen Dingman                       3.50 Review and analyze TGS objection to plan
                                                   (.6); review and analyze geophysical
                                                   objection (.6); draft confirmation brief re
                                                   seismic objector (2.3).
10/30/20 AnnElyse Scarlett Gains              3.20 Conference with Company re litigation
                                                   counterparty, confirmation and strategy (.3);
                                                   analyze issues re same (1.0); review and
                                                   analyze revised plan (.7); conference with
                                                   RSA parties re same (.2); analyze
                                                   confirmation order and language (.9);
                                                   correspond with K&E team, A. Hevia re same
                                                   (.1).
10/30/20 Alex Hevia                           0.80 Draft confirmation order (.7); correspond with
                                                   A. Gains re same (.1).

                                                   12
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 161 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
10/30/20 Elizabeth Helen Jones                2.40 Revise Company declaration in support of
                                                   confirmation (.5); revise confirmation brief
                                                   (.9); revise professional fee escrow agreement
                                                   (.4); correspond with A. Gains re same (.1);
                                                   revise amended plan (.3); correspond with A.
                                                   Gains re same (.2).
10/30/20 John R. Luze                         1.20 Review, analyze confirmation and
                                                   documentation issues (.8); conference and
                                                   correspond with K&E team, A. Gains, PWP,
                                                   Alix and Company re same (.4).
10/30/20 Rebecca J. Marston                   0.50 Correspond with A. Gains re opt out of third
                                                   party releases.
10/30/20 Danny Nappier                        0.30 Correspond with K&E team re analysis of
                                                   data and seismic licenses (.2); analyze seismic
                                                   and data licenses (.1).
10/31/20 AnnElyse Scarlett Gains              1.70 Analyze issues re confirmation order (1.1);
                                                   review same (.5); correspond with Company
                                                   re same (.1).
10/31/20 Alex Hevia                           2.00 Draft confirmation order (1.9); correspond
                                                   with A. Gains re same (.1).
10/31/20 Danny Nappier                        0.80 Analyze data, seismic licenses and draft
                                                   analysis summary re data and seismic
                                                   licenses.
11/01/20 AnnElyse Scarlett Gains              1.10 Correspond with K&E team re confirmation
                                                   order and brief (.7); analyze issues re same
                                                   (.4).
11/01/20 Elizabeth Helen Jones                3.10 Revise confirmation brief (2.3); revise
                                                   declarations in support (Company,
                                                   AlixPartners, and PWP) (.8).
11/01/20 Anna G. Rotman, P.C.                 0.20 Telephone conference with K&E team re
                                                   confirmation hearing strategy.
11/02/20 Spencer Caldwell-McMillan            1.90 Revise plan supplement and review related
                                                   materials (1.3); telephone conference with A.
                                                   Gains re same (.1); correspond with K&E
                                                   team re same (.5).




                                                   13
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 162 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/02/20 AnnElyse Scarlett Gains              5.50 Correspond with K&E team and Company re
                                                   plan supplement (.5); analyze issues re same
                                                   (.4); analyze plan objections (.6); conference
                                                   with K&E team, E. Jones re same (.5);
                                                   correspond with Company re same (.4);
                                                   correspond with K&E team, A. Hevia and
                                                   KCC re voting results and ballots (1.0);
                                                   analyze confirmation strategy (1.4);
                                                   correspond with K&E team, E. Jones and
                                                   Company re same (.7).
11/02/20 Alex Hevia                           5.30 Review and revise confirmation order (3.2);
                                                   correspond and conference with contract
                                                   counterparties re confirmation order language
                                                   inserts (1.2); review and analyze same (.6);
                                                   correspond with KCC team re ballots (.3).
11/02/20 Chad J. Husnick, P.C.                0.20 Correspond and conference with K&E team,
                                                   A. Gains, Company re voting update and next
                                                   steps.
11/02/20 Elizabeth Helen Jones                4.60 Revise declarations in support of confirmation
                                                   (2.8); correspond with A. Gains re same (.3);
                                                   revise confirmation brief (.5); correspond
                                                   with Company re same (.2); telephone
                                                   conference with A. Gains, contract
                                                   counterparty re confirmation objection (.2);
                                                   correspond with contract counterparty re
                                                   objection (.2); correspond with shareholders
                                                   re questions on Plan (.4).
11/02/20 John R. Luze                         1.80 Review and analyze confirmation issues (1.2);
                                                   conference and correspond with K&E team,
                                                   Company, and parties in interest re same (.6).
11/02/20 Kimberly Perdue                      0.30 Correspond with V&E team re exit facility
                                                   form for filing.
11/03/20 Spencer Caldwell-McMillan            6.60 Revise plan supplement (3.0); correspond
                                                   with K&E team re same (.9); correspond with
                                                   parties re objection (.5); telephone conference
                                                   with objecting parties (.3); revise plan
                                                   supplement (1.9).
11/03/20 Austin J. Del Priore                 2.90 Participate in office conference call with
                                                   K&E team re proffer statements (.3); draft
                                                   and revise proffer statements for witnesses
                                                   (2.6).
11/03/20 Carmen Dingman                       1.60 Review and revise M. Lou (Company)
                                                   declaration.



                                                   14
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 163 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/03/20 Jeremy A. Fielding, P.C.             1.50 Review declarations and convert into
                                                   proposed proffers (1.2); telephone conference
                                                   with A. del Priore to strategize re same (.3).
11/03/20 AnnElyse Scarlett Gains              5.10 Review, analyze issues re plan supplement
                                                   (.8); finalize same for filing (.6); correspond
                                                   and conference with K&E team, A. Hevia and
                                                   Company re confirmation order language and
                                                   objections (.9); correspond and conference
                                                   with counterparties re same (.4); analyze and
                                                   revise re same (.6); analyze confirmation brief
                                                   and supporting declarations and evidence
                                                   (1.3); conference with Company re same (.5).
11/03/20 Alex Hevia                           2.00 Correspond and conference with A. Gains,
                                                   KCC, B. Foxman, and P. Walsh re voting
                                                   results (.8); review and analyze confirmation
                                                   insert language from counterparties (.7);
                                                   participate in telephonic conference with R.
                                                   Marston re confirmation objections (.5).
11/03/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains re plan confirmation and next steps.
11/03/20 Elizabeth Helen Jones                3.10 Revise proposed confirmation order language
                                                   re plan objection (.8); correspond with A.
                                                   Gains, Company re same (.2); review
                                                   Company declaration in support of
                                                   confirmation (.3); correspond with C.
                                                   Dingman re same (.1); revise confirmation
                                                   brief re resolved objections and voting report
                                                   (1.1); review Alix declaration in support of
                                                   confirmation (.2); review PWP declaration in
                                                   support of confirmation (.2); correspond with
                                                   R. Marston re same (.2).
11/03/20 John R. Luze                         2.60 Review and analyze confirmation and
                                                   objection issues (1.3); review and analyze
                                                   plan supplement issues (.6); conference and
                                                   correspond with K&E team, A. Gains and
                                                   Company re same (.4); correspond with PWP
                                                   re same (.3).
11/03/20 Rebecca J. Marston                   3.60 Review objections to plan and executory
                                                   contracts (.9); telephone conference with A.
                                                   Hevia re same (.5); review and revise
                                                   supporting declarations (1.4); telephone
                                                   conference with C. Dingman re same (.3);
                                                   draft objection tracker for confirmation brief
                                                   (.5).


                                                   15
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 164 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037461
Oasis Petroleum Inc.                                         Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/04/20 Joanna Aybar                         0.40 Draft plan supplement amended notice (.3);
                                                   correspond with S. Caldwell-McMillan re
                                                   same (.1).
11/04/20 Spencer Caldwell-McMillan            0.40 Telephone conference with K&E team, A.
                                                   Gains re confirmation items.
11/04/20 Spencer Caldwell-McMillan            0.90 Revise voting declaration and prepare for
                                                   filing re same.
11/04/20 Carmen Dingman                       1.80 Telephone conference re works in process
                                                   confirmation items with E. Jones and K&E
                                                   team (.5); review and revise proffer of M. Lou
                                                   (Company) (1.0); telephone conference with
                                                   Company and K&E team re declarations in
                                                   support of confirmation (.3).
11/04/20 Jeremy A. Fielding, P.C.             1.60 Review and edit proffers (1.2); prep witness
                                                   for testimony (.4).
11/04/20 AnnElyse Scarlett Gains              6.00 Review and finalize voting declaration (.7);
                                                   correspond with KCC re same (.4); works in
                                                   process telephone conference with K&E
                                                   team, E. Jones re confirmation items (.5);
                                                   analyze proposed confirmation order
                                                   language (.4); correspond with K&E team, A.
                                                   Hevia, Company, counterparties re same (.6);
                                                   telephone conference with Company re
                                                   confirmation declarations (.3); review re same
                                                   (.3); analyze confirmation objections (.6);
                                                   correspond with Company re same (.4);
                                                   review, analyze confirmation and plan
                                                   strategy issues (1.2); correspond with
                                                   Company re same (.6).
11/04/20 Alex Hevia                           5.00 Review and revise confirmation order (2.1);
                                                   review and revise confirmation order
                                                   language from various parties (1.9);
                                                   correspond and conference with A. Gains re
                                                   same (.4); review and revise objection tracker
                                                   (.5); correspond with R. Marston re same (.1).




                                                   16
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 165 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037461
Oasis Petroleum Inc.                                          Matter Number:              48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/04/20 Elizabeth Helen Jones                3.90 Telephone conference with A. Gains, K&E
                                                   team re open confirmation items (.5);
                                                   telephone conference with A. Gains, K&E
                                                   team re Company preparation session for
                                                   declaration in support of plan (.5); review
                                                   proffers for declarants in support of plan (.4);
                                                   correspond with C. Dingman, J. Fielding re
                                                   same (.2); revise confirmation brief re
                                                   resolution of objections (.7); correspond with
                                                   K&E team re potential confirmation
                                                   objections (.6); correspond with retained
                                                   professionals re professional fee escrow
                                                   account (.4); correspond with objecting
                                                   parties to resolve objections (.3); correspond
                                                   with A. Gains, K&E team re confirmation
                                                   brief (.3).
11/04/20 John R. Luze                         1.20 Review and analyze plan supplement and
                                                   confirmation issues (.6); conference and
                                                   correspond with Company re same (.3);
                                                   review and analyze confirmation briefing (.3).
11/04/20 Rebecca J. Marston                   1.00 Revise objection tracker.
11/04/20 Rebecca J. Marston                   1.40 Review and revise declarations in support of
                                                   Plan confirmation.
11/04/20 Robert Orren                         0.40 Correspond with K&E working group re
                                                   amended plan supplement notice.
11/05/20 Carmen Dingman                       1.10 Review and revise Company declaration in
                                                   support of confirmation.
11/05/20 AnnElyse Scarlett Gains              6.50 Review, analyze brief and confirmation
                                                   declarations (1.4); conference with Company
                                                   re confirmation objections (.7); correspond
                                                   with counterparties re same (1.2); analyze re
                                                   same (.6); conference with Alix re
                                                   confirmation declaration (.6); review, revise
                                                   witness list (.8); review revise confirmation
                                                   order (1.2).
11/05/20 Alex Hevia                           4.70 Review and revise confirmation order (3.8);
                                                   correspond and conference with A. Gains and
                                                   E. Jones re same (.3); review and revise
                                                   confirmation order inserts (.6).
11/05/20 Chad J. Husnick, P.C.                1.50 Correspond and conference with K&E team,
                                                   A. Gains, Company re plan status and next
                                                   steps (.5); review and revise confirmation
                                                   brief (1.0).



                                                   17
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 166 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:          1050037461
Oasis Petroleum Inc.                                         Matter Number:            48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/05/20 Elizabeth Helen Jones                3.30 Telephone conference with contract
                                                   counterparties re confirmation order language
                                                   (.3); correspond with other counterparties re
                                                   contracts and confirmation order language
                                                   (.4); telephone conference with Company to
                                                   discuss same (.5); telephone conference with
                                                   Alix re preparation for confirmation hearing
                                                   (.2); revise confirmation brief re C. Husnick
                                                   comments (1.6); revise Company declaration
                                                   in support re same (.3).
11/05/20 John R. Luze                         2.30 Review and analyze confirmation and
                                                   documentation issues (1.2); conference and
                                                   correspond with Company and K&E team, A.
                                                   Gains re same (.6) review plan supplement
                                                   issues (.2); conference with Company re same
                                                   (.3).
11/05/20 Rebecca J. Marston                   5.40 Review and revise objection tracker (2.4);
                                                   review and revise declarations in support of
                                                   Plan confirmation (2.1); telephone conference
                                                   with K&E team, E. Jones and AlixPartners re
                                                   same (.2); review and revise footnote in
                                                   confirmation brief (.7).
11/05/20 Kimberly Perdue                      0.50 Prepare for and attend telephone conference
                                                   with K&E team re closing checklist.
11/06/20 Austin J. Del Priore                 0.20 Review and revise proffer statements for
                                                   confirmation hearing (.1); send updated
                                                   copies to declarants (.1).
11/06/20 Austin J. Del Priore                 0.10 Attend telephone conference re preparation
                                                   for confirmation hearing with Perella
                                                   Weinberg Partners (PWP).
11/06/20 Carmen Dingman                       2.90 Prepare confirmation talking points for
                                                   hearing on 11/10 (2.7); correspond with R.
                                                   Marston re same (.2).
11/06/20 Jeremy A. Fielding, P.C.             0.50 Review and update proffers (.2); prep
                                                   telephone conference with witnesses re same
                                                   (.3).




                                                   18
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 167 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037461
Oasis Petroleum Inc.                                          Matter Number:              48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/06/20 AnnElyse Scarlett Gains              5.60 Review, finalize, file witness exhibit list (.2);
                                                   same re confirmation evidence and
                                                   declarations (.3); same re amended plan (.3);
                                                   conference with PWP re PWP declaration
                                                   (.4); conference with counterparties re
                                                   confirmation language (.7); review re same
                                                   (.4); correspond with Company re
                                                   confirmation issues and strategy (.5); review
                                                   and revise confirmation order (1.1); same re
                                                   confirmation brief (1.2); correspond with
                                                   K&E team, A. Hevia, E. Jones re same (.5).
11/06/20 Alex Hevia                           2.10 Review and revise confirmation order (1.8);
                                                   correspond with A. Gains re same (.1);
                                                   telephonic conference with A. Gains and S.
                                                   Levitt re insertion of confirmation order
                                                   language (.2).
11/06/20 Elizabeth Helen Jones                3.60 Revise Company declaration in support of
                                                   confirmation (.9); prepare amended plan for
                                                   filing (.3); correspond with A. Gains re same
                                                   (.1); telephone conference with PWP re
                                                   declaration in support of confirmation (.3);
                                                   prepare declarations (Company, PWP, Alix)
                                                   in support of confirmation for filing (.6);
                                                   revise confirmation brief re edits to
                                                   confirmation order and resolution of
                                                   objections (1.1); correspond with A. Gains re
                                                   same (.3).
11/06/20 John R. Luze                         0.90 Review and analyze confirmation issues (.6);
                                                   correspond with Company re same (.3).
11/06/20 Rebecca J. Marston                   1.20 Telephone conference with K&E team and
                                                   PWP re hearing prep (.3); Review and revise
                                                   confirmation hearing talking points (.6);
                                                   telephone conference with C. Dingman re
                                                   same (.3).
11/07/20 AnnElyse Scarlett Gains              0.60 Review revised confirmation order.
11/07/20 Alex Hevia                           0.10 Correspond with A. Gains re confirmation
                                                   order.
11/08/20 AnnElyse Scarlett Gains              1.20 Review, revise confirmation order and brief
                                                   (.7); correspond with opposing parties re same
                                                   and resolution language (.5).
11/08/20 Alex Hevia                           0.70 Review and revise confirmation order (.6);
                                                   correspond with A. Gains re same (.1).
11/08/20 Elizabeth Helen Jones                0.40 Revise confirmation brief re updated
                                                   citations.

                                                   19
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 168 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037461
Oasis Petroleum Inc.                                         Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/08/20 John R. Luze                         1.30 Review and analyze issues re confirmation
                                                   hearing (.8); conference and correspond with
                                                   K&E team, A. Gains re same (.5).
11/09/20 Spencer Caldwell-McMillan            5.00 Draft amended plan supplements (2.5); revise
                                                   same (1.5); correspond with stakeholders and
                                                   K&E team re same (.9); correspond with JW
                                                   re filing (.1).
11/09/20 Carmen Dingman                       0.20 Review and analyze final M. Lou (Company)
                                                   declaration (.1); correspond with Company re
                                                   final declaration (.1).
11/09/20 Jeremy A. Fielding, P.C.             0.40 Review final proffers and prep for
                                                   confirmation hearing.
11/09/20 AnnElyse Scarlett Gains              3.70 Analyze confirmation issues (.6); correspond
                                                   with K&E team, A. Hevia, E. Jones re same
                                                   (.5); review and revise amended plan
                                                   supplement, confirmation brief, confirmation
                                                   order (1.6); finalize same for filing (.6);
                                                   correspond with Company and RSA parties re
                                                   same (.4).
11/09/20 Alex Hevia                           3.00 Review and revise confirmation order (2.3);
                                                   correspond with A. Gains and J. Luze re same
                                                   (.3); review and analyze third party
                                                   confirmation order language inserts (.4).
11/09/20 Chad J. Husnick, P.C.                1.80 Correspond and conference with K&E team,
                                                   Company re confirmation hearing and
                                                   preparation re same (.9); review and revise
                                                   confirmation brief and related papers (.9).
11/09/20 Elizabeth Helen Jones                3.50 Revise confirmation brief re C. Husnick
                                                   comments (.8); prepare same for filing (.3);
                                                   file re same (.4); review confirmation talking
                                                   points (.3); revise re same (1.1); correspond
                                                   with C. Dingman, R. Marston, A. Gains re
                                                   same (.6).
11/09/20 John R. Luze                         1.00 Prepare for confirmation hearing.
11/09/20 Rebecca J. Marston                   4.70 Revise objections tracker (1.8); correspond
                                                   with K&E team, E. Jones re declarations (.4);
                                                   review and revise confirmation hearing
                                                   talking points (2.3); correspond with K&E
                                                   team, E. Jones re same (.2).
11/09/20 Kimberly Perdue                      0.20 Review and revise emergence funds flow.




                                                   20
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 169 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037461
Oasis Petroleum Inc.                                          Matter Number:             48745-11
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/10/20 AnnElyse Scarlett Gains              2.60 Prepare for confirmation hearing (1.0);
                                                   correspond and conference with Company
                                                   and counterparties re same (.5); review surety
                                                   bond issue re same (.2); review confirmation
                                                   order language (.5); analyze issues re revised
                                                   confirmation order (.4).
11/10/20 Alex Hevia                           0.80 Review and revise confirmation order (.6);
                                                   correspond with J. Luze re same (.2).
11/10/20 Chad J. Husnick, P.C.                0.50 Correspond and conference with K&E team,
                                                   A. Gains, Company re confirmation hearing.
11/10/20 John R. Luze                         5.60 Conference with Company re confirmation
                                                   status (.5); review and analyze confirmation
                                                   materials (2.8); prepare for confirmation
                                                   hearing (1.3); attend and participate in
                                                   confirmation hearing (.5); conference and
                                                   correspond with K&E team, A. Gains, and
                                                   Company re same (.5).
11/10/20 Rebecca J. Marston                   0.10 Correspond with A. del Priore re declarations
                                                   in support of confirmation.
11/10/20 Michael Wayne Rigdon                 1.00 Correspond with K&E team re emergence
                                                   planning (.5); telephone conferences with
                                                   K&E team re same (.5).

Total                                        357.40




                                                   21
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 170 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037462
                                                                              Client Matter: 48745-12

In the Matter of Employee Matters




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 32,025.50
Total legal services rendered                                                                                 $ 32,025.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 171 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037462
Oasis Petroleum Inc.                                        Matter Number:     48745-12
Employee Matters




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Rob Fowler, P.C.                                          11.90   1,445.00    17,195.50
Lance Kurtis Hancock                                       0.20   1,135.00       227.00
John Kleinjan                                              8.40   1,035.00     8,694.00
R.D. Kohut                                                 2.80   1,175.00     3,290.00
Jaclyn Schruhl                                             2.70     970.00     2,619.00

TOTALS                                                   26.00               $ 32,025.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 172 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:         1050037462
Oasis Petroleum Inc.                                          Matter Number:           48745-12
Employee Matters


                                      Description of Legal Services

Date     Name                                Hours Description
10/01/20 Rob Fowler, P.C.                     0.50 Correspond with K&E team re MIP and
                                                   related issues.
10/01/20 Lance Kurtis Hancock                 0.20 Correspond with K&E team, A. Gains, J.
                                                   Luze re MIP.
10/11/20 Rob Fowler, P.C.                     1.50 Correspond with K&E team re employee
                                                   incentive and retention issues.
10/12/20 Rob Fowler, P.C.                     1.50 Analysis and correspond with K&E team re
                                                   employee issues.
10/13/20 Rob Fowler, P.C.                     1.00 Prepare for and participate in telephone
                                                   conference with Company representatives re
                                                   compensation issues.
10/13/20 John Kleinjan                        0.30 Telephone conference with Company and R.
                                                   Fowler re compensation matters.
10/14/20 Rob Fowler, P.C.                     0.50 Correspond with K&E team re incentive plan
                                                   issues.
10/15/20 Rob Fowler, P.C.                     0.80 Correspond with K&E team re incentive plan
                                                   issues.
10/15/20 John Kleinjan                        0.10 Correspond with R. Fowler re compensation
                                                   matters.
10/21/20 John Kleinjan                        0.70 Review phantom equity award documentation
                                                   (.4); correspond with M. Buce and R. Fowler
                                                   re phantom equity award documentation (.3).
10/27/20 Rob Fowler, P.C.                     1.40 Review and analyze treatment of phantom
                                                   units (.7); correspond with K&E team re same
                                                   (.7).
10/27/20 John Kleinjan                        1.30 Review outstanding equity award agreements
                                                   (.3); correspond with Company and K&E
                                                   team re treatment of outstanding equity
                                                   awards (1.0).
10/29/20 Rob Fowler, P.C.                     0.20 Correspond with K&E team re LTIP issues.
10/29/20 John Kleinjan                        0.10 Correspond with K&E team re MIP.
10/30/20 John Kleinjan                        0.40 Review comments re exit credit agreement
                                                   (.1); correspond with K&E team re same (.1);
                                                   correspond with K&E team re treatment of
                                                   outstanding equity awards (.2).
11/01/20 Rob Fowler, P.C.                     0.50 Review and comment on draft 8-k.
11/02/20 Jaclyn Schruhl                       1.00 Review excel document re employment
                                                   issues.


                                                    3
             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 173 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:          1050037462
Oasis Petroleum Inc.                                         Matter Number:            48745-12
Employee Matters

Date     Name                                Hours Description
11/03/20 Rob Fowler, P.C.                     1.50 Prepare for and participate in telephone
                                                   conference re employee incentive plan (1.2);
                                                   correspond with K&E team re incentive
                                                   compensation issues (.3).
11/03/20 R.D. Kohut                           2.50 Telephone conference with R. Fowler, J.
                                                   Schruhl and Company re employee payments
                                                   (1.1); review same (.8); conference with J.
                                                   Schruhl re same (.6).
11/03/20 Jaclyn Schruhl                       0.70 Continue excel review re employment issues.
11/03/20 Jaclyn Schruhl                       1.00 Telephone conference with K&E team re
                                                   employment issues.
11/05/20 Rob Fowler, P.C.                     0.80 Correspond with K&E team re retention and
                                                   incentive program (.6); telephone conference
                                                   with K&E team, R. Kohut, Company re
                                                   employee incentive plan (.2).
11/05/20 John Kleinjan                        0.20 Correspond with K&E team re outstanding
                                                   equity awards.
11/05/20 R.D. Kohut                           0.30 Telephone conference with R. Fowler, J.
                                                   Schruhl and Company re employee payments
                                                   (.2); review same (.1).
11/06/20   John Kleinjan                      0.10 Correspond with K&E team re MIP.
11/07/20   John Kleinjan                      0.90 Draft MIP.
11/08/20   John Kleinjan                      2.70 Draft MIP.
11/09/20   Rob Fowler, P.C.                   1.00 Review and comment on draft incentive plan
                                                   (.8); correspond with K&E team re equity
                                                   compensation issues (.2).
11/09/20 John Kleinjan                        1.30 Draft MIP (.8); correspond with K&E team re
                                                   same (.1); correspond with Company re same
                                                   (.3); correspond with R. Fowler re
                                                   outstanding equity awards (.1).
11/10/20 Rob Fowler, P.C.                     0.70 Review incentive compensation issues and
                                                   related correspondence.
11/10/20 John Kleinjan                        0.30 Review existing equity compensation
                                                   arrangements (.1); correspond with R. Fowler
                                                   re same (.2).

Total                                         26.00




                                                      4
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 174 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037463
                                                                              Client Matter: 48745-13

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 46,968.00
Total legal services rendered                                                                                 $ 46,968.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 175 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037463
Oasis Petroleum Inc.                                        Matter Number:     48745-13
Executory Contracts and Unexpired Leases




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Joanna Aybar                                               1.40     340.00       476.00
Spencer Caldwell-McMillan                                  4.90     845.00     4,140.50
AnnElyse Scarlett Gains                                   17.80   1,135.00    20,203.00
Alex Hevia                                                 3.00     845.00     2,535.00
Chad J. Husnick, P.C.                                      0.70   1,595.00     1,116.50
Elizabeth Helen Jones                                      5.80     740.00     4,292.00
John R. Luze                                              10.80   1,135.00    12,258.00
Rebecca J. Marston                                         2.90     610.00     1,769.00
Robert Orren                                               0.40     445.00       178.00

TOTALS                                                   47.70               $ 46,968.00




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 176 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037463
Oasis Petroleum Inc.                                          Matter Number:             48745-13
Executory Contracts and Unexpired Leases


                                      Description of Legal Services

Date     Name                                Hours Description
10/05/20 Joanna Aybar                         0.30 Research plan cure notices (.2); correspond
                                                   with A. Gains and R. Orren re same (.1).
10/05/20 Robert Orren                         0.40 Distribute to A. Gains precedent re cure
                                                   notice and schedules.
10/06/20 Elizabeth Helen Jones                0.10 Correspond with KCC re notice of
                                                   assumption.
10/06/20 John R. Luze                         0.60 Conference and correspond with Company re
                                                   midstream contracts.
10/07/20 John R. Luze                         0.50 Conference with Company re midstream
                                                   contract issues.
10/08/20 AnnElyse Scarlett Gains              1.10 Revise cure notices sample (.6); correspond
                                                   with K&E team and Alix re reporting and
                                                   next steps (.5).
10/08/20 Elizabeth Helen Jones                0.70 Draft form cure notices (.5); correspond with
                                                   A. Gains re same (.2).
10/12/20 Elizabeth Helen Jones                0.60 Correspond with A. Gains, Alix re cure
                                                   notices and schedules.
10/13/20 AnnElyse Scarlett Gains              0.60 Review cure schedules and correspond with
                                                   Alix team re same.
10/14/20 AnnElyse Scarlett Gains              0.20 Analyze cure schedule.
10/14/20 Elizabeth Helen Jones                1.10 Telephone conference with Alix, Company re
                                                   cure schedules and notices.
10/15/20 AnnElyse Scarlett Gains              1.60 Conference with Company and Alix re vendor
                                                   issue and cure issues (.5); analyze cure issues
                                                   (1.1).
10/15/20 Elizabeth Helen Jones                0.30 Telephone conference with Alix, KCC re cure
                                                   schedules.
10/17/20 AnnElyse Scarlett Gains              1.90 Correspond with Company re second day
                                                   motions and cures (.9); analyze revised re
                                                   same (1.0).
10/19/20 AnnElyse Scarlett Gains              1.00 Correspond with Company re cures (.3);
                                                   conference with KCC and Alix re same (.7).
10/19/20 Elizabeth Helen Jones                0.90 Revise cure notice (.1); correspond with A.
                                                   Gains, Alix, KCC re same (.4); telephone
                                                   conference re cure schedules with Alix, A.
                                                   Gains re same (.4).
10/20/20 John R. Luze                         0.60 Review and analyze office lease issues (.3);
                                                   correspond with Company re same (.3).
10/21/20 AnnElyse Scarlett Gains              0.20 Correspond with Company re cure notices.

                                                    3
             Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 177 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037463
Oasis Petroleum Inc.                                         Matter Number:             48745-13
Executory Contracts and Unexpired Leases

Date     Name                                Hours Description
10/21/20 Elizabeth Helen Jones                0.50 Correspond with A. Gains, Alix, KCC re cure
                                                   notices.
10/21/20   John R. Luze                       0.60 Review and analyze office lease issues.
10/22/20   Elizabeth Helen Jones              0.30 Review cure notice schedules.
10/22/20   John R. Luze                       0.60 Review and analyze office lease issues.
10/23/20   AnnElyse Scarlett Gains            1.20 Correspond with Alix and KCC team re cure
                                                   notices (.4); analyze issues re same (.8).
10/26/20   Joanna Aybar                       1.10 Draft notice re executory contracts.
10/26/20   AnnElyse Scarlett Gains            0.10 Correspond with KCC re cures.
10/26/20   Elizabeth Helen Jones              0.90 Draft notice of rejected contracts and leases.
10/27/20   Elizabeth Helen Jones              0.40 Revise draft termination notice.
10/27/20   John R. Luze                       2.10 Review and analyze lease issues and potential
                                                   damages issues (1.8); conference and
                                                   correspond with Company re same (.3).
10/28/20 AnnElyse Scarlett Gains              1.30 Correspond with KCC and counterparties re
                                                   cures (.4); analyze same (.9).
10/29/20 AnnElyse Scarlett Gains              0.30 Correspond with counterparties re cures and
                                                   opt outs.
10/30/20 AnnElyse Scarlett Gains              0.10 Correspond with counterparties re cures.
11/02/20 AnnElyse Scarlett Gains              1.50 Analyze cure issues (.7); conference with
                                                   Company re seismic cure objections (.8).
11/02/20 John R. Luze                         0.80 Review and analyze lease issues.
11/03/20 John R. Luze                         1.20 Review and analyze lease issues (.4);
                                                   conference and correspond with Company re
                                                   same (.8).
11/04/20 John R. Luze                         0.50 Review and analyze lease issues.
11/05/20 Spencer Caldwell-McMillan            0.80 Telephone conference with cure party re
                                                   claims (.3); correspond with claimants re
                                                   same (.5).
11/05/20 AnnElyse Scarlett Gains              1.40 Analyze cure disputes.
11/05/20 John R. Luze                         0.80 Review and analyze lease rejection issues.
11/06/20 Spencer Caldwell-McMillan            0.90 Correspond with cure parties re questions on
                                                   cure treatment (.6); correspond with
                                                   AlixPartners re same (.3).
11/06/20 John R. Luze                         0.70 Conference and correspond with Company re
                                                   lease issues.
11/06/20 Rebecca J. Marston                   2.90 Review and revise cure objections tracker.
11/07/20 AnnElyse Scarlett Gains              0.80 Correspond with counterparties re cure claims
                                                   (.6); analyze re same (.2).


                                                    4
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 178 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:           1050037463
Oasis Petroleum Inc.                                         Matter Number:             48745-13
Executory Contracts and Unexpired Leases

Date     Name                                Hours Description
11/07/20 John R. Luze                         0.60 Conference and correspond with Company re
                                                   lease issues.
11/08/20 AnnElyse Scarlett Gains              0.90 Correspond with Company and counterparties
                                                   re cures.
11/08/20 Chad J. Husnick, P.C.                0.70 Correspond and conference with K&E team,
                                                   Company re lease rejection alternatives.
11/08/20 John R. Luze                         0.60 Review and analyze lease issues.
11/09/20 Spencer Caldwell-McMillan            2.70 Correspond with cure parties re cures (.9);
                                                   review cure issues (.9); telephone conference
                                                   with cure parties and K&E team re cure status
                                                   (.1); review cure materials (.6); revise cure
                                                   materials (.2).
11/09/20 AnnElyse Scarlett Gains              3.10 Correspond and conference with
                                                   counterparties re cure objections (1.2);
                                                   conference with Company re same (.4);
                                                   review issues re lease rejection (.8);
                                                   correspond with K&E team, E. Jones re same
                                                   (.7).
11/09/20 Alex Hevia                           0.30 Review and analyze cure claims (.2);
                                                   correspond with A. Gains and K&E team re
                                                   same (.1).
11/09/20 John R. Luze                         0.60 Review and analyze lease issues.
11/10/20 Spencer Caldwell-McMillan            0.50 Correspond with cure parties re cure status.
11/10/20 AnnElyse Scarlett Gains              0.50 Correspond with K&E team, E. Jones re cure
                                                   disputes.
11/10/20 Alex Hevia                           2.70 Correspond and conference with A. Gains,
                                                   K&E team, and AlixPartners re cure related
                                                   issues (1.1); review and revise cure tracker
                                                   (.2); review and analyze cure related issues
                                                   (.9); correspond with counterparties re same
                                                   (.5).

Total                                         47.70




                                                      5
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 179 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037464
                                                                              Client Matter: 48745-14

In the Matter of Hearings




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 61,026.00
Total legal services rendered                                                                                 $ 61,026.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 180 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037464
Oasis Petroleum Inc.                                        Matter Number:     48745-14
Hearings




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Joanna Aybar                                              11.90     340.00     4,046.00
Isaac Bate                                                 3.00     845.00     2,535.00
Spencer Caldwell-McMillan                                  2.80     845.00     2,366.00
Victoria Chang                                             1.50     785.00     1,177.50
Austin J. Del Priore                                       0.70     610.00       427.00
Carmen Dingman                                             1.00     610.00       610.00
Austin S. Elliott                                          2.00     845.00     1,690.00
Brandon Conrad Elliott                                     3.00   1,085.00     3,255.00
Jeremy A. Fielding, P.C.                                   7.90   1,295.00    10,230.50
AnnElyse Scarlett Gains                                    6.30   1,135.00     7,150.50
Brian Guerinot                                             2.50     740.00     1,850.00
Alex Hevia                                                 4.40     845.00     3,718.00
Ed Hossain                                                 2.50     740.00     1,850.00
Chad J. Husnick, P.C.                                      5.70   1,595.00     9,091.50
Elizabeth Helen Jones                                      4.30     740.00     3,182.00
John R. Luze                                               2.20   1,135.00     2,497.00
Rebecca J. Marston                                         0.70     610.00       427.00
Ryan D. McNamara                                           1.00     740.00       740.00
Robert Orren                                               9.40     445.00     4,183.00

TOTALS                                                   72.80               $ 61,026.00




                                                    2
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 181 of 224
Legal Services for the Period Ending November 10, 2020             Invoice Number:             1050037464
Oasis Petroleum Inc.                                                Matter Number:               48745-14
Hearings


                                       Description of Legal Services

Date       Name                               Hours        Description
09/30/20   Isaac Bate                          3.00        Telephonically attend in first day hearing.
09/30/20   Spencer Caldwell-McMillan           2.10        Participate in first day hearing.
09/30/20   Victoria Chang                      1.50        Telephonically attend in first day hearing.
09/30/20   Austin S. Elliott                   2.00        Telephonically attend in first day hearing.
09/30/20   Brandon Conrad Elliott              3.00        Telephonically attend first day hearing.
09/30/20   Jeremy A. Fielding, P.C.            2.70        Prepare for first day hearing (1.0); participate
                                                           in same (1.7).
09/30/20 AnnElyse Scarlett Gains                1.20       Telephonically attend and participate in first
                                                           day hearing.
09/30/20 Brian Guerinot                         2.50       Prepare for and attend first day hearing.
09/30/20 Alex Hevia                             2.00       Prepare for and participate in first day
                                                           hearing.
09/30/20 Ed Hossain                             2.50       Prepare for and telephonically attend in first
                                                           day hearing.
09/30/20 Chad J. Husnick, P.C.                  2.70       Prepare for first day hearing (1.2); participate
                                                           in same (1.5).
09/30/20 Elizabeth Helen Jones                  2.60       Prepare for and participate in first day
                                                           hearing.
09/30/20 John R. Luze                           2.20       Prepare for and participate in first day
                                                           hearing.
09/30/20 Ryan D. McNamara                       1.00       Prepare for and telephonically attend re first
                                                           day hearing.
10/02/20 Robert Orren                           0.40       Retrieve first day hearing transcript (.2);
                                                           distribute same to K&E team (.2).
10/12/20 Joanna Aybar                           1.50       Draft agenda and witness exhibit list for
                                                           hearing (1.2); revise agenda (.3).
10/12/20 Jeremy A. Fielding, P.C.               0.50       Prepare for intercompany motion hearing.
10/12/20 Robert Orren                           1.10       Correspond with K&E team re agenda and
                                                           exhibit list for October 15 hearing (.3); review
                                                           and revise same (.8).
10/13/20 Joanna Aybar                           0.50       Review and revise hearing agenda to send to
                                                           local counsel.
10/13/20 Robert Orren                           0.80       Review and revise agenda and exhibit list for
                                                           October 15 hearing (.6); correspond with
                                                           K&E team, A. Gains re same (.2).
10/14/20 AnnElyse Scarlett Gains                1.40       Prepare for second day hearing (1.1);
                                                           conference and correspond with Company re
                                                           same (.3).

                                                       3
            Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 182 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037464
Oasis Petroleum Inc.                                          Matter Number:              48745-14
Hearings

Date     Name                                Hours Description
10/14/20 Robert Orren                         0.40 Correspond with J. Aybar re October 15
                                                   hearing logistics.
10/15/20 Jeremy A. Fielding, P.C.             1.30 Prepare for hearing on motion to authorize
                                                   intercompany petitions (.3); participate in
                                                   same (1.0).
10/15/20 AnnElyse Scarlett Gains              3.70 Prepare for second day hearing (2.2);
                                                   telephonically attend and participate in second
                                                   day hearing (1.1); correspond and conference
                                                   with K&E team and Company re same (.4).
10/15/20 Alex Hevia                           1.70 Prepare for second day hearing (.7);
                                                   participate in second day hearing (1.0).
10/15/20 Chad J. Husnick, P.C.                1.50 Prepare for omnibus hearing re intercompany
                                                   transactions (.5); participate in same (1.0).
10/15/20 Elizabeth Helen Jones                0.90 Participate in second day hearing.
10/15/20 Robert Orren                         1.20 Prepare telephonic hearing conference for
                                                   second day hearing (.4); monitor same (.8).
11/02/20 Joanna Aybar                         1.80 Draft confirmation hearing agenda (1.5);
                                                   correspond with R. Orren re same (.3).
11/02/20 Jeremy A. Fielding, P.C.             0.90 Call with A Rotman to strategize re
                                                   confirmation hearing evidence (0.4); review
                                                   revised declarations (0.5).
11/02/20 Robert Orren                         0.80 Review and revise November 10 hearing
                                                   agenda (.6); correspond with J. Aybar re same
                                                   (.2).
11/03/20 Joanna Aybar                         2.00 Review and revise confirmation hearing
                                                   agenda.
11/04/20 Joanna Aybar                         0.50 Draft witness exhibit list (.4); correspond with
                                                   R. Orren same (.1).
11/04/20 Robert Orren                         0.40 Distribute to K&E team draft Nov. 10 agenda
                                                   (.2); correspond with J. Aybar re witness and
                                                   exhibit list (.2).
11/05/20 Joanna Aybar                         0.80 Review and revise confirmation hearing
                                                   agenda (.7); review and revise witness exhibit
                                                   list (.1).
11/05/20 Austin J. Del Priore                 0.10 Attend telephone conference with K&E team
                                                   and Alix Partners re preparation for hearing.
11/05/20 Jeremy A. Fielding, P.C.             0.90 Review and update proffers based on revised
                                                   declarations (.6); prep witnesses for
                                                   confirmation hearing (.3).
11/05/20 Robert Orren                         1.50 Review Nov. 10 agenda (.6); prepare
                                                   materials for same (.6); correspond with K&E
                                                   team re same (.3).

                                                    4
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 183 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:             1050037464
Oasis Petroleum Inc.                                          Matter Number:               48745-14
Hearings

Date     Name                                Hours Description
11/06/20 Joanna Aybar                         1.90 Review and revise witness exhibit list (.4);
                                                   index exhibits and send to local counsel (1.5).
11/06/20 Robert Orren                         0.60 Correspond with K&E team re filing of Nov.
                                                   10 exhibit and witness list.
11/09/20 Joanna Aybar                         2.30 Review and revise hearing agenda (2.0);
                                                   correspond with R. Orren re same (.3).
11/09/20 Carmen Dingman                       0.40 Review and revise talking points in support of
                                                   confirmation for hearing on 11/10.
11/09/20 Robert Orren                         1.40 Review and revise Nov. 10 hearing agenda
                                                   (.8); distribute same for filing (.3); correspond
                                                   with K&E and JW teams re same (.3).
11/10/20 Joanna Aybar                         0.60 Participate in confirmation hearing.
11/10/20 Spencer Caldwell-McMillan            0.70 Attend confirmation hearing.
11/10/20 Austin J. Del Priore                 0.60 Attend confirmation hearing via telephone
                                                   conference.
11/10/20 Carmen Dingman                       0.60 Attend confirmation hearing.
11/10/20 Jeremy A. Fielding, P.C.             1.60 Prep for and present witnesses at confirmation
                                                   hearing.
11/10/20 Alex Hevia                           0.70 Attend telephonic confirmation hearing.
11/10/20 Chad J. Husnick, P.C.                1.50 Prepare for and attend confirmation hearing.
11/10/20 Elizabeth Helen Jones                0.80 Telephonically attend and participate in
                                                   confirmation hearing and hearing to approve
                                                   OCP motion.
11/10/20 Rebecca J. Marston                   0.70 Participate in confirmation hearing.
11/10/20 Robert Orren                         0.80 Prepare for confirmation hearing (.4); prepare
                                                   telephone conference of same (.4).

Total                                         72.80




                                                      5
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 184 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037465
                                                                              Client Matter: 48745-15

In the Matter of Insurance and Surety Matters




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                         $ 5,911.50
Total legal services rendered                                                                                   $ 5,911.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 185 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037465
Oasis Petroleum Inc.                                        Matter Number:     48745-15
Insurance and Surety Matters




                                       Summary of Hours Billed

Name                                                     Hours        Rate    Amount
Kate Deming Cavanaugh                                     0.20      965.00      193.00
Alex Hevia                                                1.20      845.00    1,014.00
Elizabeth Helen Jones                                     0.60      740.00      444.00
Rebecca J. Marston                                        0.20      610.00      122.00
Kimberly Perdue                                           3.10    1,335.00    4,138.50

TOTALS                                                    5.30               $ 5,911.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 186 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:          1050037465
Oasis Petroleum Inc.                                          Matter Number:            48745-15
Insurance and Surety Matters


                                      Description of Legal Services

Date     Name                                Hours Description
10/07/20 Kimberly Perdue                      2.00 Review and revise draft LC and surety bond
                                                   release letters.
10/09/20 Kate Deming Cavanaugh                0.20 Revise draft of L/C and surety bond release
                                                   letters and circulate to V&E.
10/12/20 Alex Hevia                           0.20 Prepare final surety order.
10/13/20 Elizabeth Helen Jones                0.60 Revise surety bond order (.2); correspond
                                                   with A. Gains re same (.2); prepare same for
                                                   filing (.2).
10/26/20 Alex Hevia                           0.40 Conference with M. Farley re treatment of
                                                   surety bonds under plan (.2); review and
                                                   analyze surety bond order (.2).
10/28/20 Rebecca J. Marston                   0.20 Compare suggested surety bond language
                                                   against precedent.
10/29/20 Kimberly Perdue                      0.30 Correspond with opposing counsel re surety
                                                   bonds.
11/02/20 Kimberly Perdue                      0.80 Correspond with opposing counsel re
                                                   cancellation of surety bonds and update Oasis
                                                   re same.
11/10/20 Alex Hevia                           0.60 Conference and correspond with M. Farley re
                                                   surety bonds to be assumed (.4); correspond
                                                   with J. Luze re same (.2).

Total                                          5.30




                                                      3
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 187 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037466
                                                                              Client Matter: 48745-16

In the Matter of Retention & Fee Application




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 42,940.50
Total legal services rendered                                                                                 $ 42,940.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 188 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037466
Oasis Petroleum Inc.                                        Matter Number:     48745-16
Retention & Fee Application




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Spencer Caldwell-McMillan                                  1.30     845.00     1,098.50
Michael Y. Chan                                            1.50     265.00       397.50
Carmen Dingman                                             1.30     610.00       793.00
AnnElyse Scarlett Gains                                    9.60   1,135.00    10,896.00
Susan D. Golden                                            0.80   1,175.00       940.00
Alex Hevia                                                19.00     845.00    16,055.00
Chad J. Husnick, P.C.                                      0.80   1,595.00     1,276.00
Elizabeth Helen Jones                                     12.70     740.00     9,398.00
John R. Luze                                               0.90   1,135.00     1,021.50
Rebecca J. Marston                                         0.70     610.00       427.00
Robert Orren                                               0.40     445.00       178.00
Arissa Scott                                               2.00     230.00       460.00

TOTALS                                                   51.00               $ 42,940.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 189 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037466
Oasis Petroleum Inc.                                          Matter Number:              48745-16
Retention & Fee Application


                                      Description of Legal Services

Date     Name                                Hours Description
10/01/20 Alex Hevia                           1.50 Review and revise PWC retention application
                                                   (1.1); correspond with A. Gains re same (.1);
                                                   review and revise billing memorandum (.3).
10/02/20 Alex Hevia                           0.70 Correspond with PWC and A. Gains re PWC
                                                   retention application (.2); review and analyze
                                                   conflicts (.5).
10/05/20 AnnElyse Scarlett Gains              2.40 Correspond with Company re ordinary course
                                                   professionals (1.2); analyze issues re retention
                                                   applications (1.2).
10/05/20 Alex Hevia                           3.50 Review and analyze conflicts (1.2); draft
                                                   retention application (2.3).
10/06/20 AnnElyse Scarlett Gains              0.60 Correspond with professionals re fee
                                                   applications.
10/06/20 Alex Hevia                           0.80 Draft K&E retention application.
10/06/20 Elizabeth Helen Jones                1.30 Revise OCP application (1.1); correspond
                                                   with Alix, A. Gains re same (.2).
10/07/20 AnnElyse Scarlett Gains              1.10 Analyze retention application issues (.3);
                                                   finalize ordinary course professional motion
                                                   (.8).
10/07/20 Alex Hevia                           1.90 Review and analyze conflicts results (.6);
                                                   draft K&E retention application (1.1);
                                                   correspond with A. Gains and J. Luze re same
                                                   (.1); correspond with Deloitte team re
                                                   retention application (.1).
10/08/20 Alex Hevia                           0.10 Correspond with PWC team re retention
                                                   application.
10/08/20 John R. Luze                         0.30 Conference with Company re H&B retention.
10/12/20 Arissa Scott                         2.00 Prepare and organize parties for conflicts
                                                   searching for creditors/entities submitted as
                                                   significant trade vendors (1.0); prepare parent
                                                   company research for creditors/entities
                                                   submitted as significant trade vendors (1.0).
10/14/20 Susan D. Golden                      0.80 Review and revise K&E retention application.
10/14/20 Alex Hevia                           2.20 Review and revise K&E retention application
                                                   (1.8); correspond with J. Luze and S. Golden
                                                   re same (.2); review and revise conflicts
                                                   schedules (.2).
10/14/20 John R. Luze                         0.60 Review and analyze K&E retention issues.



                                                    3
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 190 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037466
Oasis Petroleum Inc.                                          Matter Number:             48745-16
Retention & Fee Application

Date     Name                                Hours Description
10/15/20 Michael Y. Chan                      1.50 Draft schedules 1 & 2 for retention
                                                   declaration.
10/15/20 Alex Hevia                           1.10 Review and revise K&E retention application
                                                   (.4); correspond with J. Luze re same (.1);
                                                   review and revise PWC retention application
                                                   (.6).
10/15/20 Elizabeth Helen Jones                0.70 Review and revise Alix retention application
                                                   (.6); correspond with Alix re same (.1).
10/16/20 AnnElyse Scarlett Gains              3.50 Correspond and conference with Company re
                                                   retention applications (.6); correspond with
                                                   advisors re same (.3); review, revise and
                                                   finalize retention applications (2.6).
10/16/20 Alex Hevia                           2.60 Review and revise K&E retention application
                                                   (.8); correspond with A. Gains and J. Luze re
                                                   same (.3); review and revise PWC retention
                                                   application (.6); telephone conference with J.
                                                   Bienstock re same (.1); review and revise
                                                   Deloitte retention application (.7); correspond
                                                   with A. Gains re same (.1).
10/16/20 Chad J. Husnick, P.C.                0.80 Review and revise K&E retention application
                                                   (.7); correspond with K&E team re same (.1).
10/16/20 Elizabeth Helen Jones                4.80 Review and revise Alix retention application
                                                   (.3); correspond with Alix re same (.5);
                                                   correspond with JW re same (.4); prepare
                                                   same for filing (.5); revise PWP retention
                                                   application (.3); correspond with PWP re
                                                   same (.4); correspond with JW re same (.4);
                                                   prepare same for filing (.2); correspond with
                                                   A. Gains, K&E team, Company re filing of
                                                   non-K&E retention applications (1.8).
10/16/20 Robert Orren                         0.20 Distribute to A. Hevia bar admissions of C.
                                                   Husnick.
10/17/20 Alex Hevia                           0.10 Correspond with Deloitte and PWC re file
                                                   retention applications.
10/27/20 Alex Hevia                           0.50 Review and revise retention order (.3);
                                                   correspond with A. Gains, S. Golden re same
                                                   (.2).
10/29/20 Alex Hevia                           0.90 Draft Deloitte retention application (.8);
                                                   correspond with A. Gains re same (.1).
10/30/20 AnnElyse Scarlett Gains              1.00 Correspond with professionals re retention
                                                   applications (.4); finalize and prepare for
                                                   filing re same (.6).



                                                    4
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 191 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037466
Oasis Petroleum Inc.                                          Matter Number:             48745-16
Retention & Fee Application

Date     Name                                Hours Description
10/30/20 Alex Hevia                           1.30 Review and revise Deloitte Fresh Start
                                                   retention application (1.1); correspond with
                                                   A. Gains and Company re same (.2).
10/31/20 AnnElyse Scarlett Gains              0.40 Correspond with Deloitte re retention
                                                   application (.3); correspond with Company re
                                                   same (.1).
10/31/20 Alex Hevia                           0.10 Review and revise Deloitte fresh start
                                                   retention application.
11/02/20 Alex Hevia                           0.60 Review and revise Deloitte fresh start
                                                   retention application (.5); correspond with A.
                                                   Gains and Deloitte team re same (.1).
11/02/20 Elizabeth Helen Jones                0.80 Revise OCP order re U.S. Trustee comments
                                                   (.6); correspond with Company, JW re same
                                                   (.2).
11/05/20 Carmen Dingman                       0.90 Review and revise billing and invoice to
                                                   ensure compliance with U.S. Trustee
                                                   guidelines.
11/05/20 Alex Hevia                           1.10 Review and revise Deloitte fresh start
                                                   retention application (.8); correspond with A.
                                                   Gains and Deloitte team re same (.3).
11/06/20 Carmen Dingman                       0.40 Review and revise billing and invoice to
                                                   ensure compliance with U.S. Trustee
                                                   guidelines.
11/06/20 Elizabeth Helen Jones                0.40 Review and revise invoices for compliance
                                                   with U.S. Trustee guidelines and privilege.
11/06/20 Rebecca J. Marston                   0.70 Review and revise invoices to ensure
                                                   compliance with U.S. Trustee guidelines.
11/08/20 Elizabeth Helen Jones                1.20 Review invoices for compliance with U.S.
                                                   Trustee guidelines and privilege and
                                                   confidentiality.
11/09/20 Spencer Caldwell-McMillan            1.30 Review fee statement for compliance with
                                                   U.S. Trustee Guidelines and confidentiality.
11/09/20 Elizabeth Helen Jones                1.80 Review invoices for compliance with U.S.
                                                   Trustee guidelines and privilege.
11/09/20 Robert Orren                         0.20 Revise invoice entry.
11/10/20 AnnElyse Scarlett Gains              0.60 Correspond with K&E team, E. Jones and
                                                   Company re entered orders and OCP.
11/10/20 Elizabeth Helen Jones                1.70 Prepare for hearing on approval of OCP
                                                   motion.

Total                                         51.00


                                                      5
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 192 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037467
                                                                              Client Matter: 48745-17

In the Matter of Tax Matters




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                       $ 14,973.50
Total legal services rendered                                                                                 $ 14,973.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 193 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037467
Oasis Petroleum Inc.                                        Matter Number:     48745-17
Tax Matters




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Victoria Chang                                            4.40      785.00     3,454.00
Mark Dundon, P.C.                                         6.50    1,360.00     8,840.00
Joe Tobias                                                2.30    1,165.00     2,679.50

TOTALS                                                   13.20               $ 14,973.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 194 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:          1050037467
Oasis Petroleum Inc.                                          Matter Number:            48745-17
Tax Matters


                                      Description of Legal Services

Date     Name                                Hours Description
09/30/20 Victoria Chang                       0.20 Prepare for and attend telephone conference
                                                   with K&E team re tax updates.
09/30/20 Mark Dundon, P.C.                    0.70 Telephone conference with K&E team re
                                                   status update (.4); correspond with Paul Weiss
                                                   tax team re tax model (.3).
09/30/20 Joe Tobias                           0.20 Telephone conference with K&E team re tax
                                                   issues.
10/01/20 Mark Dundon, P.C.                    0.30 Correspond with K&E team re tax model.
10/07/20 Victoria Chang                       0.30 Prepare for tax update telephone conference
                                                   with K&E team (.1); telephone conference re
                                                   same (.2).
10/07/20 Mark Dundon, P.C.                    0.40 Telephone conference with K&E team re tax
                                                   status.
10/07/20 Joe Tobias                           0.70 Telephone conference with K&E team re
                                                   general tax matters.
10/14/20 Victoria Chang                       0.70 Prepare for weekly tax telephone conference
                                                   with K&E team (.4); telephone conference re
                                                   same (.3).
10/14/20 Mark Dundon, P.C.                    0.70 Telephone conference with K&E team re tax
                                                   status update (.5); correspond with Paul Weiss
                                                   tax team re tax modeling (.2).
10/14/20 Joe Tobias                           0.70 Telephone conference with Deloitte re tax
                                                   matters.
10/20/20 Mark Dundon, P.C.                    1.00 Review sample charter restriction provisions
                                                   re tax issues.
10/21/20 Victoria Chang                       2.70 Prepare for tax update telephone conference
                                                   with K&E team (1.7); telephone conference re
                                                   same (1.0).
10/21/20 Mark Dundon, P.C.                    0.30 Telephone conference with K&E team and
                                                   Deloitte re tax status update.
10/21/20 Mark Dundon, P.C.                    0.50 Review exit credit facility tax provisions.
10/21/20 Joe Tobias                           0.40 Weekly tax telephone conference with
                                                   Deloitte.
10/26/20 Victoria Chang                       0.20 Telephone conference with Deloitte re tax
                                                   issues.
10/26/20 Mark Dundon, P.C.                    1.30 Revise declarations in support of confirmation
                                                   (.8); revise 10-Q tax provisions (.5).
10/28/20 Victoria Chang                       0.10 Telephone conference with K&E team and
                                                   Deloitte re tax update.

                                                    3
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 195 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:          1050037467
Oasis Petroleum Inc.                                         Matter Number:            48745-17
Tax Matters

Date     Name                                Hours Description
10/28/20 Mark Dundon, P.C.                    0.30 Telephone conference with K&E team and
                                                   Deloitte re tax update.
10/28/20 Joe Tobias                           0.10 Weekly telephone conference with Deloitte re
                                                   tax matters.
10/31/20 Mark Dundon, P.C.                    0.70 Revise exit credit agreement tax provisions.
11/04/20 Mark Dundon, P.C.                    0.30 Telephone conference with K&E team re
                                                   weekly tax status update.
11/04/20 Joe Tobias                           0.20 Weekly telephone conference with Deloitte re
                                                   tax issues.
11/09/20 Victoria Chang                       0.20 Telephone conference with K&E team and
                                                   advisor.

Total                                         13.20




                                                      4
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 196 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037468
                                                                              Client Matter: 48745-19

In the Matter of U.S. Trustee Communications




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,021.50
Total legal services rendered                                                                                   $ 1,021.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 197 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037468
Oasis Petroleum Inc.                                        Matter Number:     48745-19
U.S. Trustee Communications




                                       Summary of Hours Billed

Name                                                     Hours        Rate    Amount
AnnElyse Scarlett Gains                                   0.90    1,135.00    1,021.50

TOTALS                                                    0.90               $ 1,021.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 198 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037468
Oasis Petroleum Inc.                                          Matter Number:              48745-19
U.S. Trustee Communications


                                      Description of Legal Services

Date     Name                                Hours Description
10/07/20 AnnElyse Scarlett Gains              0.90 Telephone conference with U.S. Trustee re
                                                   IDI (.7); revise critical dates chart re same
                                                   (.2).

Total                                          0.90




                                                      3
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 199 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037469
                                                                              Client Matter: 48745-20

In the Matter of Use, Sale, and Disposition of Property




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                         $ 3,106.50
Total legal services rendered                                                                                   $ 3,106.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 200 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037469
Oasis Petroleum Inc.                                        Matter Number:     48745-20
Use, Sale, and Disposition of Property




                                       Summary of Hours Billed

Name                                                     Hours       Rate     Amount
Carmen Dingman                                            4.40     610.00     2,684.00
Alex Hevia                                                0.50     845.00       422.50

TOTALS                                                    4.90               $ 3,106.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 201 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:            1050037469
Oasis Petroleum Inc.                                          Matter Number:              48745-20
Use, Sale, and Disposition of Property


                                      Description of Legal Services

Date     Name                                Hours Description
11/04/20 Carmen Dingman                       2.20 Research and analyze issue re real property
                                                   interest.
11/04/20 Alex Hevia                           0.50 Review and analyze real property law re
                                                   rejection (.4); telephone conference with C.
                                                   Dingman re same (.1).
11/05/20 Carmen Dingman                       2.20 Research issue re real property interests (1.8);
                                                   correspond with J. Luze re same (.4).

Total                                          4.90




                                                      3
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 202 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037470
                                                                              Client Matter: 48745-21

In the Matter of Utilities




For legal services rendered through November 10, 2020
(see attached Description of Legal Services for detail)                                                         $ 2,460.50
Total legal services rendered                                                                                   $ 2,460.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 203 of 224
Legal Services for the Period Ending November 10, 2020     Invoice Number:   1050037470
Oasis Petroleum Inc.                                        Matter Number:     48745-21
Utilities




                                       Summary of Hours Billed

Name                                                     Hours        Rate    Amount
Spencer Caldwell-McMillan                                 1.30      845.00    1,098.50
AnnElyse Scarlett Gains                                   1.20    1,135.00    1,362.00

TOTALS                                                    2.50               $ 2,460.50




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 204 of 224
Legal Services for the Period Ending November 10, 2020       Invoice Number:           1050037470
Oasis Petroleum Inc.                                          Matter Number:             48745-21
Utilities


                                      Description of Legal Services

Date     Name                                Hours Description
10/01/20 AnnElyse Scarlett Gains              1.00 Analyze utility request.
10/02/20 Spencer Caldwell-McMillan            1.30 Correspond with A. Gains re adequate
                                                   assurance request (.3); correspond with AP
                                                   team re same (.2); telephone conference with
                                                   Company and AP team re same (.5);
                                                   correspond with utility provider re same (.3).
10/04/20 AnnElyse Scarlett Gains              0.20 Correspond with K&E team re utility request.

Total                                          2.50




                                                      3
Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 205 of 224




                                Exhibit J

            Detailed Description of Expenses and Disbursements
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 206 of 224



                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 17, 2020

Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Houston, TX 77002

Attn: Nickolas Lorentzatos

                                                                            Invoice Number: 1050037471
                                                                              Client Matter: 48745-22

In the Matter of Expenses


For expenses incurred through November 10, 2020
(see attached Description of Expenses for detail)                                                             $ 74,706.24
Total expenses incurred                                                                                       $ 74,706.24




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 207 of 224
Legal Services for the Period Ending November 10, 2020           Invoice Number:   1050037471
Oasis Petroleum Inc.                                              Matter Number:     48745-22
Expenses




                                        Description of Expenses

Description                                                                          Amount
Third Party Telephone Charges                                                          691.51
Standard Copies or Prints                                                              131.36
Color Copies or Prints                                                                 143.00
Outside Messenger Services                                                              22.28
Filing Fees                                                                         69,197.43
Catering Expenses                                                                       11.00
Outside Retrieval Service                                                            3,062.93
Computer Database Research                                                             283.00
Westlaw Research                                                                       410.04
Overtime Transportation                                                                  7.70
Overtime Meals - Attorney                                                               77.84
Document Services Overtime                                                             624.35
Overnight Delivery - Hard                                                               33.30
Computer Database Research - Soft                                                       10.50

                                                         Total                     $ 74,706.24




                                                    2
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 208 of 224
Legal Services for the Period Ending November 10, 2020           Invoice Number:      1050037471
Oasis Petroleum Inc.                                              Matter Number:        48745-22
Expenses




                                           Description of Expenses

Third Party Telephone Charges

Date          Description                                                              Amount
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conference                 1.16
09/30/20      Intrado Enterprise Collaboration Inc - 1744771015                          37.10
09/30/20      Intrado Enterprise Collaboration Inc - Teleconference Services            153.75
09/30/20      Intrado Enterprise Collaboration Inc - Conference calls                     5.72
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conference                57.36
              charges incurred through September 30, 2020.
09/30/20      Intrado Enterprise Collaboration Inc - September Conference Calls            1.00
09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing          0.26
              services for M. Bassi.
09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing          0.69
              services for M. Bassi.
09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing          0.65
              services for M. Bassi.
09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing          0.65
              services for M. Bassi.
09/30/20      Intrado Enterprise Collaboration Inc - Intercall invoice for attorney        0.81
              Brandon Elliott
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conference                 17.00
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conferencing               49.70
              service
09/30/20      Intrado Enterprise Collaboration Inc - Teleconference Calls                  1.20
09/30/20      Intrado Enterprise Collaboration Inc - Teleconference                        2.57
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conferencing                0.97
              service.
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conferencing                1.29
              service.
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conferencing                1.84
              service.
09/30/20      Intrado Enterprise Collaboration Inc - Teleconferences                      21.35
09/30/20      Intrado Enterprise Collaboration Inc - Telephone conferencing                1.18
              service.
09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing          0.14
              services for M. Bassi.


                                                       3
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 209 of 224
Legal Services for the Period Ending November 10, 2020          Invoice Number:     1050037471
Oasis Petroleum Inc.                                             Matter Number:       48745-22
Expenses

09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.42
              services for M. Bassi.
09/30/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        1.25
              services for M. Bassi.
09/30/20      Intrado Enterprise Collaboration Inc - Conference Calls for Kate         137.96
              Cavanaugh
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.61
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.88
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        1.50
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.72
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        1.21
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        1.64
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.77
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        1.10
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.60
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.84
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.96
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        0.81
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Invoice for teleconferencing        2.03
              services for M. Bassi.
10/31/20      Intrado Enterprise Collaboration Inc - Rebecca Marston October             5.16
              2020 Intrado invoice
10/31/20      Intrado Enterprise Collaboration Inc - 1744774578                          1.85
10/31/20      Intrado Enterprise Collaboration Inc - 1744774578                         33.05
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference Services            44.50
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference                      2.30
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference charges              1.19
              incurred through October 31, 2020.
10/31/20      Intrado Enterprise Collaboration Inc - 1744783902                         20.84


                                                      4
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 210 of 224
Legal Services for the Period Ending November 10, 2020         Invoice Number:   1050037471
Oasis Petroleum Inc.                                            Matter Number:     48745-22
Expenses

10/31/20      Intrado Enterprise Collaboration Inc - October Conference Calls         3.36
10/31/20      Intrado Enterprise Collaboration Inc - Carmen Dingman October           8.28
              2020 Intrado invoice
10/31/20      Intrado Enterprise Collaboration Inc - Telephone conferencing           2.42
              service
10/31/20      Intrado Enterprise Collaboration Inc - conference call 10/5/20          0.76
10/31/20      Intrado Enterprise Collaboration Inc - conference call 10/5/20          2.99
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference Calls             2.93
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference Calls             3.21
10/31/20      Intrado Enterprise Collaboration Inc - Conference calls for Kate        0.79
              Cavanaugh
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference Calls             4.63
10/31/20      Intrado Enterprise Collaboration Inc - Conference Calls                19.37
10/31/20      Intrado Enterprise Collaboration Inc - Conference calls                16.19
11/02/20      Austin S. Elliott - Austin S. Elliott, Internet, Wifi fees while        8.00
              traveling 11/02/2020
              Total                                                                 691.51




                                                      5
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 211 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Standard Copies or Prints

Date          Description                                                   Amount
09/30/20      Standard Copies or Prints                                        0.48
09/30/20      Standard Copies or Prints                                        0.96
09/30/20      Standard Copies or Prints                                       28.16
09/30/20      Standard Copies or Prints                                       75.36
10/15/20      Standard Copies or Prints                                        0.80
10/21/20      Standard Copies or Prints                                        6.88
10/27/20      Standard Copies or Prints                                       17.60
11/03/20      Standard Copies or Prints                                        1.12
              Total                                                          131.36




                                                    6
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 212 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Color Copies or Prints

Date          Description                                                   Amount
09/30/20      Color Copies or Prints                                           3.85
09/30/20      Color Copies or Prints                                          70.40
09/30/20      Color Copies or Prints                                          13.20
10/02/20      Color Copies or Prints                                           0.55
10/15/20      Color Copies or Prints                                          47.30
10/15/20      Color Copies or Prints                                           5.50
10/16/20      Color Copies or Prints                                           2.20
              Total                                                          143.00




                                                    7
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 213 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Outside Messenger Services

Date          Description                                                   Amount
10/12/20      SPECIAL DELIVERY SERVICE INC - Special Delivery Invoice         22.28
              - sent to K. Perdue
              Total                                                            22.28




                                                    8
              Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 214 of 224
Legal Services for the Period Ending November 10, 2020          Invoice Number:   1050037471
Oasis Petroleum Inc.                                             Matter Number:     48745-22
Expenses


Filing Fees

Date           Description                                                         Amount
10/26/20       AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Filing Fees,    30,000.00
               Legal Publications re Oasis 10/26/2020
10/26/20       Alex Hevia - Alex Hevia, Filing Fees, Legal Notice Advertising     13,065.81
               Expense 10/26/2020
10/26/20       Robert Orren - Robert Orren, Filing Fees, Publication fees in      13,065.81
               various newspapers 10/26/2020
11/09/20       Elizabeth Helen Jones - Elizabeth Helen Jones, Filing Fees,        13,065.81
               Publication fees 11/09/2020
               Total                                                              69,197.43




                                                      9
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 215 of 224
Legal Services for the Period Ending November 10, 2020    Invoice Number:   1050037471
Oasis Petroleum Inc.                                       Matter Number:     48745-22
Expenses


Catering Expenses

Date          Description                                                    Amount
10/01/20      FLIK - Oasis Petroleum on 10/15/2020                             11.00
              Total                                                            11.00




                                                     10
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 216 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Outside Retrieval Service

Date          Description                                                   Amount
10/01/20      CSC - OMS Holdings LLC                                        1,113.20
11/02/20      CSC - OMS Holdings LLC                                        1,949.73
              Total                                                         3,062.93




                                                   11
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 217 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Computer Database Research

Date          Description                                                   Amount
10/15/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                 20.00
              Usage on 9/8/2020
10/15/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  41.00
              Usage on 9/21/2020
10/15/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  39.00
              Usage on 9/23/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  11.00
              Usage on 10/5/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  50.00
              Usage on 10/14/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  88.00
              Usage on 10/27/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  14.00
              Usage on 10/13/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  20.00
              Usage on 10/9/2020
              Total                                                           283.00




                                                   12
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 218 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Westlaw Research

Date          Description                                                   Amount
09/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        2.09
              WESTLAW Research Charges by Adams, Mirta M. on 9/30/2020
09/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         19.21
              WESTLAW Research Charges by Luze, John on 9/30/2020
10/01/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/1/2020
10/02/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/2/2020
10/03/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/3/2020
10/04/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/4/2020
10/05/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/5/2020
10/06/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/6/2020
10/07/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/7/2020
10/08/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/8/2020
10/09/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          5.70
              WESTLAW Research Charges by Adams, Mirta M. on 10/9/2020
10/10/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/10/2020
10/11/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/11/2020
10/12/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/12/2020
10/13/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/13/2020
10/14/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/14/2020
10/15/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/15/2020
10/16/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/16/2020
10/17/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/17/2020

                                                   13
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 219 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses

10/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/18/2020
10/19/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/19/2020
10/20/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/20/2020
10/21/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         49.29
              WESTLAW Research Charges by Luze, John on 10/21/2020
10/21/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/21/2020
10/22/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/22/2020
10/23/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/23/2020
10/24/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/24/2020
10/25/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/25/2020
10/26/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/26/2020
10/27/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        115.01
              WESTLAW Research Charges by Luze, John on 10/27/2020
10/27/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/27/2020
10/27/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         65.72
              WESTLAW Research Charges by Dingman, Carmen Maria Cuza
              on 10/27/2020
10/28/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         32.86
              WESTLAW Research Charges by Dingman, Carmen Maria Cuza
              on 10/28/2020
10/28/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/28/2020
10/28/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         32.86
              WESTLAW Research Charges by Hevia, Alex on 10/28/2020
10/29/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.59
              WESTLAW Research Charges by Adams, Mirta M. on 10/29/2020
10/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/30/2020
10/31/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          1.79
              WESTLAW Research Charges by Adams, Mirta M. on 10/31/2020
              Total                                                           410.04



                                                   14
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 220 of 224
Legal Services for the Period Ending November 10, 2020        Invoice Number:    1050037471
Oasis Petroleum Inc.                                           Matter Number:      48745-22
Expenses


Overtime Transportation

Date          Description                                                         Amount
10/27/20      Rebecca J. Marston - Rebecca J. Marston, Taxi, OT transportation      7.70
              from the office. 10/27/2020
              Total                                                                   7.70




                                                    15
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 221 of 224
Legal Services for the Period Ending November 10, 2020      Invoice Number:    1050037471
Oasis Petroleum Inc.                                         Matter Number:      48745-22
Expenses


Overtime Meals - Attorney

Date          Description                                                       Amount
10/04/20      SEAMLESS NORTH AMERICA LLC - Spencer Caldwell-                      38.12
              McMillan - 09/28/2020
10/27/20      Alex Hevia - Alex Hevia, Overtime Meals - Attorney, Chicago OT       39.72
              meal expense 10/27/2020
              Total                                                                77.84




                                                   16
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 222 of 224
Legal Services for the Period Ending November 10, 2020           Invoice Number:    1050037471
Oasis Petroleum Inc.                                              Matter Number:      48745-22
Expenses


Document Services Overtime

Date          Description                                                            Amount
09/30/20      PowerPoint creation of/formatting of/revisions to : Presentation(s)       1.43
10/02/20      Revisions to : Spreadsheet(s)                                             3.58
10/02/20      Revisions to : Spreadsheet(s)                                            14.33
10/16/20      Comparison of : SEC Document(s)                                          43.86
10/19/20      Convert from PDF to Word : Agreement(s)                                 210.70
11/08/20      Table of Authorities creation/update to : Brief/Pleading(s)             350.45
              Total                                                                   624.35




                                                      17
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 223 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Overnight Delivery - Hard

Date          Description                                                   Amount
11/02/20      FEDERAL EXPRESS - Fed Ex service                                11.10
11/02/20      FEDERAL EXPRESS - Fed Ex service                                11.10
11/02/20      FEDERAL EXPRESS - Fed Ex service                                11.10
              Total                                                           33.30




                                                   18
           Case 20-34771 Document 423 Filed in TXSB on 12/23/20 Page 224 of 224
Legal Services for the Period Ending November 10, 2020   Invoice Number:   1050037471
Oasis Petroleum Inc.                                      Matter Number:     48745-22
Expenses


Computer Database Research - Soft

Date          Description                                                    Amount
10/01/20      PACER Usage for 10/2020                                           9.30
10/01/20      PACER Usage for 10/2020                                           1.00
10/01/20      PACER Usage for 10/2020                                           0.20
              Total                                                            10.50

TOTAL EXPENSES                                                             $ 74,706.24




                                                   19
